


Exhibit 10.1






MT. PLEASANT LEASE


by and between


BMR-Landmark at Eastview LLC,
a Delaware limited liability company


and


Regeneron Pharmaceuticals, Inc.,
a New York corporation





NY\5747656.2

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
1.
Lease of Premises
2
2.
Basic Lease Provisions
2
3.
Term.
5
4.
Shell and Core Construction of Buildings
5
5.
Possession and Term Commencement Date of Premises; Tenant Improvements; Base
Building Work
14
6.
Rent for the Premises
20
7.
Rent Adjustments
23
8.
Property Management Fee; Operating Expenses
23
9.
Rentable Area
28
10.
Use and Access
28
11.
Brokers
31
12.
Holding Over
32
13.
Taxes on Tenant’s Property
32
14.
Condition of Premises
32
15.
Common Areas and Parking Facilities
32
16.
Utilities and Services
34
17.
Alterations
36
18.
Repairs and Maintenance
39
19.
Liens.
40
20.
Indemnification and Exculpation.
40
21.
Insurance; Waiver of Subrogation
41
22.
Damage or Destruction.
43
23.
Eminent Domain.
45
24.
Defaults and Remedies.
45
25.
Assignment or Subletting.
48
26.
Attorneys’ Fees
52
27.
Bankruptcy
52
28.
Definition of Landlord
52
29.
Estoppel Certificate
52
30.
Joint and Several Obligations
53
31.
Limitation of Liability
53
32.
Project Control by Landlord
53
33.
Quiet Enjoyment
54
34.
Subordination, Non-Disturbance and Attornment
54
35.
Surrender
55
36.
Waiver and Modification
55




NY\1157401.5

--------------------------------------------------------------------------------




37.
Waiver of Jury Trial and Counterclaims
55
38.
Hazardous Materials
55
39.
End of Term
57
40.
Miscellaneous
57
41.
Option to Extend Term
59
42.
Right of First Refusal; Right of First Offer
60
43.
Authority
61
44.
Confidentiality
61
45.
Odors and Exhaust
62
46.
HVAC
62
47.
Arbitration
63
48.
Tenant Directory
64
49.
Names
64
50.
Public Inducements
64
51.
Definitions
65
52.
Conditional Limitation
66
53.
Delivery of Premises
66
54.
Casualty
66
55.
Window Cleaning
66
56.
Statutory Right of Redemption
66
57.
Acceptance of Rent
66
58.
Consumer Contract Statutes
66
59.
Waiver of Stay
66
60.
No Implied Consent to Remaining in Possession
66
61.
Cafeteria
67
62.
LEED Certification
67





    



NY\5747656.2

--------------------------------------------------------------------------------




MT. PLEASANT LEASE
THIS MT. PLEASANT LEASE (this “Lease”) for a portion of the Mt. Pleasant Project
(as defined below) is entered into as of April 3, 2013 (the “Execution Date”),
by and between BMR-Landmark at Eastview LLC, a Delaware limited liability
company (“Landlord”), and Regeneron Pharmaceuticals, Inc., a New York
corporation (“Tenant”).
RECITALS
A.Landlord owns the real property commonly known as The Landmark at Eastview
(the “Property”), as described in Exhibit I.
B.Part of the Property is presently improved.
C.Within the Entire Project (as defined below), Landlord intends to construct
upon the Property two (2) new buildings commonly referred to as Building 8 and
Building 9, a parking garage containing approximately 800 parking stalls (the
“Exclusive Parking Garage”) and all associated site work, all in coordination
and cooperation with Tenant, as set forth below. Building 8 is to be known under
this Lease as “Building 8” and Building 9 is to be known under this Lease as
“Building 9” and, together with Building 8, the “Buildings.”
D.Landlord also intends to construct upon the Property (i) a bridge between the
building located on the Property known as 777 Old Saw Mill River Road (“Building
777”) and Building 8 (the “Building 8 Bridge”), provided that the Building 8
Bridge (if constructed) shall be governed by Section 4.9; (ii) a connecting
bridge between Building 8 and Building 9 (the “Building 9 Bridge”) and (iii) a
connecting bridge between Building 9 and the Exclusive Parking Garage (the
“Garage Bridge” and, collectively with the Building 8 Bridge and the Building 9
Bridge, the “Bridges”). Unless stated otherwise herein, all references in this
Lease to “Building 8” mean Building 8, together with the Building 8 Bridge; all
references in this Lease to “Building 9” mean Building 9, together with the
Building 9 Bridge; and all references in this Lease to the Exclusive Parking
Garage mean the Exclusive Parking Garage, together with the Garage Bridge. Upon
the expiration or early termination of this Lease whereby Tenant surrenders to
Landlord either Building 8 or Building 9 (but not both) in accordance with this
Lease, the parties shall cooperate in good faith to determine the appropriate
disposition of the applicable Bridge that is deemed part of the Building being
surrendered; provided, however, that if the parties cannot agree in a reasonable
time as to the appropriate disposition of the applicable Bridge, then such
Bridge shall be surrendered in its entirety with the Building of which it is a
part.
E.Pursuant to that certain Indemnification Agreement dated as of February 15,
2013, by and between Landlord and Tenant (the “Indemnification Agreement”),
Landlord has commenced certain design, engineering, site plan approval and
permitting work relating to the Buildings.
F.Landlord wishes to lease to Tenant, and Tenant desires to lease from Landlord,
the Premises (as defined below) pursuant to the terms and conditions of this
Lease, as set forth in these Recitals and as detailed below.
G.In addition to any financial assistance Tenant anticipates receiving from the
State of New York, Tenant has filed an application for financial assistance with
the Town of Mount Pleasant Industrial Development Agency and/or the County of
Westchester Industrial Development Agency (the “Agency”) for financial
assistance relating to the project and transactions described herein, which such
financial assistance may include an abatement from real property taxes, an
exemption from sales and use tax and an exemption from the mortgage recording
tax (collectively, the “Financial Assistance”).
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:



NY\5747656.2

--------------------------------------------------------------------------------




1.Lease of Premises. As of the Building 8 Term Commencement Date and the
Building 9 Term Commencement Date, as applicable, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, Building 8 and Building 9,
respectively, subject to all of the terms and conditions of this Lease. That
certain portion of the Property and all landscaping, parking facilities and
other improvements and appurtenances related thereto, under, around and together
with the buildings described in Article 51, are hereinafter collectively
referred to as the “Existing Project.” That certain portion of the Property and
all landscaping, parking facilities and other improvements and appurtenances
related thereto, under, around and together with the New Buildings (as defined
in the Existing Lease and set forth in Article 51) are hereinafter collectively
referred to as the “New Greenburgh Project.” That certain portion of the
Property and all landscaping, parking facilities and other improvements and
appurtenances related thereto, under, around and together with the Buildings and
the Exclusive Parking Garage, designed for or constructed on the Property either
(a) before the Execution Date pursuant to the Indemnification Agreement or (b)
after the Execution Date pursuant to the terms of this Lease are hereinafter
collectively referred to as the “Mt. Pleasant Project.” The Existing Project,
the New Greenburgh Project, the Mt. Pleasant Project (each of the New Greenburgh
Project and the Mt. Pleasant Project, a “Project”) and any other portion of the
Property not included in the Existing Project, the New Greenburgh Project or the
Mt. Pleasant Project are hereinafter collectively referred to as the “Entire
Project.” All portions of the Entire Project that are for the non-exclusive use
of tenants, including driveways, sidewalks, parking areas, landscaped areas,
service corridors, stairways, elevators, public restrooms and public lobbies,
are hereinafter referred to as “Common Area.”
2.Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.
2.1    This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
Execution Date. As of the Execution Date, the “Premises” consist of the
Buildings and are more particularly described on Exhibit A attached hereto. To
the extent that Tenant exercises any ROFO or ROFR (as each such term is defined
below) pursuant to this Lease (or otherwise adds additional premises pursuant to
an amendment to this Lease), references to the Premises shall thereafter include
the applicable space and any references to the Buildings shall thereafter
include the building(s) within which the applicable space is located.
2.2    The Premises, the Buildings, and certain related terms are defined as
follows, as each exists on the Execution Date. In these definitions, each
Rentable Area is expressed in rentable square footage. Rentable Area and
Tenant’s Pro Rata Shares are all subject to adjustment under this Lease,
including under Section 9.1.

2
NY\5747656.2

--------------------------------------------------------------------------------




Definition or Provision
Means the Following (as of the Execution Date)
Premises
Buildings
Buildings
Building 8 and Building 9
Rentable Area of Buildings*
Approximately 139,500 for Building 8


Approximately 157,500 for Building 9
Rentable Area of Existing Project
Approximately 834,014 square feet
Rentable Area of Mt. Pleasant Project*
Approximately 297,000 square feet
Rentable Area of New Greenburgh Project
Approximately 360,520 square feet
Rentable Area of Entire Project*
Approximately 1,491,534 square feet
Tenant’s Pro Rata Share of Buildings
100% of Building 8
100% of Building 9
Tenant’s Pro Rata Share of Mt. Pleasant Project
100%
Tenant’s Pro Rata Share of Entire Project (Building 8 only)*
Approximately 9.35%
Tenant’s Pro Rata Share of Entire Project (Building 9 only)*
Approximately 10.56%
Tenant’s Pro Rata Share of Entire Project (Building 8 and Building 9)*
Approximately 19.91%

* Note:
Subject to adjustment based upon the Rentable Area of the Premises as of the
Building 8 Term Commencement Date and the Building 9 Term Commencement Date, as
applicable.



2.3    Basic Annual Rent is provided for and defined in Section 0.
2.4    The “Term Commencement Date” shall be the earlier to occur of (a) the
Building 8 Term Commencement Date and (b) the Building 9 Term Commencement Date,
each as defined in Section 5.1(e).
2.5    The “Building 8 Estimated Term Commencement Date” is July 21, 2014.
Tenant, in its sole discretion, may elect to extend the Building 8 Estimated
Term Commencement Date by three (3) months by providing Landlord with written
notice of such election no later than the date that the Approved Landlord Work
Design Development Plans are approved or deemed approved in accordance with the
Landlord Work Letter (as defined below). In the event that Tenant timely makes
such election, the “Building 8 Estimated Term Commencement Date” shall be
October 20, 2014.
2.6    The “Building 9 Estimated Term Commencement Date” is July 21, 2014.
2.7    The “Estimated Substantial Completion Date” is December 22, 2014.
2.8    Rent Commencement Dates:
(a)    The “Building 8 Rent Commencement Date” is the date that is twelve (12)
months (to afford Tenant time to construct the Tenant Improvements in Building
8) after the Building 8 Term Commencement Date or, if the Building 8 Term
Commencement Date is delayed because of a Tenant Delay (except for a Tenant
Delay pursuant to Section 4.1(d)), then the Building 8 Rent Commencement Date
shall be the date that is twelve (12) months after the date that the Building 8
Term Commencement Date would have occurred but for such Tenant Delay.
(b)    The “Building 9 Rent Commencement Date” is the date that is twelve (12)
months (to afford Tenant time to construct the Tenant Improvements in Building
9) after the Building 9 Term Commencement Date or,

3
NY\5747656.2

--------------------------------------------------------------------------------




if the Building 9 Term Commencement Date is delayed because of a Tenant Delay
(except for a Tenant Delay pursuant to Section 4.1(d)), then the Building 9 Rent
Commencement Date shall be the date that is twelve (12) months after the date
that the Building 9 Term Commencement Date would have occurred but for such
Tenant Delay.
2.9    “Term Expiration Date:” June 30, 2029 (subject to extension pursuant to
Section 4.1(d) and Section 5.1(d)); provided, however, that Tenant shall have
options to extend this Lease as provided in Article 41. For the sake of clarity,
if the Term Expiration Date is extended pursuant to Section 4.1(d) or Section
5.1(d), the Term Expiration Date shall be extended for the entire Premises.
2.10    Security Deposit: None.
2.11    “Permitted Use:” Any lawful use consistent with any one or more of the
following: (a) scientific research facility; (b) office; (c) laboratory; (d)
vivarium or (e) pilot manufacturing plant, provided that any such use(s) ((a)
through (e)) shall conform to Applicable Laws (as defined in Article 51).
2.12    Address for Notices to Landlord:    BMR-Landmark at Eastview LLC
17190 Bernardo Center Drive
San Diego, California 92128
Facsimile: (858) 485-9843
Attention: Vice President, Real Estate Legal
2.13
Address for Notices to Tenant:    Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: General Counsel


With a copy, at the same address to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: Vice President Facilities



2.14    Wire Instructions for Rent Payment:
Name of Beneficiary:        BMR-Landmark at Eastview LLC
Account Number:        153454489623
Bank Name:            US Bank
Routing/Transit Number:    122235821
Branch Name and Address:    San Diego Main
600 West Broadway, #100
San Diego, CA 92101
2.15    The following Exhibits are attached hereto and incorporated herein by
reference:
Exhibit A
Premises

Exhibit B
Acknowledgement of Term Commencement Date

Exhibit C
Tenant’s Personal Property

Exhibit D
Rules and Regulations

Exhibit E
Form of Estoppel Certificate

Exhibit F-1
Currently Approved Site Plan

Exhibit F-2
Preliminary Modified Site Plan

Exhibit G
Landlord Work Letter

Exhibit G-1
Tenant Work Letter


4
NY\5747656.2

--------------------------------------------------------------------------------




Exhibit H
Approved Contractors

Exhibit I
Real Property Description

Exhibit J
Final Landlord Work

Exhibit K-1
Scope Allocation Matrix

Exhibit K-2
Basis of Design

Exhibit L
Preliminary Title Report Schedule B Exceptions

Exhibit M
Form of Major-Subtenant SNDA

Exhibit N
777 North Spine Premises

Exhibit O
CAM Pools

Exhibit P
Excluded Services

Exhibit Q
Form of Mortgage SNDA



3.Term.
3.1    This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.
3.2    The actual term of this Lease (as the same may be extended pursuant to
Article 41, and as the same may be earlier terminated in accordance with this
Lease, the “Term”) shall commence (a) with respect to Building 8, when the
Building 8 Term Commencement Date has occurred, and (b) with respect to Building
9, when the Building 9 Term Commencement Date has occurred.
4.Shell and Core Construction of Buildings. Landlord shall perform and complete
the Landlord Work (as defined below) in accordance with the terms of this Lease,
specifically including Exhibit G attached hereto (including the provisions of
such Exhibit regarding the cost of such work), the Scope Allocation Matrix
attached hereto as Exhibit K-1 (the “Scope Allocation Matrix,” as the same shall
be superseded by the Approved Landlord Work Plans as set forth in the Landlord
Work Letter), the Basis of Design attached hereto as Exhibit K-2 (the “Basis of
Design,” as the same shall be superseded by the Approved Landlord Work Plans as
set forth in the Landlord Work Letter), the other provisions set forth in this
Article and Applicable Laws.
4.1    Site Plan.
(a)    Attached hereto as Exhibit F-1 is the currently approved site plan (the
“Currently Approved Site Plan”) showing the location of the pads and footprints
upon the Property upon which Building 8 and Building 9, respectively, will be
constructed, subject to Landlord obtaining any and all approvals, permits,
licenses and variances from Governmental Authorities (collectively, the “Site
Plan Approvals”) that are required for the Buildings to be constructed at the
location of the pads and footprints upon the Property as shown in the Currently
Approved Site Plan (with respect to the Currently Approved Site Plan, the
“Currently Approved Site Plan Approvals”).
(b)    Tenant desires to modify the Currently Approved Site Plan. Attached
hereto as Exhibit F-2 is the preliminary modified site plan (the “Preliminary
Modified Site Plan”) showing the location of the pads and footprints upon the
Property upon which Building 8, Building 9 and the Exclusive Parking Garage
could be constructed, subject to Landlord obtaining any and all Site Plan
Approvals that are required for the Buildings and the Exclusive Parking Garage
to be constructed at the location of the pads and footprints upon the Property
as shown in the Preliminary Modified Site Plan (the “Preliminary Modified Site
Plan Approvals”). No later than May 21, 2013, Landlord shall submit to the
appropriate Governmental Authorities the Preliminary Modified Site Plan and all
required documentation to obtain all Preliminary Modified Site Plan Approvals.
Under Landlord’s leadership, Tenant shall have the right to participate in the
approval process for obtaining the Site Plan Approvals and finalizing the
Preliminary Modified Site Plan and/or the Tenant-Approved Modified Site Plan (as
defined below), provided such participation does not unreasonably interfere with
or delay Landlord’s ability to obtain the same. Any delay arising from Tenant’s
participation (to the extent such circumstance actually delays completion of the
TI Ready Work, Substantial Completion of the Landlord Work or Substantial
Completion of the Final Landlord Work, as applicable, beyond the date when such
completion or Substantial Completion, as applicable, would have otherwise
occurred, as determined by the Neutral

5
NY\5747656.2

--------------------------------------------------------------------------------




Architect if Landlord and Tenant disagree and whose determination shall be final
and binding upon the parties) shall constitute Tenant Delay.
(c)    If the applicable Governmental Authorities deny the Currently Approved
Site Plan Approvals or Preliminary Modified Site Plan Approvals (as applicable)
or require modifications (“Site Plan Modifications”) to the Preliminary Modified
Site Plan, then the provisions set forth in this Section shall apply. Landlord
shall prepare and submit to Tenant for approval a replacement or modified site
plan (the “Landlord-Approved Modified Site Plan”) providing for an alternate
location of the pads and footprints upon the Property upon which Building 8,
Building 9 and the Exclusive Parking Garage would be constructed and
incorporating any Site Plan Modifications. The Landlord-Approved Modified Site
Plan shall contain sufficient information and detail to accurately describe the
proposed locations and such other information as Tenant may reasonably request.
Tenant shall notify Landlord in writing within ten (10) business days after
receipt of the Landlord-Approved Modified Site Plan whether Tenant approves or
objects to the Landlord-Approved Modified Site Plan and of the manner, if any,
in which the Landlord-Approved Modified Site Plan is unacceptable. If Tenant
reasonably objects to the Landlord-Approved Modified Site Plan, then Landlord
shall revise the Landlord-Approved Modified Site Plan and cause Tenant’s
objections to be remedied in the revised Landlord-Approved Modified Site Plan.
Landlord shall then resubmit the revised Landlord-Approved Modified Site Plan to
Tenant for approval, though the approval period afforded to Tenant with respect
to any revisions shall be five (5) business days (provided, however, that if
Tenant reasonably determines that the revisions are substantial and reasonably
require more review time, then Tenant may, by notice to Landlord delivered no
later than such five (5) business day period, take an additional five (5)
business days to respond). Tenant’s approval of or objection to the revised
Landlord-Approved Modified Site Plan and Landlord’s correction of the same shall
be made in accordance with this Section until Tenant has approved the
Landlord-Approved Modified Site Plan in writing. Tenant’s failure to respond
within the required time frames set forth in this Section shall be deemed
approval by Tenant. The iteration of the Landlord-Approved Modified Site Plan
that is approved (or deemed approved) by Tenant without objection shall be
referred to herein as the “Tenant-Approved Modified Site Plan.” Within five (5)
business days after Tenant’s approval or deemed approval of the Tenant-Approved
Modified Site Plan, Landlord shall submit to the appropriate Governmental
Authorities the Tenant-Approved Modified Site Plan and all required
documentation to obtain all Site Plan Approvals that are required for the
Buildings and the Exclusive Parking Garage to be constructed at the location of
the pads and footprints upon the Property as shown in the Tenant-Approved
Modified Site Plan (the “Tenant-Approved Modified Site Plan Approvals”). If the
applicable Governmental Authorities do not issue the Tenant-Approved Modified
Site Plan Approvals or require modifications to the Tenant-Approved Modified
Site Plan, then Landlord and Tenant shall repeat the process set forth in this
Section until the Tenant-Approved Modified Site Plan Approvals are issued to
Landlord. The iteration of the Tenant-Approved Modified Site Plan that is
approved by the appropriate Governmental Authorities shall be referred to herein
as the “Government-Approved Modified Site Plan.”
(d)    In the event that Landlord has not obtained all Site Plan Approvals for
the Government-Approved Modified Site Plan (or a Government-Approved Modified
Site Plan has not been obtained) on or before the date (the “Site Plan Decision
Date”) that is six (6) months after the Execution Date, then, Tenant may elect,
in its sole discretion, for Landlord either to (i) continue to pursue the Site
Plan Approvals, the Preliminary Modified Site Plan or the Tenant-Approved
Modified Site Plan, as the case may be, or (ii) (A) proceed with the Landlord
Work using the Currently Approved Site Plan and (B) take any action necessary
(in Landlord’s sole and absolute discretion and without Tenant’s consent) to
obtain all Currently Approved Site Plan Approvals. Notwithstanding the
foregoing, if Tenant has elected to proceed under Subsection 4.1(d)(i), then any
delay beyond the Site Plan Decision Date in obtaining the Government-Approved
Modified Site Plan shall constitute a Tenant Delay and, if Landlord has not
obtained all Site Plan Approvals for the Government-Approved Modified Site Plan
(or a Government-Approved Modified Site Plan has not been obtained) on or before
the date that is the earlier of the expiration date of the Currently Approved
Site Plan and twelve (12) months after the Execution Date, then Landlord (in its
sole and absolute discretion) may elect to proceed with the Landlord Work using
the Currently Approved Site Plan under Subsection 4.1(d)(ii), so long as the
Currently Approved Site Plan can accommodate Buildings with a floor plate and
building width of one hundred ten (110) feet. If Landlord elects pursuant to
this Section to proceed using the Currently Approved Site Plan, then, unless
Landlord and Tenant otherwise agree in writing, the provisions in this Lease
relating to the Exclusive Parking Garage and the Bridges shall not apply and
shall be deemed of no force or effect, except for those provisions in Section
6.1 that address the Exclusive Parking Garage (and the allocation of parking CAM
Pool Charges shall be equitably adjusted); and all references to Building 8 and
Building 9 shall be deemed to refer to Building A and Building B, as indicated
on the

6
NY\5747656.2

--------------------------------------------------------------------------------




Currently Approved Site Plan. The Currently Approved Site Plan, the Preliminary
Modified Site Plan, the Tenant-Approved Modified Site Plan and the
Government-Approved Modified Site Plan shall be referred to individually and
collectively as “Approved Site Plans.” If any Tenant Delay occurs pursuant to
this Section 4.1(d), then the Term Expiration Date shall be extended for the
entire Premises by the same number of days as the Tenant Delay, but such Tenant
Delay shall in no event trigger an adjustment to the Building 8 Rent
Commencement Date pursuant to Section 2.8(a) or the Building 9 Rent Commencement
Date pursuant to Section 2.8(b).
(e)    Promptly, but in no event more than five (5) business days, after receipt
thereof by Landlord, Landlord shall provide notice to Tenant of any written
correspondence (and copies of any such written correspondence) received from the
Town of Mt. Pleasant with respect to the approvals, disapprovals and requests
for additional information with respect to the process set forth in Section
4.1(c) with respect to the Approved Site Plans and/or the Site Plan Approvals.
4.2    Commencement of Landlord Work.
(a)    Attached hereto as Exhibit H is a list of approved contractors for the
Landlord Work (the “Approved Contractors”). Landlord and Tenant acknowledge and
agree that any Approved Contractor may be selected by Landlord to perform the
Landlord Work, subject to the following: Tenant shall have the right to
reasonably participate in the selection process with respect to the Approved
Contractor (or such other contractor as may be selected by Landlord, subject to
Tenant’s reasonable approval) and shall have reasonable consultation rights with
respect to the ultimate general contract to be entered into by Landlord and
Contractor for the Landlord Work (the “GMP Contract”). The GMP Contract shall
provide that Contractor name Tenant as an additional insured under its
commercial general liability insurance policy and that Contractor include Tenant
as an indemnified party (together with Landlord) under the applicable
indemnification provisions contained in the GMP Contract. Subject to the
foregoing, Landlord shall cause the selected contractor, or such replacement
thereof, as Landlord may make from time to time (“Contractor”), to diligently
(i) prosecute the Landlord Work and (ii) seek to (A) complete the Building 8 TI
Ready Work (as defined below) on or before the Building 8 Estimated Term
Commencement Date, (B) complete the Building 9 TI Ready Work (as defined below)
on or before the Building 9 Estimated Term Commencement Date and (C)
Substantially Complete the balance of the Landlord Work (other than those items
constituting the Landlord Work set forth on Exhibit J attached hereto (“Final
Landlord Work”) and, if Tenant makes the election set forth in Section
4.9(a)(i), the Building 8 Bridge) on or before the Estimated Substantial
Completion Date (subject to extension in each instance on a day-for-day basis as
a result of any of the following (collectively, “Excused Landlord Delays”):
Force Majeure, Tenant Delay and Site Plan Delay (each as defined below)).
Landlord shall perform the Landlord Work in conformity with the terms of this
Lease, the Approved Landlord Work Plans and the Landlord Work Budget (each as
defined below) and in accordance with Exhibit G attached hereto (the “Landlord
Work Letter”), subject only to de minimis variations (“De Minimis Variations”)
from the Approved Landlord Work Plans and to Permitted Changes (as defined
below) made by Landlord or Tenant. The construction of the Buildings and the
Exclusive Parking Garage (if applicable) and all associated site work, as more
particularly described as the Landlord Work on the Scope Allocation Matrix (to
be superseded by the Approved Landlord Work Plans as described in the Landlord
Work Letter) is referred to, collectively, as the “Landlord Work.” “Site Plan
Delay” means any delay in the prosecution of the Landlord Work caused by any of
the following, to the extent that such circumstance actually delays completion
of the TI Ready Work or Substantial Completion of the balance of the Landlord
Work, as applicable, beyond the date when such completion or Substantial
Completion, as applicable, would have otherwise occurred as contemplated under
Sections 2.5, 2.6 or 2.7, as applicable, and as determined (in case of a dispute
between the parties) by the Neutral Architect, whose determination shall be
final and binding upon the parties: (i) any Governmental Authority’s requests
for modifications to an Approved Site Plan; (ii) any Governmental Authority’s
delay in responding to Landlord’s request for Site Plan Approvals with respect
to an Approved Site Plan and (iii) any period after August 1, 2013, resulting
from the process set forth in Section 4.1(c). Notwithstanding any Site Plan
Delay, the parties to this Lease shall exercise diligent and commercially
reasonable efforts to mitigate Site Plan Delay. “Approved Landlord Work Plans”
and “Landlord Work Budget” have the meanings given to such terms in the Landlord
Work Letter.
(b)    Without limiting any provision of this Lease, including the Landlord Work
Letter, the parties further agree as follows regarding the Landlord Work:

7
NY\5747656.2

--------------------------------------------------------------------------------




(i)    “Permitted Changes” means (A) minor field changes that do not materially
change the size, configuration, functionality, quality, or overall appearance of
the Buildings or Tenant’s ability to perform the Base Building Work or the
Tenant Improvements or operate its business in the Premises in conformity with
the Permitted Use; (B) changes required by Governmental Authorities; (C) any
other changes that do not materially change the size, configuration,
functionality, quality or overall appearance of the Buildings or Tenant’s
ability to perform the Base Building Work or the Tenant Improvements or operate
its business in the Premises in conformity with the Permitted Use and (D)
ordinary development of the Approved Landlord Work Plans in a manner that does
not materially change the size, configuration, functionality, quality or overall
appearance of the Buildings or Tenant’s ability to perform the Base Building
Work or the Tenant Improvements or operate its business in the Premises in
conformity with the Permitted Use and that is not inconsistent with the Landlord
Work as described on the Scope Allocation Matrix (as superseded by the Approved
Landlord Work Plans). In addition, no Permitted Change shall (X) exceed
Twenty-Five Thousand Dollars ($25,000) or (Y) reduce the scope of the Landlord
Work as described on the Scope Allocation Matrix (as superseded by the Approved
Landlord Work Plans), unless otherwise agreed to by Tenant in writing.
Notwithstanding anything to the contrary in this Section 4.2(b)(i), if all
contingency line items provided for in the GMP Contract have been exhausted,
then Landlord shall make no further Permitted Changes (except those referred to
in Subsection 4.2(b)(i)(B)) without Tenant’s prior written consent, not to be
unreasonably withheld, conditioned or delayed. For purposes of clarification,
the contingency referred to in the preceding sentence is intended to refer to
the contingency in the GMP Contract, not any contingency provided for in the
Landlord Work Budget, the latter of which shall not be governed by the foregoing
sentence. Regardless of whether any Permitted Change requires Tenant’s consent,
Landlord shall promptly give a copy of such Permitted Change to Tenant prior to
any Permitted Change being issued.
(ii)    Landlord shall develop the Approved Landlord Work Plans and administer
the Landlord Work (including selection of subcontractors, bidding, Permitted
Changes, value engineering, scheduling, and payment) in a commercially
reasonable manner in accordance with Landlord’s ordinary practices and
procedures for construction projects undertaken on Landlord’s account.
(iii)    In performing the Landlord Work and considering and approving Permitted
Changes, Landlord shall (and shall cause Contractor to) actively consult with
(and provide full and timely oral reports to) Tenant’s project manager
(“Tenant’s Authorized Representative”), which Tenant’s Authorized Representative
Tenant may change from time to time upon one (1) business day’s prior notice to
Landlord. As of the Execution Date, Tenant’s Authorized Representative is Joanne
Deyo or any other person designated by Joanne Deyo in writing from time to time.
Any written approvals issued by Tenant’s Authorized Representative shall bind
Tenant. Any requests made to Tenant’s Authorized Representative in connection
with consents, approvals or directions with respect to the Landlord Work shall
be delivered to Tenant by electronic mail, and shall be deemed received, in each
case as set forth in Section 3 of the Landlord Work Letter (which, for the sake
of clarity, includes sending such request to the electronic mail addresses set
forth in Section 3 of the Landlord Work Letter). Landlord shall allow Tenant’s
Authorized Representative and consultants and advisers to Tenant to attend
design and construction meetings. Landlord and Tenant shall work together to
mutually agree on the time and location of such meetings; provided, however,
that Landlord may reschedule such meetings if it deems it commercially
reasonable and upon reasonable advance notice to Tenant. Upon Tenant’s specific
request, Landlord shall keep Tenant’s Authorized Representative reasonably
informed and answer Tenant’s reasonable inquiries about the Approved Landlord
Work Plans, the Landlord Work and Permitted Changes regarding Landlord’s
construction and development of the Premises. Landlord shall give Tenant’s
Authorized Representative copies of the following documents as developed by
Landlord and its vendors in the ordinary course of construction of the Premises:
progress printings during the construction development phase; project meeting
minutes or memoranda; Landlord’s log of “requests for information”; Landlord’s
log of change orders; and copies of both requests for change orders and change
orders. The foregoing rights to receive information shall not be deemed to give
Tenant any approval rights not otherwise expressly provided for in this Lease
(including the Landlord Work Letter). Landlord shall from time to time allow
Tenant to inspect the Landlord Work in progress in a reasonable manner and in
compliance with Contractor’s reasonable instructions and procedures. Landlord
shall reasonably consider all comments and requests made by Tenant. If the
parties do not agree on whether a proposed change constitutes a Permitted
Change, then the written determination of Dennis Noskin, AIA, with an office
located at 55 South Broadway, Tarrytown, New York 10591 (the “Neutral
Architect”) shall govern. The Neutral Architect shall render his determination
within ten (10) business days of either party’s request (provided that a copy of
such request was given simultaneously to the other party) and his determination
shall be final and binding upon the parties. The parties agree to cooperate
fully with each

8
NY\5747656.2

--------------------------------------------------------------------------------




other and the Neutral Architect, and to answer inquiries and provide evidence in
good faith as requested by the Neutral Architect in connection with the fair and
equitable disposal of the dispute. If Dennis Noskin retires, dies, resigns, or
becomes disabled then the parties shall replace him with the following
individual (who will become the Neutral Architect): Reza Agahian, AIA, with an
office located at 10 Midland Avenue, Port Chester, New York 10591. If Reza
Agahian retires, dies, resigns, or becomes disabled then the parties shall
replace him with the following individual (who will become the Neutral
Architect): Steve Pustola, AIA, with an office located at 185 Main Street,
Naugatuck, Connecticut 06770. If after such replacement the then current Neutral
Architect retires, dies, resigns, or becomes disabled, then the parties shall
mutually agree on a replacement for such individual to act as the Neutral
Architect under the terms of this Lease. In every instance where this Lease or
the Landlord Work Letter designates the Neutral Architect as the arbiter of a
dispute, Tenant and Landlord agree to follow (and cause the Neutral Architect to
follow) the protocol set forth in this Section 4.2(b)(iii).
(iv)    Landlord designates, as Landlord’s authorized representative
(“Landlord’s Authorized Representative”), (A) Tiffany Phipps as the person
authorized to initial plans, drawings and approvals; to sign change orders
pursuant to the Landlord Work Letter and the Tenant Work Letter; and to provide
informal and unofficial communications and (B) an officer of Landlord as the
person authorized to sign any amendments to the Landlord Work Letter, the Tenant
Work Letter or the Lease. Landlord may change Landlord’s Authorized
Representative upon one (1) business day’s prior notice to Tenant. Any written
approvals issued by Landlord’s Authorized Representative shall bind Landlord.
Any requests made to Landlord’s Authorized Representative in connection with
consents, approvals or directions with respect to the Tenant Improvements or the
Base Building Work shall be delivered to Landlord by electronic mail, and shall
be deemed received, in each case as set forth in Section 2.5 of the Tenant Work
Letter (which, for the sake of clarity, includes sending such request to the
electronic mail addresses set forth in Section 2.5 of the Tenant Work Letter).
Any building permits or other reasonably necessary documentation with respect to
construction of the Tenant Improvements or the Base Building Work for which
Tenant needs Landlord’s signature shall be sent to Landlord’s Authorized
Representative. Tenant covenants that all information included in any such
documentation presented by Tenant to Landlord for Landlord’s execution shall be,
to the best of Tenant’s then-current knowledge, true, complete and correct.
Provided that Landlord has approved such Tenant Improvements or Base Building
Work, as applicable, Landlord will sign any such reasonable building permits or
other reasonably necessary documentation with respect to construction of the
Tenant Improvements or the Base Building Work for which Tenant needs Landlord’s
signature; provided that (X) Landlord’s execution is in the ordinary course of
completion of the Tenant Improvements or Base Building Work, as applicable, (Y)
Landlord’s execution does not subject Landlord to any liability not customary
for completion of the Tenant Improvements or Base Building Work, as applicable,
and (Z) in no event shall Landlord be required to execute any documentation if
Landlord reasonably believes doing so would violate any Applicable Law.
4.3    Completion of Construction.
(a)    “TI Ready Work”  means the Building structure, Building envelope and
skin, and Building roof and penthouse with respect to each Building (to the
extent applicable to Building 8, the “Building 8 TI Ready Work,” and, to the
extent applicable to Building 9, the “Building 9 TI Ready Work”) completed to
the level consistent with the following definition of TI Ready:  “TI Ready”
means that, with respect to Building 8 or Building 9, as the case may be, (i)
the amount of TI Ready Hard Costs (as defined below) incurred in connection with
the performance of the Building 8 TI Ready Work or the Building 9 TI Ready Work,
as applicable, is equal to or greater than ninety percent (90%) of the total TI
Ready Hard Costs budgeted for the Building 8 TI Ready Work or the Building 9 TI
Ready Work, as applicable, in the Landlord Work Budget (as the Landlord Work
Budget may be amended from time to time pursuant to this Lease and the Landlord
Work Letter), (ii) temporary utilities (including electricity, gas and water)
are capable of being accessed at Building 8 or Building 9, as applicable, for
the purpose of Tenant’s construction of the Tenant Improvements, (iii) all core
walls, vertical shafts and framing in Building 8 or Building 9, as applicable,
indicated as such on the Approved Landlord Work Plans are Substantially Complete
and (iv) the applicable Building is “weather tight.”  “TI Ready” shall not
include specified minor and insubstantial details of construction that do not,
except in a de minimis manner, interfere with Tenant’s performance of the Tenant
Improvements or the Base Building Work in the Premises (the “TI Ready Punchlist
Items”), and such TI Ready Punchlist Items shall be deemed part of the remainder
of the Landlord Work to be completed in accordance with Section 4.3(b). The term
“TI Ready Hard Costs” means the sum of all construction costs in connection with
the Building 8 TI Ready Work or the Building 9 TI Ready Work, as

9
NY\5747656.2

--------------------------------------------------------------------------------




applicable, payable to Contractor, to subcontractors of any tier and to any
vendor for labor, materials and equipment incorporated into the Building 8 TI
Ready Work or the Building 9 TI Ready Work, as applicable, inclusive of general
conditions costs, overhead, fees, insurance premium costs, permit costs, taxes
and other construction costs, and exclusive of all Soft Costs (as defined
below). When Landlord determines that Landlord has completed the TI Ready Work
(or up to ten (10) business days prior thereto), as applicable, Landlord shall
so notify Tenant. Within ten (10) business days after the date of such notice,
the parties shall jointly, with Landlord’s architect and Tenant’s architect (if
applicable), inspect the applicable TI Ready Work and attempt to agree on
whether the applicable TI Ready Work has been completed. If the parties do not
agree on whether Landlord has achieved completion of the applicable TI Ready
Work, then the written determination of the Neutral Architect shall govern,
whose determination shall be final and binding upon the parties. Notwithstanding
anything to the contrary herein, if Tenant takes possession of Building 8 and/or
Building 9, as applicable, prior to the date that such Building would otherwise
be TI Ready for purposes of commencing the Tenant Improvements or the Base
Building Work, then such Building shall be deemed TI Ready (and the TI Ready
Work shall be deemed complete) as of the date Tenant takes possession of the
same.
(b)    The remainder of the Landlord Work (other than the Final Landlord Work)
beyond the TI Ready Work shall be deemed “Substantially Complete” or there shall
be “Substantial Completion” if Landlord has (i) completed the remainder of such
Landlord Work identified on the Approved Landlord Work Plans (subject only to
Landlord’s failure to complete (A) the Final Landlord Work, (B) specified minor
and insubstantial details of construction that do not, except in a de minimis
manner, interfere with Tenant’s performance of Tenant Improvements in the
Premises (the “Landlord Work Punchlist Items”); (C) the TI Ready Punchlist Items
(together with the Landlord Work Punchlist Items, the “Punchlist Items”) and (D)
items that cannot or should not be completed during the time of year that
Landlord performs the appropriate portion of the Landlord Work, as applicable
(e.g., the commissioning and testing of air conditioning and cooling systems
during winter months, the commissioning and testing of heating systems during
summer months, or the installation of landscaping during winter months)
(collectively, “Seasonal Items”)); and (ii) received a certificate of
substantial completion from Landlord’s Architect, or would have received such
certificate but for Tenant Delay or failure of Tenant or Tenant’s architect to
deliver items in accordance with the Landlord Work Letter. The Final Landlord
Work shall be deemed “Substantially Complete” or there shall be “Substantial
Completion” if Landlord has completed all of the Final Landlord Work identified
on the Approved Landlord Work Plans (subject only to Landlord’s failure to
complete Punchlist Items and Seasonal Items) and Landlord has received a
certificate of substantial completion from Landlord’s Architect, or would have
received such certificate but for Tenant Delay or failure of Tenant or Tenant’s
architect to deliver items in accordance with the Landlord Work Letter. If the
parties do not agree on whether Landlord has achieved Substantial Completion or
on the scope of the Punchlist Items or Seasonal Items, then the written
determination of the Neutral Architect shall govern, whose determination shall
be final and binding upon the parties.
4.4    Punchlist and Seasonal Items. When Landlord determines that Landlord has
Substantially Completed the Landlord Work or the Final Landlord Work (or up to
ten (10) business days prior thereto), as applicable, Landlord shall so notify
Tenant. Within ten (10) business days after the date of such notice, the parties
shall jointly, with Landlord’s architect and Tenant’s architect (if applicable),
inspect the Landlord Work or the Final Landlord Work, as applicable, and attempt
to agree upon a list of the Punchlist Items (the “Punchlist”). If Landlord fails
to give any notice described in this Section, that shall not constitute a
default but shall merely extend the time for commencement of the Punchlist
walkthrough. To the extent that the parties cannot agree on the Punchlist, the
written determination of the Neutral Architect shall govern, whose determination
shall be final and binding upon the parties. Landlord shall promptly memorialize
the Punchlist in writing for Tenant’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Landlord shall diligently
endeavor to cause Contractor to complete all Punchlist Items with reasonable
promptness and in any case within sixty (60) days after Substantial Completion
of the Landlord Work or the Final Landlord Work, as applicable, (except for such
Punchlist Items which cannot reasonably be completed within such sixty (60) day
period, but in no event later than ninety (90) days following Substantial
Completion) (the “Punchlist Deadline”). Landlord, in reasonable consultation
with Tenant, shall complete the Seasonal Items after Substantial Completion of
the Landlord Work (other than the Seasonal Items) within a reasonable period of
time during the appropriate months of the year for such Seasonal Items (but in
no event shall Landlord have less than one hundred twenty (120) days following
Substantial Completion of the Landlord Work or Final Landlord Work, as
applicable (except that if completion of such Seasonal Item(s) is necessary for
Tenant’s occupancy of any portion of the Premises for the Permitted Use, then
Landlord shall complete such Seasonal Item(s) no later than the date (as
indicated on the

10
NY\5747656.2

--------------------------------------------------------------------------------




Tenant Schedule) that Tenant is otherwise ready to occupy such portion of the
Premises for the Permitted Use)), subject to extension on a day-for-day basis as
a result of any Excused Landlord Delays.
4.5    Warranties; Defects. Landlord warrants to Tenant that (a) any and all
materials, equipment and furnishings incorporated into the Landlord Work shall
be of good quality and new unless otherwise required or permitted under the
Approved Landlord Work Plans; (b) the Landlord Work shall be free from defects
not inherent in the quality required or permitted, and (c) the Landlord Work
shall conform with the Approved Landlord Work Plans. For a period of one (1)
year after the date of Substantial Completion of all elements of the Landlord
Work (on a Building by Building basis), Landlord shall repair with reasonable
promptness all defects in the Landlord Work (the “Defects”) as to which Tenant
notifies Landlord in writing within such one (1) year period (the “Defect
Reporting Period”). Except for such Defects reported within the applicable
Defect Reporting Period and except for Landlord’s continued maintenance, repair
and replacement obligation set forth below, Tenant shall be deemed to have
accepted the Premises and the Landlord Work in the condition delivered to it “as
is.” After the Defect Reporting Period expires, Landlord shall maintain and
repair the Landlord Work in accordance with this Lease, including Landlord’s
right to recover Operating Expenses from Tenant as this Lease permits.
Notwithstanding the foregoing, the GMP Contract shall give both Landlord and
Tenant the right to enforce any warranties (including covenants relating to
defects) under the GMP Contract with respect to the Landlord Work without regard
to the Defect Reporting Period, and Landlord and Tenant (at the requesting
party’s sole cost and expense) shall reasonably cooperate with each other with
respect to any such action to enforce any such warranties or covenants;
provided, however, that Landlord shall not be required to bring or join in any
litigation against the Contractor or to incur any costs in connection with
litigation that Tenant may bring against the Contractor.
4.6    Self-Help.
(a)    (i)    Landlord shall use its commercially reasonable efforts to perform
the Landlord Work so that, on or before the First Milestone Date (as defined
below), the amount of the Budgeted Hard Costs (as defined below) incurred in
connection with the performance of the Landlord Work is equal to or greater than
thirty-five percent (35%) of the total Budgeted Hard Costs (the “First
Milestone”), as shown in the Landlord Work Budget. The “First Milestone Date”
means March 20, 2014, as such date shall be extended to the extent Landlord’s
performance of the Landlord Work is delayed by any Excused Landlord Delay. To
evidence the percentage of Budgeted Hard Costs expended by such date, Landlord
shall, on or before the First Milestone Date, deliver to Tenant a current G702
payment application (or other written certification) signed by Landlord that
certifies as to the total Budgeted Hard Costs then incurred in connection with
the Landlord Work.
(ii)    If the First Milestone has not been satisfied by the First Milestone
Date, then Landlord shall use its commercially reasonable efforts to perform the
Landlord Work so that, on or before the Second Milestone Date (as defined
below), the cumulative amount of the Budgeted Hard Costs incurred in connection
with the performance of the Landlord Work is equal to or greater than fifty
percent (50%) of the total Budgeted Hard Costs (net of Catch-Up Costs, as
defined below) (the “Second Milestone”). Such commercially reasonable efforts
shall include (if necessary) payment of overtime, double shift operation or
other similar costs (collectively, “Catch-Up Costs”), with the parties agreeing
that any Catch-Up Costs shall be borne solely by Landlord and shall neither
constitute an increased cost to Tenant nor be added to or considered Budgeted
Hard Costs or Project Costs). The “Second Milestone Date” means May 20, 2014, as
such date shall be extended to the extent Landlord’s performance of the Landlord
Work is delayed by any Excused Landlord Delay. As used herein, the First
Milestone Date and the Second Milestone Date shall together be referred to as
the “Milestone Dates.”
(iii)    On or before the date that is five (5) business days after the Second
Milestone Date, Landlord shall deliver to Tenant a current G702 payment
application (or other written certification) signed by Landlord that certifies
the then-current cumulative Budgeted Hard Costs expended in connection with the
Landlord Work. If, pursuant to such signed certification, the Second Milestone
has not been satisfied with respect to the Landlord Work, then Tenant shall have
the right to provide written notice to Landlord within five (5) days after its
receipt of the payment application or other written certification (or if no
application or certification is received, then five (5) days after the Second
Milestone Date, as may be extended by Excused Landlord Delay as set forth in
Section 4.6(a)(ii)) requesting that Landlord provide Tenant with a written plan
(the “Schedule Restoration Plan”) to complete the Landlord Work in order to
achieve Substantial Completion of the Landlord Work (other than the Final
Landlord Work) not later than thirty

11
NY\5747656.2

--------------------------------------------------------------------------------




(30) days after the Estimated Substantial Completion Date, as such date shall be
extended pursuant to this Lease as a result of any Excused Landlord Delay (the
“SC Self-Help Completion Deadline”). Landlord shall deliver the Schedule
Restoration Plan to Tenant within ten (10) days after Tenant delivers such
notice to Landlord. Tenant shall approve or disapprove all or any portion of the
Schedule Restoration Plan by delivering, within ten (10) days after Tenant’s
receipt of the Schedule Restoration Plan, written approval and/or disapproval of
all or a portion of the Schedule Restoration Plan to Landlord, with such
approval to be withheld only if Substantial Completion of the Landlord Work
(other than the Final Landlord Work) could not reasonably be expected to occur
on or before the SC Self-Help Completion Deadline, assuming that Landlord
properly implements the Schedule Restoration Plan. If Tenant fails to approve or
disapprove all or any portion of the Schedule Restoration Plan within ten (10)
days after Tenant’s receipt of the same, Tenant shall be deemed to have approved
the Schedule Restoration Plan. If Tenant disapproves any portion of the Schedule
Restoration Plan but approves other portions, Tenant shall identify the approved
portions and provide comments to the portions of which it disapproves. If Tenant
disapproves of the entire Schedule Restoration Plan, Tenant likewise shall
reflect its disapproval in writing. Within ten (10) days after Landlord’s
receipt from Tenant of any comments to the Schedule Restoration Plan, Landlord
shall submit a revised Schedule Restoration Plan addressing such comments, and
Tenant, within ten (10) days after receipt of the revised Schedule Restoration
Plan, shall deliver written approval or disapproval of the same. If Tenant does
not approve or disapprove of the revised Schedule Restoration Plan within such
ten (10) day period, Tenant shall be deemed to have approved the revised
Schedule Restoration Plan. Upon approval (or deemed approval) by Tenant of any
Schedule Restoration Plan, Landlord shall promptly proceed with the work
required by the Schedule Restoration Plan. If Tenant disapproves of the revised
Schedule Restoration Plan in accordance with this Section 4.6(a)(iii), then
Tenant shall have the right, but shall not be obligated, to elect to complete
the Landlord Work (including the Final Landlord Work, the “Self-Help Completion
Work”) by providing written notice to Landlord (the “Self-Help Notice”) within
ten (10) days after Tenant disapproves of the revised Schedule Restoration Plan;
provided, however, that if Tenant does not provide Landlord with a Self-Help
Notice within ten (10) days after disapproving of the revised Schedule
Restoration Plan, then Tenant’s self-help right pursuant to this Section 4.6(a)
with respect to the Landlord Work shall terminate. If Tenant exercises its
self-help rights to perform the Self-Help Completion Work, then Tenant shall
manage the completion of the Self-Help Completion Work in a commercially
reasonable manner and diligently endeavor to minimize the cost of such Self-Help
Completion Work, and Tenant shall cause the Self-Help Completion Work to be
performed in (A) a good, workmanlike manner, (B) accordance with Applicable
Laws, (C) substantial accordance with the Approved Landlord Work Plans and (D) a
manner that does not adversely affect (even to a de minimis extent) other
improvements located within the Entire Project or any Utilities that affect any
other tenant of the Entire Project. Landlord shall reasonably cooperate with
Tenant in good faith to permit Tenant to perform the Self-Help Completion Work,
including, at Tenant’s election (Y) providing Tenant with access to the Entire
Project, the Buildings and the Premises (as necessary for completion of the
Self-Help Completion Work) and (Z) assigning to Tenant the right (together with
Landlord) to (1) enforce those rights of Landlord in and to and (2) perform
those obligations of Landlord under Landlord’s agreements with each design
service provider, Contractor, subcontractors of any tier, vendors, consultants
and other project team members, in each case to the extent necessary for or
useful in connection with completing the Self-Help Completion Work. Landlord
shall promptly reimburse Tenant (or allow Tenant a credit against Basic Annual
Rent) for Tenant’s actual, reasonable, necessary and documented cost of any
Self-Help Completion Work; provided, however, that any amounts so reimbursed
shall constitute Project Costs under this Lease to the extent permitted under
Section 6.1(d).
(iv)    The term “Budgeted Hard Costs” means all construction costs of the
Landlord Work payable to Contractor, to subcontractors of any tier and to any
vendor for labor, materials and equipment incorporated into the Landlord Work,
inclusive of general conditions costs, overhead, fees, insurance premium costs,
permit costs, taxes and other construction costs, which Budgeted Hard Costs are
estimated to be Eighty-Seven Million Nine Hundred Seventy-Eight Thousand Seven
Hundred Seventy-One Dollars ($87,978,771).
(b)    If, thirty (30) days after either the Punchlist Deadline or the end of
the Defect Reporting Period, Landlord has not completed any Punchlist Item(s) or
repaired any Defect(s) that Tenant timely reported to Landlord, then Tenant may
so notify Landlord, together with Tenant’s notice that Tenant intends to
complete such Punchlist Item(s) or repair such Defect(s), which notice shall
contain a reference to this Section 4.6(b) (a “Punchlist Self-Help Warning
Notice”). If, five (5) business days after receiving the Punchlist Self-Help
Warning Notice, Landlord has still not completed the Punchlist Item(s) or
repaired the Defect(s)) identified in the Punchlist Self-Help Warning Notice, as
applicable, then, notwithstanding anything to the contrary in this Lease, Tenant
may complete such Punchlist

12
NY\5747656.2

--------------------------------------------------------------------------------




Item(s) (the “Punchlist Self-Help Work”) and/or repair such Defect(s) (the
“Defect Self-Help Work”), provided that (i) Tenant may perform Punchlist
Self-Help Work and/or Defect Self-Help Work only within the Premises; (ii) the
Punchlist Self-Help Work and/or Defect Self-Help Work shall not adversely affect
(even in a de-minimis manner) any other tenant or any Utilities that affect any
other tenant and (iii) Tenant shall act in a commercially reasonable manner and
diligently endeavor to minimize the cost of the Punchlist Self-Help Work and/or
Defect Self-Help Work. Notwithstanding the foregoing, Tenant shall not engage in
any Punchlist Self-Help Work and/or Defect Self-Help Work involving building
systems that serve any other tenant, even if such systems partially serve
Tenant. Landlord shall promptly reimburse Tenant (or allow Tenant a credit
against Basic Annual Rent) for Tenant’s actual, reasonable, necessary and
documented cost of any Punchlist Self-Help Work and/or Defect Self-Help Work;
provided, however, that any amounts so reimbursed for Punchlist Self-Help Work
shall constitute Project Costs to the extent permitted under Section 6.1(d).
(c)    If Landlord fails to complete the Seasonal Items after Substantial
Completion of the Landlord Work or the Final Landlord Work, as applicable,
within the period of time set forth in Section 4.4 for completion of Seasonal
Items, then Tenant may so notify Landlord, together with Tenant’s notice that
Tenant intends to complete such Seasonal Items, which notice shall contain a
reference to this Section 4.6(c) (a “Seasonal Item Self-Help Warning Notice”).
If, thirty (30) days after receiving a Seasonal Item Self-Help Warning Notice
(subject to reasonable delays caused by inclement weather or season changes),
Landlord has still not completed the Seasonal Item identified in the Seasonal
Item Self-Help Warning Notice, then, notwithstanding anything to the contrary in
this Lease, Tenant may complete such Seasonal Item(s) (the “Seasonal Item
Self-Help Work”), provided that (i) Tenant may perform Seasonal Item Self-Help
Work only within the Mt. Pleasant Project; (ii) the Seasonal Item Self-Help Work
shall not adversely affect (even in a de-minimis manner) any other tenant or any
Utilities that affect any other tenant and (iii) Tenant shall act in a
commercially reasonable manner and diligently endeavor to minimize the cost of
the Seasonal Item Self-Help Work. Notwithstanding the foregoing, Tenant shall
not engage in any Seasonal Item Self-Help Work involving building systems that
serve any other tenant, even if such systems partially serve Tenant. Landlord
shall promptly reimburse Tenant (or allow Tenant a credit against Basic Annual
Rent) for Tenant’s actual, reasonable, necessary and documented cost of any
Seasonal Item Self-Help Work; provided, however, that any amounts so reimbursed
for Seasonal Item Self-Help Work shall constitute Project Costs to the extent
permitted under Section 6.1(d).
4.7    Final Landlord Work. Notwithstanding anything to the contrary in this
Lease, Substantial Completion of the Final Landlord Work shall not be required
to be completed by the Estimated Substantial Completion Date, but, rather, shall
be performed by Landlord in conjunction with Tenant’s performance of the Tenant
Improvements and Base Building Work. Subject to extension on a day-for-day basis
as a result of any Excused Landlord Delays, Landlord shall diligently seek to
Substantially Complete the Final Landlord Work prior to the date (as applicable
in each case, the “Final Landlord Work Completion Date”) that is (a) with
respect to Building 8, the date (as indicated on the Tenant Schedule) that
Tenant is ready to occupy Building 8 for the conduct of Tenant’s business in
accordance with the Permitted Use, (b) with respect to Building 9, the date (as
indicated on the Tenant Schedule) that Tenant is ready to occupy Building 9 for
the conduct of Tenant’s business in accordance with the Permitted Use and (c)
with respect to any Final Landlord Work not included in the work described in
Sections 4.7(a) and 4.7(b) (except for Seasonal Items, completion of which shall
be in accordance with Section 4.4), the earlier of the dates described in
Sections 4.7(a) and 4.7(b).
4.8    Landlord Work. For the avoidance of doubt, the Landlord Work includes the
TI Ready Work and the Final Landlord Work (unless specifically discussed and
referenced separately in this Lease (for example, when discussing Substantial
Completion of the Landlord Work and Substantial Completion of the Final Landlord
Work, the term “Landlord Work” shall not include the Final Landlord Work).
4.9    Building 8 Bridge.
(a)    As of the Execution Date, Landlord and Tenant agree that the Building 8
Bridge shall be designed and constructed to connect Building 8 to the 01 level
of Building 777 (the “01 Bridge Location”). For the sake of clarity, Building
777 has the following levels, in order beginning with the lowest floor: Lobby,
Spine, 01 and 02). Tenant may elect, however, by providing notice (the “Bridge
Notice”) to Landlord on or before July 1, 2013, one of the following: (i) in the
event Tenant has leased that certain space depicted on Exhibit N attached hereto
(the “777 North Spine Premises”) or has leased a portion of the 777 North Spine
Premises such that the entire Building 8 Bridge can connect to such leased
portion of the 777 North Spine Premises (the “777 North Spine Connection
Premises”), that

13
NY\5747656.2

--------------------------------------------------------------------------------




Landlord construct the Building 8 Bridge such that it connects to the 777 North
Spine Premises (or the 777 North Spine Connection Premises, as applicable) and,
in such event, that Landlord not construct the Building 8 Bridge in the 01
Bridge Location, or (ii) that Landlord not construct the Building 8 Bridge, in
which case all of Landlord’s obligations relating to the Building 8 Bridge shall
be null and void. If Landlord does not receive the Bridge Notice from Tenant on
or before July 1, 2013, then Landlord shall construct and connect the Building 8
Bridge in the 01 Location. All costs and expenses in connection with designing
and constructing the Building 8 Bridge, regardless of whether the Building 8
Bridge is actually constructed, shall constitute Project Costs. In the event
that Tenant leases the 777 North Spine Premises (or the 777 North Spine
Connection Premises, as applicable) and elects for Landlord to construct the
Building 8 Bridge so that it connects to the 777 North Spine Premises (or the
777 North Spine Connection Premises, as applicable), Landlord’s obligation to
connect the Building 8 Bridge to the 777 North Spine Premises (or the 777 North
Spine Connection Premises, as applicable) shall be contingent upon any existing
tenant of the 777 North Spine Premises (or the 777 North Spine Connection
Premises, as applicable) vacating the 777 North Spine Premises (or the 777 North
Spine Connection Premises, as applicable), and the Building 8 Bridge (and any
portion of the Landlord Work that directly relates to the Building 8 Bridge)
shall not be included in the Landlord Work (or Final Landlord Work, as
applicable) for purposes of determining whether the Landlord Work (other than
the Final Landlord Work) has been Substantially Completed by the Estimated
Substantial Completion Date or whether the Final Landlord Work has been
Substantially Completed by the Final Landlord Work Completion Date; provided,
however, that the Building 8 Bridge shall be included in Landlord Work for
purposes of calculating Project Costs; provided, further, that Landlord shall
diligently seek to complete construction of the Building 8 Bridge in a
commercially reasonable period of time following any existing tenant vacating
the 777 North Spine Premises (or the 777 North Spine Connection Premises, as
applicable). In the event Tenant makes the election set forth in Section
4.9(a)(i) or 4.9(a)(ii), then in no event shall the Building 8 Bridge process
constitute a Landlord Delay or a Tenant Delay.
(b)    In the event that Tenant elects that Landlord not construct the Building
8 Bridge in accordance with Subsection 4.9(a)(ii), Tenant may (subject to the
remainder of this Section) later elect during the Term, by providing notice to
Landlord, for Landlord to construct and connect the Building 8 Bridge in a
location mutually agreeable to Landlord and Tenant. In the event that Landlord
and Tenant agree upon a location for the Building 8 Bridge, Landlord and Tenant
shall enter into a written amendment to this Lease (the “Building 8 Bridge
Amendment”), which amendment shall provide, unless otherwise agreed in writing,
(i) the Building 8 Bridge scope of work, (ii) the commencement date and
estimated completion date of the associated Building 8 Bridge premises, (iii)
that the Premises shall be increased to include the square feet of Rentable Area
of the Building 8 Bridge and the associated Building 8 Bridge premises, (iv)
that all costs of the Building 8 Bridge shall constitute Project Costs (in the
same manner that costs of the Landlord Work constitute Project Costs under
Section 6.1), (v) that the Basic Annual Rent shall be recalculated upon
substantial completion of the Building 8 Bridge to incorporate any additional
Project Costs as a result of the Building 8 Bridge and (vi) Tenant’s new Pro
Rata Shares based upon the addition of the Building 8 Bridge and the associated
Building 8 Bridge premises to the Premises. In all other respects, except as
otherwise agreed to in writing by Landlord and Tenant, this Lease shall remain
in full force and effect and shall apply to any Building 8 Bridge constructed
pursuant to the Building 8 Bridge Amendment.
5.    Possession and Term Commencement Date of Premises; Tenant Improvements;
Base Building Work.
5.1    Landlord shall tender to Tenant possession of Building 8 upon completion
of the Building 8 TI Ready Work and Building 9 upon completion of the Building 9
TI Ready Work. Notwithstanding the delivery to Tenant of Building 8 and/or
Building 9, Tenant shall allow Landlord all necessary access to Building 8 or
Building 9, as the case may be, to complete the performance of the Landlord
Work. Landlord and Tenant shall reasonably cooperate with each other so as not
to impede the other’s work on the Mt. Pleasant Project.
(a)    If (i) the Buildings are not TI Ready on or before the Building 8
Estimated Term Commencement Date and the Building 9 Estimated Term Commencement
Date, as applicable, (ii) Substantial Completion of the remainder of the
Landlord Work (other than the Final Landlord Work and, if Tenant makes the
election set forth in Section 4.9(a)(i), the Building 8 Bridge) has not occurred
by the Estimated Substantial Completion Date or (iii) Substantial Completion of
the Final Landlord Work has not occurred by the Final Landlord Work Completion
Date (subject to extension in each instance on a day-for-day basis as a result
of any Excused Landlord Delays), then

14
NY\5747656.2

--------------------------------------------------------------------------------




this Lease shall not be void or voidable and Landlord shall not be liable to
Tenant for any loss or damage resulting therefrom, except as otherwise provided
in this Section 5.1.
(b)    If Building 8 is not TI Ready before the Building 8 Estimated Term
Commencement Date (subject to extension on a day-for-day basis as a result of
any Excused Landlord Delays), then the Building 8 Rent Commencement Date will be
postponed by two (2) days for each day after the Building 8 Estimated Term
Commencement Date (as extended for any Excused Landlord Delays) until the day
immediately preceding the Building 8 Term Commencement Date.
(c)    If Building 9 is not TI Ready on or before the Building 9 Estimated Term
Commencement Date (subject to extension on a day-for-day basis as a result of
any Excused Landlord Delays), then the Building 9 Rent Commencement Date will be
postponed by two (2) days for each day after the Building 9 Estimated Term
Commencement Date (as extended for any Excused Landlord Delays) until the day
immediately preceding the Building 9 Term Commencement Date.
(d)    If, after delivery to Tenant of the applicable Building pursuant to this
Section 5.1, there is any Landlord Delay that restricts or delays Tenant from
performing or completing the Tenant Improvements in such Building or from
occupying such Building for the Permitted Use, then Tenant shall give Landlord
notice of such Landlord Delay (the “TI Delay Notice”). If Landlord does not
remedy the Landlord Delay to the reasonable satisfaction of Tenant within five
(5) business days after Landlord’s receipt of the TI Delay Notice, then the
Building 8 Rent Commencement Date or the Building 9 Rent Commencement Date, as
the case may be, will be postponed by one (1) day for each day of Landlord Delay
that actually restricts or delays Tenant from performing or completing the
Tenant Improvements in such Building or from occupying such Building for the
Permitted Use (and the Term Expiration Date for the entire Premises shall be
extended by a correlating number of days). The postponement described in this
Section 5.1(d) is in addition to the postponement described in Sections 5.1(b)
and (c).
(e)    The “Building 8 Term Commencement Date” shall be the date that Landlord
delivers Building 8 to Tenant TI Ready. The “Building 9 Term Commencement Date”
shall be the date that Landlord delivers Building 9 to Tenant TI Ready. Failure
by Tenant to obtain validation by any medical review board or other similar
governmental licensing of the Premises required for the Permitted Use by Tenant
shall not serve to extend the Building 8 Term Commencement Date, the Building 9
Term Commencement Date or the Term Commencement Date. Tenant may not take
possession of any part of the Premises before the Building 8 Term Commencement
Date or the Building 9 Term Commencement Date, as the case may be. Landlord and
Tenant shall each execute and deliver to the other written acknowledgment of the
actual Building 8 Term Commencement Date and Building 9 Term Commencement Date,
when and as each such dates are established, substantially in the form attached
to this Lease as Exhibit B. Failure to execute and deliver such acknowledgments,
however, shall not affect the Building 8 Term Commencement Date or the Building
9 Term Commencement Date or Landlord’s or Tenant’s liability or obligations
hereunder.
5.2    Possession of areas of the Premises necessary for Landlord-controlled
utilities, services, safety and operation of the Buildings is reserved to
Landlord; provided, however, that Tenant shall have non-exclusive access to such
areas at all times during the Term (but subject to all other provisions of this
Lease).
5.3    Tenant shall cause to be constructed tenant improvements in the Premises
(the “Tenant Improvements”) pursuant to the “Tenant Work Letter” attached as
Exhibit G-1 and the Scope Allocation Matrix (as superseded by the Approved
Tenant Plans as described in the Tenant Work Letter), at a cost to Landlord (the
“TI Allowance”) not to exceed One Hundred Dollars ($100.00) per square foot of
Rentable Area of the Premises. Such amounts shall be applied to pay only the
costs of the following (except as otherwise expressly provided in this Lease):
(i) construction; (ii) construction review by Landlord (which fee shall equal
two and one-half percent (2.5%) of the cost of the Tenant Improvements); (iii)
space planning, architectural, engineering, and other related services; and (iv)
building permits and other planning and inspection fees. For purposes of this
Lease, Tenant’s cost of any Tenant Improvement shall include only items
constituting “costs of improvement” within the meaning of the New York Lien Law,
except that, with Landlord’s reasonable approval, notwithstanding anything to
the contrary in this Section 5.3, up to twenty-five percent (25%) of the TI
Allowance may cover other costs (the “Soft Costs”) directly related to the
Tenant Improvements, such as space design, planning and relocation costs, legal
costs related to this Lease and the

15
NY\5747656.2

--------------------------------------------------------------------------------




Tenant Improvements; and network cabling (the balance of which seventy-five
percent (75%) of the TI Allowance is hereafter referred to as the “Hard Costs”).
Without limiting Tenant’s right to use the TI Allowance for any portion of the
Premises, Tenant may apply the TI Allowance at Tenant’s sole discretion for the
payment of construction and other costs (including standard laboratory
improvements; finishes; building fixtures; building permits; and architectural,
engineering, design, consulting and construction management fees), in each case
as reflected in the Approved Tenant Budget and the Approved Tenant Plans. In no
event shall the TI Allowance be used for payments to Tenant or any affiliates of
Tenant; the purchase of any furniture, fixtures, telecommunications equipment,
personal property or other non-building system equipment; costs resulting from
any default by Tenant of its obligations under this Lease; or costs that are
recoverable by Tenant from a third party (e.g., insurers, warrantors, or
tortfeasors);
(a)    In performing the Tenant Improvements, Tenant shall allow Landlord’s
Authorized Representative and consultants and advisers to Landlord to attend
design and construction meetings. Landlord and Tenant shall work together to
mutually agree on the time and location of such meetings; provided, however,
that Tenant may reschedule such meetings as is commercially reasonable and upon
reasonable advance notice to Landlord. Upon Landlord’s specific request, Tenant
shall keep Landlord’s Authorized Representative reasonably informed and answer
Landlord’s reasonable inquiries about the Approved Tenant Plans and the Tenant
Improvements. Tenant shall give Landlord’s Authorized Representative copies of
the following documents as developed by Tenant and its vendors in the ordinary
course of performance of the Tenant Improvements: progress printings during the
construction development phase; project meeting minutes or memoranda; Tenant’s
log of “requests for information;” and Tenant’s log of change orders. The
foregoing rights to receive information shall not be deemed to give Landlord any
approval rights not otherwise expressly provided for in this Lease. Tenant shall
from time to time allow Landlord to inspect the Tenant Improvements in progress
in a reasonable manner. Tenant shall reasonably consider all comments and
requests made by Landlord. Prior to Tenant’s occupancy of each Building for the
Permitted Use, Tenant shall have obtained all appropriate permissions from the
applicable Governmental Authorities for such Building suitable for the Permitted
Use and shall subsequently deliver each certificate of occupancy to Landlord
within a reasonable period of time.
(b)    Prior to entering upon any portion of the Premises to construct Tenant
Improvements, Tenant shall furnish to Landlord evidence satisfactory to Landlord
that insurance coverages required of Tenant under the provisions of Article 21
and the Tenant Work Letter attached as Exhibit G-1 are in effect.
(c)    Landlord will advance to Tenant the entire amount of the TI Allowance for
the Premises (i.e., One Hundred Dollars ($100) per square foot of Rentable Area)
when and as requisitioned by Tenant in compliance with this Lease (including
Tenant’s satisfaction of the TI Disbursement Conditions (as defined below)). For
the avoidance of doubt, the TI Allowance may be used by Tenant for Tenant
Improvements in any portion of the Premises, regardless of whether a portion of
the TI Allowance was made available to Tenant with respect to a specific portion
of the Premises. In no event shall Landlord be obligated to contribute more than
the TI Allowance. Tenant shall pay all costs of the Tenant Improvements that
exceed the TI Allowance. As a condition to obtaining each disbursement of TI
Allowance, the following conditions (the “TI Disbursement Conditions”) shall be
satisfied:
(i)    Either (A) the Building 8 Term Commencement Date or the Building 9 Term
Commencement Date, as applicable, shall have occurred or (B) the aggregate
disbursements requested before the Building 8 Term Commencement Date or the
Building 9 Term Commencement Date, as applicable, shall not exceed twenty-five
percent (25%) of the TI Allowance allocated to Building 8 or Building 9, as
applicable;
(ii)    The Tenant Improvements performed to date shall comply with this Lease;
(iii)    Tenant shall not be in Default of either a monetary obligation or a
material non-monetary obligation (or both) that remains uncured under this Lease
(the parties agree that a material non‑monetary obligation shall be one that
creates a significant risk (and not merely de minimis risk) of potential
liability or exposure for Landlord);
(iv)    Tenant shall have delivered to Landlord a disbursement request; a
statement (an “Advance Request”) setting forth the total amount requested; a
detailed summary of the Soft Costs incurred related to the Tenant Improvements;
a detailed summary of the Hard Costs of the portion of the Tenant

16
NY\5747656.2

--------------------------------------------------------------------------------




Improvements performed using AIA standard form Application for Payment (G 702)
executed by the Tenant’s contractor and its architect; lien releases from
Tenant’s general contractor and any “first-tier” subcontractor (to the extent
such subcontractor has performed work for which the cost is included in the
Advance Request); backup invoices (paid or presently due and payable) for
Tenant’s costs for the Tenant Improvements; a certificate of Tenant’s architect
confirming that the Tenant Improvements to date substantially comply with the
applicable portions of the Approved Tenant Plans; progress (or final, as
appropriate) lien waivers; a consent by Tenant’s architects and engineers to
Landlord’s use of the Approved Tenant Plans, as revised, if this Lease
terminates, in such form as Landlord shall reasonably require; and such other
deliveries as Landlord reasonably requests if one of its lenders so requires;
(v)    With respect to reimbursement for Hard Costs, Landlord shall have
approved in writing the budget for the Tenant Improvements (the “Approved Tenant
Budget”), which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall as necessary deliver to Landlord a modified Approved
Tenant Budget. Prior to Landlord’s approval of the Approved Tenant Budget,
Tenant shall pay all of the costs and expenses incurred in connection with the
Tenant Improvements as they become due. Landlord shall not be obligated to
reimburse Tenant for costs or expenses relating to the Tenant Improvements that
exceed either (A) the amount of the TI Allowance (other than pursuant to
Section 7.2 of the Tenant Work Letter), or (B) the Approved Tenant Budget; and
(vi)    Tenant shall have satisfied the TI Disbursement Conditions in Sections
5.3(c)(i)-(v) no later than the date (the “TI Disbursement Deadline”) that is
thirty-six (36) months after the later to occur of the Building 8 Term
Commencement Date and the Building 9 Term Commencement Date, as each may be
extended if the Tenant Improvements are delayed by Landlord Delay or Force
Majeure; provided, however, that in no event shall Tenant’s failure to satisfy
the TI Disbursement Conditions by the TI Disbursement Deadline constitute a
default by Tenant. As of the TI Disbursement Deadline (A) any TI Allowance for
which Tenant has not satisfied the TI Disbursement Conditions in Sections
5.3(c)(i)-(v) may be retained by Landlord, free of any claim by Tenant and (B)
Landlord shall have no further obligation to disburse any TI Allowance for which
Tenant has not satisfied the TI Disbursement Conditions in Sections
5.3(c)(i)-(v).
(d)    Landlord shall make each disbursement of the TI Allowance to Tenant or
(at Tenant’s request) to a third party on behalf of Tenant in the amount set
forth in an Advance Request within fifteen (15) days after the satisfaction of
the last to occur of the TI Disbursement Conditions to Landlord’s reasonable
satisfaction.
5.4    Tenant shall cause to be constructed the work identified on the Scope
Allocation Matrix as the Base Building Work (the “Base Building Work”) in
accordance with the Tenant Work Letter, the Scope Allocation Matrix and the
Basis of Design (which Scope Allocation Matrix and Basis of Design will be
superseded by the Approved Tenant Plans as described in the Tenant Work Letter).
Tenant shall be responsible for payment of all costs associated with the Base
Building Work, subject to reimbursement by Landlord as provided herein. The cost
of Base Building Work reimbursed by Landlord shall be applied to pay only the
costs of the following: (i) construction; (ii) space planning, architectural,
engineering, and other related services; and (iii) building permits and other
planning and inspection fees, in each case in connection with the Base Building
Work and as set forth in the Approved Base Building Budget (collectively, the
“Base Building Costs”). In no event shall Landlord be required to reimburse
Tenant for Base Building Costs related to payments to Tenant or any affiliates
of Tenant; the purchase of any furniture, fixtures, telecommunications
equipment, personal property or other non-building system equipment; costs
resulting from any default by Tenant of its obligations under this Lease; or
costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).
(a)    In performing the Base Building Work, Tenant shall allow Landlord’s
Authorized Representative and consultants and advisers to Landlord to attend
design and construction meetings. Landlord and Tenant shall work together to
mutually agree on the time and location of such meetings; provided, however,
that Tenant may reschedule such meetings as is commercially reasonable and upon
reasonable advance notice to Landlord. Upon Landlord’s specific request, Tenant
shall keep Landlord’s Authorized Representative reasonably informed and answer
Landlord’s reasonable inquiries about the Approved Tenant Plans and the Base
Building Work. Tenant shall give Landlord’s Authorized Representative copies of
the following documents as developed by Tenant and its vendors in the ordinary
course of performance of the Base Building Work: progress printings during the
construction development

17
NY\5747656.2

--------------------------------------------------------------------------------




phase; project meeting minutes or memoranda; Tenant’s log of “requests for
information;” and Tenant’s log of change orders. The foregoing rights to receive
information shall not be deemed to give Landlord any approval rights not
otherwise expressly provided for in this Lease. Tenant shall from time to time
allow Landlord to inspect the Base Building Work in progress in a reasonable
manner. Tenant shall reasonably consider all comments and requests made by
Landlord. To the extent any Base Building Work is to be repaired or maintained
by Landlord pursuant to Article 18, Tenant shall assign to Landlord any and all
warranties relating to such Base Building Work (and such warranties shall
expressly permit such assignment). In addition, Tenant shall provide
commissioning reports to Landlord with respect to all Base Building Work
promptly after commissioning is completed.
(b)    Landlord will reimburse Tenant for the entire amount of the Base Building
Costs, when and as requisitioned by Tenant in compliance with this Lease
(including Tenant’s satisfaction of the Base Building Disbursement Conditions).
As a condition to obtaining reimbursement of the Base Building Costs, Tenant
shall satisfy the following conditions (the “Base Building Disbursement
Conditions”):
(i)    Either (A) the Building 8 Term Commencement Date or the Building 9 Term
Commencement Date, as applicable, shall have occurred or (B) the aggregate
disbursements requested before the Building 8 Term Commencement Date or the
Building 9 Term Commencement Date, as applicable, shall not exceed twenty-five
percent (25%) of the Base Building Costs allocated to Building 8 or Building 9,
as applicable;
(ii)    The Base Building Work performed to date shall comply with this Lease;
(iii)    Tenant shall not be in Default of either a monetary obligation or a
material non-monetary obligation (or both) that remains uncured under this Lease
(the parties agree that a material non‑monetary obligation shall be one that
creates a significant risk (and not merely de minimis risk) of potential
liability or exposure for Landlord);
(iv)    Tenant shall have delivered to Landlord a disbursement request; a
statement (a “Base Building Advance Request”) setting forth the total amount
requested; a detailed summary of the Soft Costs incurred related to the Base
Building Work; a detailed summary of the Hard Costs of the portion of the Base
Building Work performed using AIA standard form Application for Payment (G 702)
executed by the Tenant’s contractor and its architect; lien releases from
Tenant’s general contractor and any “first-tier” subcontractor (to the extent
such subcontractor has performed work for which the cost is included in the Base
Building Advance Request); backup invoices (paid or presently due and payable)
for Tenant’s costs for the Base Building Work; a certificate of Tenant’s
architect confirming that the Base Building Work substantially complies with the
applicable portions of the Approved Tenant Plans; progress (or final, as
appropriate) lien waivers; a consent by Tenant’s architects and engineers to
Landlord’s use of the Approved Tenant Plans, as revised, if this Lease
terminates, in such form as Landlord shall reasonably require; and such other
deliveries as Landlord reasonably requests if one of its lenders so requires;
(v)    With respect to reimbursement for Hard Costs, Landlord shall have
approved in writing the budget for the Base Building Work (the “Approved Base
Building Budget”), which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall as necessary deliver to Landlord a modified
Approved Base Building Budget. Prior to Landlord’s approval of the Approved Base
Building Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Base Building Work as they become due. Landlord shall not be
obligated to reimburse Tenant for costs or expenses relating to the Base
Building Work that exceed the Approved Base Building Budget; and
(vi)    Tenant shall have satisfied the Base Building Disbursement Conditions in
Sections 5.4(c)(i)-(v) no later than the date (the “Base Building Disbursement
Deadline”) that is twelve (12) months after the later to occur of the Building 8
Rent Commencement Date and the Building 9 Rent Commencement Date, as each may be
extended if the Base Building Work is delayed by Landlord Delay or Force
Majeure; provided, however, that in no event shall Tenant’s failure to satisfy
the Base Building Disbursement Conditions by the Base Building Disbursement
Deadline constitute a default. As of the Base Building Disbursement Deadline (A)
any Base Building Costs for which Tenant has not satisfied the Base Building
Disbursement Conditions in Sections 5.4(c)(i)-(v) may be retained by Landlord,
free of any claim by Tenant; and (B) Landlord shall have no further obligation
to reimburse

18
NY\5747656.2

--------------------------------------------------------------------------------




Tenant for any Base Building Costs for which Tenant has not satisfied the Base
Building Disbursement Conditions in Sections 5.4(c)(i)-(v).
(c)    Landlord shall make each disbursement of the Base Building Costs to
Tenant or (at Tenant’s request) to a third party on behalf of Tenant the amount
set forth in a Base Building Advance Request within fifteen (15) days after the
satisfaction of the last to occur of the Base Building Disbursement Conditions
to Landlord’s reasonable satisfaction.
(d)    Tenant shall have the right, at Tenant’s sole cost and expense, to (i)
designate a general contractor to construct the Base Building Work, the Tenant
Improvements and Alterations, subject to Landlord’s reasonable approval, and
(ii) hire a project manager and other consultants without Landlord’s approval.
(e)    While Tenant performs the Base Building Work and the Tenant Improvements,
Landlord shall make available to Tenant, at Tenant’s option, reasonable amounts
of temporary power, water and other utility services. Tenant shall pay Landlord
as Additional Rent (and not as an Operating Expense) an amount equal to the
actual costs incurred by Landlord (as reasonably estimated by Landlord, if
necessary) with respect to Tenant’s consumption of such power, water and other
utility services. Landlord shall make available without charge to Tenant upon
Tenant’s reasonable request a reasonable amount of “staging” and “lay-down” area
in reasonable proximity to the Premises to facilitate the Tenant Improvements.
Tenant shall (i) maintain such area in a neat, organized and safe manner and
(ii) comply with Landlord’s reasonable requirements regarding security, safety,
additional insurance, access controls, appearance and scheduling of deliveries.
5.5    Landlord shall provide such assistance as Tenant reasonably requests in
obtaining permits, licenses, and other similar third‑party approvals from
Governmental Authorities as are necessary or appropriate for the Base Building
Work and the Tenant Improvements, provided that (i) all applications to be
signed by Landlord shall be subject to Landlord’s reasonable approval; (ii)
Tenant shall reimburse Landlord for all reasonable actual out of pocket costs
(including legal, architectural and expediting fees) in connection with such
applications and (iii) Landlord shall not have given Tenant notice that Tenant
is in default under this Lease.
(a)    Without limiting Tenant’s obligation to construct the Base Building Work
and Tenant Improvements, Tenant shall with reasonable diligence endeavor to
substantially complete the Base Building Work and the Tenant Improvements, and
shall cause to be issued all certificates of occupancy and other approvals
permitting Tenant to take occupancy and use the Premises for the Permitted Use,
in each case within a commercially reasonable period, subject to Landlord Delay
and Force Majeure.
(b)    If this Lease terminates for any reason except Landlord’s default beyond
applicable cure periods, then Tenant (i) shall promptly deliver to Landlord any
and all plans, specifications and construction documents prepared by or for
Tenant for the Base Building Work and the Tenant Improvements, including the
Approved Tenant Plans; and (ii) hereby assigns and conveys to Landlord, without
further consideration, effective upon such termination of this Lease, all of
Tenant’s rights and interest in and to any and all such plans, specifications
and construction documents. Tenant shall cause its agreements with its
architects, engineers and other consultants to include their consent to such
assignment and conveyance, and the vendors’ agreement that Landlord may use such
plans and specifications to complete the Tenant Improvements, the Base Building
Work and any other work within the Premises.
5.6    “Tenant Delay” means any delay in Landlord’s prosecution of the Landlord
Work caused by any of the following, to the extent that such circumstance
actually delays completion of the TI Ready Work, Substantial Completion of the
Landlord Work or Substantial Completion of the Final Landlord Work, as
applicable, beyond the date when such completion or Substantial Completion, as
applicable, would have otherwise occurred (as determined by the Neutral
Architect if Landlord and Tenant disagree, and whose determination shall be
final and binding upon the parties): (a) Tenant’s requests for changes in the
Landlord Work other than Permitted Changes, (b) Tenant’s delay in responding to
any inquiries or requests from Landlord relating to the Landlord Work, or to the
extent Landlord delays any meetings or conference calls as a result of the
unavailability of Tenant’s Authorized Representative (to the extent Tenant’s
Authorized Representative specifically requested such delay or if the presence
of Tenant’s Authorized Representative was necessary (in Landlord’s reasonable
opinion and provided that Landlord notified Tenant that the

19
NY\5747656.2

--------------------------------------------------------------------------------




presence of Tenant’s Authorized Representative was necessary) for such
meeting(s) or conference call(s)), or to otherwise accommodate Tenant or its
consultants and/or advisors, pursuant to Section 4.2(b)(iii), (c) any delay in
connection with approving a modification to the Landlord Work Budget beyond the
Value Engineering Review Period (as defined in the Landlord Work Letter), (d)
any Default by Tenant under this Lease or (e) any delays caused by any
proceedings or threatened proceedings relating to or arising from any Tax
Incentives or Tenant’s anticipated occupancy of the Premises. Tenant Delay shall
apply on a per-Building basis, such that (for example) any Tenant Delay that
affects Landlord’s prosecution of the Landlord Work with respect to Building 8
only shall have no effect on the Building 9 Term Commencement Date, and any
Tenant Delay that affects Landlord’s prosecution of the Landlord Work with
respect to Building 9 only shall have no effect on the Building 8 Term
Commencement Date; provided, however, that any additional cost of performing the
Landlord Work on one Building incurred by Landlord as a result of or in
connection with a Tenant Delay on the other Building shall constitute a Project
Cost. Notwithstanding any Tenant Delay, Landlord shall exercise diligent and
commercially reasonable efforts to mitigate Tenant Delay to the extent
reasonably practicable.
5.7    “Landlord Delay” means any delay in Tenant’s prosecution of Tenant
Improvements or Base Building Work or Tenant’s occupancy of the applicable
Building for the Permitted Use caused by any of the following, to the extent
that such circumstance actually delays Substantial Completion of the Tenant
Improvements or Base Building Work or occupancy of the applicable Building for
its Permitted Use beyond the date when the same would have otherwise occurred
(as determined by the Neutral Architect if Landlord and Tenant disagree, and
whose determination shall be final and binding upon the parties): (a) Landlord’s
requests for changes in Tenant Improvements or Base Building Work contrary to
Landlord’s rights to do so under Section 7.2 of the Tenant Work Letter, (b)
Landlord’s delay in responding to any inquiries or requests from Tenant for
approvals from Landlord relating to the Tenant Improvements or Base Building
Work beyond the time periods set forth under this Lease and in the Tenant Work
Letter or (c) Landlord’s failure to diligently prosecute the Landlord Work to
completion. Notwithstanding any Landlord Delay, Tenant shall exercise diligent
and commercially reasonable efforts to mitigate Landlord Delay.
6.    Rent for the Premises. Commencing on the Building 8 Rent Commencement
Date, Tenant shall pay to Landlord basic annual rent (“Building 8 Basic Annual
Rent”) with respect to Building 8 in the amount that results from multiplying
the Building 8 Project Costs (as defined below) by seven and 25/100 percent
(7.25%). Commencing on the Building 9 Rent Commencement Date, Tenant shall pay
to Landlord basic annual rent (“Building 9 Basic Annual Rent” and, together with
Building 8 Basic Annual Rent, “Basic Annual Rent”) with respect to Building 9 in
the amount that results from multiplying the Building 9 Project Costs (as
defined below) by seven and 25/100 percent (7.25%). Basic Annual Rent is subject
to annual adjustment as provided in Article 7.
6.1    “Building 8 Project Costs” or “Building 9 Project Costs” (individually
and collectively, as applicable herein, “Project Costs”) means the sum of the
following costs, in each case with respect to Building 8 or Building 9 only, as
the case may be, but in no event including Catch-Up Costs:
(a)    Landlord’s imputed allocated land cost for the portion of the Property
located on the Mt. Pleasant portion of the Entire Project, which allocated land
cost the parties conclusively agree shall be deemed to equal Thirty-Eight and
60/100 Dollars ($38.60) per square foot of Rentable Area of the applicable
Premises and shall be deemed to have been invested as of the Execution Date (the
“Imputed Land Cost”);
(b)    The TI Allowance;
(c)    All Base Building Costs reimbursed or paid by Landlord (provided,
however, that this Section shall not be interpreted as allowing Landlord to
double-count any costs or expenses);
(d)    All sums paid or to be paid by Landlord to Contractor for construction of
the Landlord Work pursuant to Landlord’s agreement with Contractor (so long as
such agreement was submitted to and approved (or deemed approved) by Tenant
pursuant to the requirements of this Lease and the Landlord Work Letter),
including all costs arising from, related to or in connection with any Tenant
Delay and Landlord Work Changes (as defined in the Landlord Work Letter), and
all Permitted Changes implemented, together with Landlord’s actual cost
(provided, however, that this Section shall not be interpreted as allowing
Landlord to double-count such costs or expenses) of (i) completing all Punchlist
Items, (ii) reimbursing Tenant for Tenant’s cost of the Self-Help Completion
Work in accordance

20
NY\5747656.2

--------------------------------------------------------------------------------




with Section 4.6(a), (iii) reimbursing Tenant for Tenant’s cost of the Punchlist
Self-Help Work in accordance with Section 4.6(b) and (iv) reimbursing Tenant for
Tenant’s cost of the Seasonal Item Self-Help Completion Work in accordance with
Section 4.6(c);
(e)    All fees for, and the cost of, permits, licenses, inspections and
certificates required by any Governmental Authority or in Landlord’s reasonable
determination to be sound business practice for the Landlord Work consistent
with the Landlord Work Budget; provided, however, that if any of the foregoing
relate to more than the Landlord Work, Project Costs shall include only
Landlord’s reasonable allocation of such cost (but if the parties do not agree
on any such reasonable allocation, they shall resolve the dispute through
arbitration under Article 47);
(f)    All fees and costs charged for services performed by Landlord’s
architect, engineers and other consultants pursuant to their respective
agreements with Landlord (so long as such agreements were submitted to and
approved (or deemed approved) by Tenant pursuant to the requirements of the
Landlord Work Letter or pursuant to the Indemnification Agreement), with respect
to the design and construction of the Landlord Work and the obtaining of
entitlements relating thereto and consistent with the Landlord Work Budget and
Permitted Changes (including any and all such costs relating to the Exclusive
Parking Garage and the Bridges, regardless of whether the Exclusive Parking
Garage and/or the Bridges are actually constructed); provided, however, that if
any of the foregoing relate to more than the Landlord Work, Project Costs shall
include only Landlord’s reasonable allocation of such cost (but if the parties
do not agree on any such reasonable allocation, they shall resolve the dispute
through arbitration under Article 47). For the sake of clarity, any costs and
expenses contained in the Landlord Reimbursement Amount (as defined in the
Indemnification Agreement) shall be treated as a Project Cost under this Section
6.1(f); provided, however, that this Section shall not be interpreted as
allowing Landlord to double-count such costs or expenses);
(g)    The cost of builder’s risk, property, fire and extended coverage
insurance premiums incurred by Landlord with respect (or reasonably allocable)
to the Landlord Work, the Tenant Improvements or the Base Building Work;
(h)    The cost of any offsite improvements depicted on the Site Plan Approvals
or the Approved Site Plans, each as approved by the Town of Mount Pleasant,
reasonably allocable to and pro‑rated to the Landlord Work, as reasonably
determined by Landlord and consistent with the Landlord Work Budget and
Permitted Changes (but if the parties do not agree on any such reasonable
allocation, they shall resolve the dispute through arbitration under
Article 47);
(i)    The cost of the construction of utilities and utility hook-up fees
reasonably allocable by Landlord to the Landlord Work and consistent with the
Landlord Work Budget and Permitted Changes, including the cost of utilities
directly related to the construction of the Landlord Work (but if the parties do
not agree on any such reasonable allocation, they shall resolve the dispute
through arbitration under Article 47);
(j)    Brokerage commissions paid in connection with the execution of this
Lease, whether paid to outside brokers or any person that as of the Execution
Date directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with Landlord (“Landlord’s Affiliate”),
in an amount equal to Three Million Two Hundred Sixty-Seven Thousand Dollars
($3,267,000);
(k)    The cost of site work related to construction and development of any or
all of Building 8, Building 9 and the Exclusive Parking Garage, as shown on the
Approved Landlord Work Plans or otherwise approved by Tenant, such approval not
to be unreasonably withheld;
(l)    A development fee payable to Landlord or Landlord’s Affiliate that is due
and payable on or about the date halfway through Landlord’s construction of the
Landlord Work, as reasonably determined by Landlord, in an aggregate amount for
the entire Premises equal to One Million Four Hundred Twenty-Five Thousand
Dollars ($1,425,000);

21
NY\5747656.2

--------------------------------------------------------------------------------




(m)    100% of the incremental actual cost that Landlord incurs, if any, to
increase the floor load capacity of the Premises or any portion thereof (at
Tenant’s request) beyond Landlord’s standard of one hundred (100) square feet of
live load per square foot;
(n)    Interest equal to Ten Dollars ($10) per square foot of Rentable Area of
the Premises (the “Imputed Financing Cost”);
(o)    Any costs incurred by Landlord in cooperating with Tenant’s tax incentive
programs, including obtaining a separate tax lot that includes the Premises and
those tax incentive programs described in Article 50; and
(p)    Capitalized Operating Expenses (as defined below), if any, for the
Premises.
For Project Costs that are not specifically allocable to one Building, such
Project Costs shall be allocable to Building 8 and Building 9, respectively, on
a proportionate basis, based on the square feet of Rentable Area of such
Buildings. “Landlord Work,” as used in this Section 6.1, includes the TI Ready
Work and the Final Landlord Work.
“Capitalized Operating Expenses” means the sum of (y) any Operating Expenses
payable by Tenant with respect to Building 8 for the period of time commencing
on the Building 8 Operating Expense Commencement Date and ending on the day
immediately preceding the Building 8 Rent Commencement Date (the “Building 8
Capitalized Operating Expense Period”) plus (z) any Operating Expenses payable
by Tenant with respect to Building 9 for the period of time commencing on the
Building 9 Operating Expense Commencement Date and ending on the day immediately
preceding the Building 9 Rent Commencement Date (the “Building 9 Capitalized
Operating Expense Period”). In the event that Project Costs are finally
determined after the Building 8 Rent Commencement Date or the Building 9 Rent
Commencement Date (as applicable), then the parties shall work together to make
such upward or downward adjustments as necessary to give effect to such change,
all as contemplated under Section 6.2. In the event of underpayment, Tenant
shall pay to Landlord an amount equal to any deficiency in the next installment
of Basic Annual Rent payable hereunder and in the event of overpayment Tenant
shall have the right to deduct such overpayment from the next installment(s) of
Basic Annual Rent.
6.2    From time to time upon request and no more often than once every thirty
(30) days, Landlord shall give Tenant and its advisors a detailed accounting of
all Project Costs incurred prior to the date of such request and access to all
reasonable supporting information for such Project Costs (other than Imputed
Land Cost and Imputed Financing Cost). Within thirty (30) days following
Substantial Completion of the Landlord Work, Landlord shall give Tenant a
schedule showing Landlord’s calculation of Project Costs, including all
reasonable supporting documentation relating thereto (e.g., corresponding
invoices, applications for payment and other similar cost documentation) (the
“Project Costs Calculation”). Tenant shall have the right to inspect and audit
Landlord’s books and records relating thereto, provided that Tenant completes
such inspection or audit within sixty (60) days after Landlord delivers to
Tenant the Project Costs Calculation; and provided that the person or firm
employed by Tenant to conduct such inspection or audit must be compensated (at
Tenant’s sole cost and expense) on an hourly or fixed-fee basis and not on a
contingent-fee basis. Tenant shall pay Basic Annual Rent in monthly installments
based upon Landlord’s calculation of Project Costs beginning on the Building 8
Rent Commencement Date with respect to Building 8 and the Building 9 Rent
Commencement Date with respect to Building 9. (To the extent that Landlord
incurs any further Project Costs after delivery of the Project Costs
Calculation, Landlord may adjust Basic Annual Rent accordingly, to take into
account such additional Project Costs. Tenant shall have a forty-five (45)-day
inspection and audit period after the date Landlord makes each such adjustment.)
If Tenant’s inspection and/or audit of Landlord’s books and records determines
within the audit period that Project Costs have been miscalculated, there shall
be an appropriate adjustment of monthly installments of Basic Annual Rent
previously paid and a payment by either Landlord to Tenant or Tenant to Landlord
of the amount of any overpayment or underpayment, as the case may be.
6.3    The Building 8 Rent Commencement Date and the Building 9 Rent
Commencement Date may not necessarily be identical. The Term Commencement Date,
the Building 8 Rent Commencement Date and the Building 9 Rent Commencement Date
shall be determined as set forth in Sections 2.7, 2.8(a) and 2.8(b),
respectively.

22
NY\5747656.2

--------------------------------------------------------------------------------




6.4    Basic Annual Rent shall be paid in equal monthly installments in advance
on the first day of each and every calendar month during the Term, beginning on
the Building 8 Rent Commencement Date with respect to Building 8, and the
Building 9 Rent Commencement Date with respect to Building 9.
6.5    In addition to Basic Annual Rent, Tenant shall pay to Landlord as
additional rent (“Additional Rent”) at times hereinafter specified in this
Lease: (a) Tenant’s Pro Rata Share of the Buildings, the Mt. Pleasant Project
and the Entire Project (as applicable), as set forth in Section 2.2 (“Tenant’s
Pro Rata Share”), of Operating Expenses as provided in Article 8 for the
Premises (except that, pursuant to Sections 6.1 and 8.5, Tenant’s Pro Rata Share
of Operating Expenses during any Building 8 Capitalized Operating Expense Period
and any Building 9 Capitalized Operating Expense Period, as applicable, shall
constitute a Project Cost and shall not be paid as Additional Rent); and (b) any
other amounts that Tenant assumes or agrees to pay under the provisions of this
Lease that are owed to Landlord, including any and all other sums that may
become due by reason of any default of Tenant or failure on Tenant’s part to
comply with the agreements, terms, covenants and conditions of this Lease to be
performed by Tenant, after notice and the lapse of any applicable cure periods.
6.6    Basic Annual Rent and Additional Rent shall together be denominated
“Rent.” Rent shall be paid to Landlord, without abatement, deduction or offset
(except as this Lease otherwise expressly provides) in lawful money of the
United States of America by wire transfer to Landlord pursuant to the
instructions set forth in Section 2.14 or pursuant to other wire instructions
provided by Landlord to Tenant in writing, or to such other person or at such
other place as Landlord may from time designate in writing. In the event the
Term commences or ends on a day other than the first day of a calendar month,
then the Rent for such fraction of a month shall be pro‑rated for such period on
the basis of a thirty (30) day month and shall be paid at the then-current rate
for such fractional month.
7.    Rent Adjustments. Building 8 Basic Annual Rent and the Building 9 Basic
Annual Rent shall be subject to a respective annual upward adjustment of two and
one-half percent (2.5%) of the then-current Building 8 Basic Annual Rent or
Building 9 Basic Annual Rent, as the case may be (as previously adjusted under
this Article). The first (1st) such adjustment of Building 8 Basic Annual Rent
shall become effective commencing with the first (1st) monthly installment of
Building 8 Basic Annual Rent that is due on or after the first (1st) annual
anniversary of the Building 8 Rent Commencement Date. The first (1st) such
adjustment of Building 9 Basic Annual Rent shall become effective commencing
with the first (1st) monthly rental installment of Building 9 Basic Annual Rent
that is due on or after the first (1st) annual anniversary of the Building 9
Rent Commencement Date. Subsequent adjustments shall become effective, for all
Basic Annual Rent under the Lease, on every successive annual anniversary of the
first (1st) such adjustment with respect to Building 8 Basic Annual Rent and
Building 9 Basic Annual Rent, as the case may be (except the first day of any
Term extension with respect to Building 8 or Building 9, as the case may be,
pursuant to an Option) for so long as this Lease continues in effect.
8.    Property Management Fee; Operating Expenses.
8.1    As used herein, the term “Operating Expenses” shall be comprised of and
include (i) Real Estate Taxes referred to in Section 8.1(a) and (ii) CAM Pool
Charges referred to in Section 8.1(b), as follows:
(a)    Subject to the terms of Section 8.8 and Article 50 relating to the PILOT
Agreement, all government impositions (collectively, “Real Estate Taxes”),
including property tax costs consisting of real and personal property taxes and
assessments (including amounts due under any improvement bond upon the
Buildings, the Mt. Pleasant Project or the Entire Project (or the components
thereof), including the parcel or parcels of real property upon which the
Buildings, the other buildings in the Entire Project and areas serving the
Buildings and the Entire Project are located) or assessments in lieu thereof
imposed by any federal, state, regional, local or municipal governmental
authority, agency or subdivision (each, a “Governmental Authority”) are levied;
taxes on or measured by gross rentals received from the rental of space in the
Buildings; taxes based on the square footage of the Premises, the Buildings or
the Entire Project (or the components thereof), and the reasonable cost of
attorneys or experts, reasonably incurred by Landlord in seeking reduction by
the taxing authority of the applicable taxes, less tax refunds obtained as a
result of an application for review thereof. Real Estate Taxes shall not include
any net income, franchise, capital stock, estate or inheritance taxes, mortgage
recording taxes, or transfer taxes imposed on Landlord arising out of a
transaction involving Landlord and not Tenant or taxes that are the personal
obligation of Tenant or of another tenant of the Entire Project; and

23
NY\5747656.2

--------------------------------------------------------------------------------




(b)    All other actual costs without duplication (the “CAM Pool Charges” and
each pool of CAM Pool Charges, a “CAM Pool”) of any kind paid or incurred by
Landlord in connection with the operation or maintenance of the Premises, the
Mt. Pleasant Project and the Entire Project, including the Common Areas and the
Exclusive Parking Garage, properly allocable to and pro‑rated, if applicable,
for the Premises, all as depicted in detail in Exhibit O. The various CAM Pool
Charges depicted in Exhibit O shall be allocated to Tenant as stated in Exhibit
O; provided, however, that such CAM Pool Charges and their corresponding
allocations (as depicted in Exhibit O) shall be treated as a guideline and may
be equitably updated by Landlord, in consultation with Tenant, from time to
time. Landlord may from time to time, in consultation with Tenant, modify
Landlord’s calculation and allocation procedures for CAM Pool Charges, provided
that such procedures shall produce dollar results substantially consistent with
Landlord’s then-current practice at the Entire Project.
(c)    Notwithstanding the foregoing, the CAM Pool Charges portion of Operating
Expenses set forth on the attached Exhibit O (or as otherwise established in
accordance with Section 8.1(b)) shall not include (i) any leasing commissions;
(ii) expenses that relate to preparation of rental space for a tenant;
(iii) expenses of initial development and construction, including, but not
limited to, grading, paving, landscaping and decorating (as distinguished from
maintenance, repair and replacement of the foregoing); (iv) legal expenses
relating to other tenants; (v) costs of repairs to the extent reimbursed by
payment of insurance proceeds received by Landlord; (vi) interest upon loans to
Landlord or secured by a mortgage or deed of trust covering the Entire Project
or a portion thereof; (vii) salaries of executive officers of Landlord;
(viii) depreciation claimed by Landlord for tax purposes (provided that this
exclusion of depreciation is not intended to delete from Operating Expenses
actual costs of repairs and replacements that are provided for in the CAM Pool
Charges attached as Exhibit O); (ix) any interest or penalty charges incurred by
Landlord due to Landlord’s violation of any law, except for minor violations of
law in the ordinary course of business; (x)  costs incurred with respect to a
sale of all or any portion or interest (whether direct or indirect) in the
Entire Project, and any financing or refinancing costs; (xi) the cost of the
acquisition or leasing of any artwork or similar items; (xii) the cost of tenant
installations and decorations incurred in connection with preparing space for a
new or existing tenant and any contribution by Landlord to the cost of tenant
improvements or other concessions; (xiii) any administrative wages and salaries
above the grade of building manager and building manager’s supervisor, and any
administrative wages and salaries (including salaries of personnel above the
grade of building manager and such building manager’s supervisor) not allocable
to the Buildings except that the salaries of any Building secretaries or
bookkeepers who report to the Building’s manager shall be includable, to the
extent allocable to the Buildings; (xiv) any expense for which Landlord is
otherwise compensated through the proceeds of insurance or is otherwise
compensated by any tenant (including Tenant) of the Buildings; (xv) the cost of
any facilities furnished to any tenant of the Entire Project (other than Tenant)
to a greater extent or in a more favorable manner than that furnished to Tenant,
(provided, however, Tenant shall pay as Operating Expenses the cost of any
facilities furnished to Tenant to a greater extent or in a more favorable manner
than that furnished to any other tenant in the Entire Project); (xvi) the cost
of any item that, under GAAP, would not be regarded as an operating, maintenance
or management expense, except as Section 8.1(d) provides; (xvii) any expense
arising by reason of a default by Landlord or its agents under any agreement or
lease affecting the Property or the Entire Project (or any component thereof) to
the extent such expense is incremental to the cost that would have been paid and
charged to Operating Expenses in the absence of such default; (xviii) the cost
of maintenance, repair or replacement of any part of the Landlord Work that
constitute Defects and are discovered within the Defect Reporting Period under
Section 4.5; (xix) the cost of replacement of any component of the Landlord Work
in connection with the Mt. Pleasant Project; and (xx) Real Estate Taxes.
(d)    Operating Expenses shall also include, as part of the appropriate CAM
Pool in Landlord’s reasonable determination, the cost of all purchases of
capital equipment, the making of all capital replacements, and the making of any
other capital outlays (including any capital outlays made pursuant to Article
61), to the extent reasonably allocable to the Premises, the Buildings, the
Exclusive Parking Garage or the Common Areas, provided that (a) such cost or
outlay is either required by Applicable Laws or Landlord incurs such cost or
outlay in the exercise of its reasonable discretion for the benefit of the
Premises, the Buildings, the Exclusive Parking Garage or the Common Areas, and
in the latter case such cost or outlay does not arise from (i) an expansion of
any structure; (ii) any construction work that benefits only particular
tenant(s) other than Tenant; or (iii) construction of any new structure or
substantial new site amenities that did not previously exist; and (b) any such
cost shall be amortized, on a straight-line basis, over the shortest useful life
permitted by GAAP (not to exceed a useful life of seven (7) years), with
interest at an interest

24
NY\5747656.2

--------------------------------------------------------------------------------




factor equal to two percent (2%) above the “prime rate” as quoted from time to
time in the Wall Street Journal or other authoritative source Landlord
designates (“Prime Rate”) at the time Landlord incurred such expenditure.
8.2    Tenant may assume responsibility for certain Excluded Services, and
thereupon be entitled to a reduction of the corresponding CAM Pools, as
described in Exhibit P.
8.3    Tenant shall pay to Landlord on the first day of each calendar month of
the Term beginning on the Building 8 Operating Expense Commencement Date with
respect to Building 8, and the Building 9 Operating Expense Commencement Date
with respect to Building 9, as Additional Rent, the Property Management Fee (as
defined below). In addition, Tenant shall pay its Pro Rata Share of Operating
Expenses in accordance with Section 8.5.
(a)    The “Property Management Fee” shall equal one and 80/100 percent (1.80%)
of Basic Annual Rent payable by Tenant. Tenant shall pay the Property Management
Fee in accordance with this Section 8.3 with respect to the entire Term,
including any extensions thereof or any holdover periods. From the Building 8
Operating Expense Commencement Date until the Building 8 Rent Commencement Date
and the Building 9 Operating Expense Commencement Date until the Building 9 Rent
Commencement Date, as applicable, the Property Management Fee shall be
calculated as if Tenant were paying Basic Annual Rent at the rate (in Landlord’s
reasonable estimation) that will be payable by Tenant on the applicable Rent
Commencement Date.
(b)    On or before the date that is ninety (90) days after the conclusion of
each calendar year (or such longer period as may be reasonably required by
Landlord), Landlord shall furnish to Tenant a statement showing in reasonable
detail the actual Operating Expenses and Tenant’s Pro Rata Share of Operating
Expenses for the previous calendar year. Any additional sum due from Tenant to
Landlord shall be due and payable within thirty (30) days of receipt of
Landlord’s statement of Tenant’s Pro Rata Share of Operating Expenses. If Tenant
does not receive a statement showing in reasonable detail the actual Operating
Expenses and Tenant’s Pro Rata Share of Operating Expenses for a given calendar
year within two (2) years after the end of such calendar year, Landlord shall be
deemed to have waived payment of any Operating Expenses in excess of estimated
Operating Expenses already paid by Tenant for such calendar year, provided,
however, such period does not apply to supplemental tax bills, which Landlord
shall not be deemed to waive payment of, unless after such two (2) year period
Landlord fails to submit such supplemental tax bill to Tenant within thirty (30)
days of Landlord’s receipt thereof. If the amounts paid by Tenant pursuant to
this Section 8.3 exceed Tenant’s Pro Rata Share of Operating Expenses for the
previous calendar year, then Landlord shall credit the difference against the
Rent next due and owing from Tenant; provided that, if the Lease term has
expired, Landlord shall accompany said statement with payment for the amount of
such difference; provided that, if Tenant does not receive such statement from
Landlord within such two (2) year period, Tenant shall have the right to
exercise its rights under Section 8.4 upon notice to Landlord no later than the
date that is sixty (60) days following the end of such two (2) year period.
(c)    Any amount due under this Section 8.3 for any period that is less than a
full month shall be pro‑rated (based on a thirty (30)-day month) for such
fractional month.
8.4    Landlord’s annual operating statement shall be prepared in accordance
with Generally Accepted Accounting Principles (“GAAP”), except where the express
requirements of this Lease vary from GAAP, and shall be final and binding upon
Tenant unless, within ninety (90) days after Tenant’s receipt thereof, Tenant
notifies Landlord in writing that Tenant has elected to audit and review
Landlord’s books and records. Beginning ten (10) business days after the
delivery of such notice, Tenant shall have the right to have an independent
public accounting firm hired by Tenant on an hourly or fixed fee basis and not
on a contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold, condition or
delay) audit and review such of Landlord’s books and records for the year in
question as directly relate to the determination of Operating Expenses for such
year (the “Independent Review”). Landlord confirms that BDO USA is an
independent public accounting firm approved by Landlord for purposes of
providing auditing or accounting services under this Lease. Landlord shall
promptly (but in any event within six (6) months after Tenant notifies Landlord
in writing that Tenant has elected to audit and review Landlord’s books and
records) make such books and records available at the location where Landlord
maintains them in the ordinary course of its business, provided that such
location is within the Continental United States or, at the election of Tenant,
by secure electronic means. Tenant shall use all reasonable commercial efforts
to commence the Independent Review promptly after the date Landlord has given
Tenant access to Landlord’s books and records for

25
NY\5747656.2

--------------------------------------------------------------------------------




the Independent Review. Tenant shall complete the Independent Review and notify
Landlord in writing of Tenant’s specific objections to Landlord’s calculation of
Operating Expenses (including Tenant’s accounting firm’s written statement of
the basis, nature and amount of each proposed adjustment) no later than six (6)
months after Landlord has first given Tenant access to Landlord’s books and
records for the Independent Review. Landlord shall review the results of any
such Independent Review. The parties shall endeavor to agree promptly and
reasonably upon Operating Expenses taking into account the results of such
Independent Review. If, as of one hundred twenty (120) days after Tenant has
submitted the Independent Review to Landlord, the parties have not agreed on the
appropriate adjustments to Operating Expenses, then the parties shall engage a
mutually agreeable independent third party accountant with at least ten (10)
years’ experience in commercial real estate accounting in the New York
metropolitan area (the “Accountant”). If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review). If either
party fails to timely appoint an Accountant, then the Accountant the other party
appoints shall be the sole Accountant. Within ten (10) days after appointment of
the Accountant(s), Landlord and Tenant shall each simultaneously give the
Accountants (with a copy to the other party) its determination of Operating
Expenses, with such supporting data or information as each submitting party
determines appropriate. Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses. The Accountants may not select or designate
any other determination of Operating Expenses. The determination of the
Accountant(s) shall bind the parties. If the parties agree or the Accountant(s)
determine that Tenant’s Pro Rata Share of Operating Expenses actually paid for
the calendar year in question exceeded Tenant’s obligations for such calendar
year, then Landlord shall, at Tenant’s option, either (a) credit the excess to
the next succeeding installments of Basic Annual Rent or (b) pay the excess to
Tenant within thirty (30) days after delivery of such results. If the parties
agree or the Accountant(s) determine that Tenant’s payments of Tenant’s Pro Rata
Share of Operating Expenses for such calendar year were less than Tenant’s
obligation for the calendar year, then Tenant shall pay the deficiency to the
Landlord within thirty (30) days after delivery of such results. If the final
determination of the Independent Review (either by the Accountant(s) or if both
parties agree) reveals that Operating Expenses as calculated by Landlord and
Operating Expenses as determined in the Independent Review show Operating
Expenses as calculated by Landlord exceed six (6%) percent of Operating Expenses
as concluded in the final determination of the Independent Review, then Landlord
shall pay the reasonable cost of the Independent Review and the Accountant(s).
In all other cases, Tenant shall pay all costs of the Independent Review and the
Accountant(s).
8.5    Tenant shall not be responsible for any Operating Expenses attributable
to the time period prior to (a) with respect to Building 8, the Building 8
Operating Expense Commencement Date (as defined below) and (b) with respect to
Building 9, the Building 9 Operating Expense Commencement Date (as defined
below). Tenant’s responsibility for Tenant’s Pro Rata Share of Operating
Expenses shall commence (j) on the date (the “Building 8 Operating Expense
Commencement Date”) that is the earlier of (i) the Building 8 Rent Commencement
Date and (ii) the date that Tenant occupies any portion of Building 8 for the
Permitted Use and (k) with respect to Building 9, the date (the “Building 9
Operating Expense Commencement Date”) that is the earlier of (i) the Building 9
Rent Commencement Date and (ii) the date that Tenant occupies any portion of
Building 9 for the Permitted Use, as the case may be and continue to the latest
of (q) the date of termination of the Lease, (r) the date Tenant has fully
vacated the Premises or (s) if termination of the Lease is due to a default
beyond notice and opportunity to cure by Tenant, the date of rental commencement
of a replacement tenant. For purposes of clarity, (y) Tenant’s Pro Rata Share of
Operating Expenses during the Building 8 Capitalized Operating Expense Period
and the Building 9 Capitalized Operating Expense Period (as applicable) shall
constitute a Project Cost (payable as part of Basic Annual Rent) in accordance
with Section 6.1 and shall not be paid as Additional Rent and (z) beginning on
the Building 8 Rent Commencement Date, with respect to Building 8, and the
Building 9 Rent Commencement Date, with respect to Building 9, and continuing
through the Term, Tenant shall pay to Landlord as Additional Rent on the first
(1st) day of each calendar month of the Term Landlord’s reasonable good faith
estimate of Tenant’s Pro Rata Share of Operating Expenses, as applicable, for
such month.
8.6    Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be pro‑rated on a per diem basis reasonably determined by Landlord.
Expenses such as taxes, assessments and insurance premiums that are incurred for
an extended time

26
NY\5747656.2

--------------------------------------------------------------------------------




period shall be pro-rated based upon the time periods to which they apply so
that the amounts attributed to the Premises relate in a reasonable manner to the
time period wherein Tenant has an obligation to share in Operating Expenses.
8.7    For any annual period for which Real Estate Taxes are calculated and
assessed (a “Real Estate Tax Year”), Landlord may elect to measure Real Estate
Taxes for purposes of this Lease (and Tenant’s payment of Operating Expenses,
including any component of Operating Expenses consisting of Real Estate Taxes)
for the Buildings based on either (a) only the Real Estate Taxes payable for the
Buildings, as Landlord reasonably allocates them within the Entire Project or
(b) such separate tax lot(s) as Landlord reasonably obtains that include the
Buildings, provided, however, Landlord shall reasonably endeavor to obtain
separate tax lots(s) pursuant to option “b”. (To the extent that such tax lot(s)
include rentable improvements other than the Buildings, Landlord shall make
appropriate equitable adjustments in the application of this Section.) If
Landlord makes the election described in the first (1st) sentence of this
Section, then, for purposes of Real Estate Taxes payable for the Buildings only
(and no other component(s) of Operating Expenses), Tenant’s Pro Rata Share shall
be determined on a Building-by-Building basis in accordance with the
Building-by-Building Pro Rata Shares specified for Tenant in Article 2. Such
Tenant’s Pro Rata Shares shall then be applied solely to the Real Estate Taxes
for each Building for purposes of determining Tenant’s obligations to contribute
to the Real Estate Taxes component of Operating Expenses.
8.8    If any Real Estate Taxes are abated, deferred, subsidized, fixed, reduced
or forgiven as the result of the PILOT Agreement referred to in Article 50 or
otherwise as a result of Tenant’s occupancy or leasing of any part of the
Premises (each of the foregoing, a “Tax Incentive”), then (a) Landlord shall, in
consultation with Tenant, calculate Real Estate Taxes as they would have been
imposed and assessed but for such Tax Incentive; (b) to the extent that
Landlord’s Real Estate Taxes were reduced as a result of the Tax Incentive,
Tenant shall be entitled to credit for the amount of such reduction; and (c) to
the extent, if any that any Tax Incentive causes Real Estate Taxes to exceed
what they would have been absent such Tax Incentive (or the rescission or
revocation of any Tax Incentive causes any increase in Real Estate Taxes and
related interest and penalties), Tenant shall pay the entire amount of such
excess (or increase and related interest and penalties). If any Tax Incentive
was granted on account of both (i) Tenant’s occupancy or leasing of the
Premises; and (ii) Landlord’s construction of any other improvements within the
Mt. Pleasant Project, clauses “b” and “c” shall apply only to the part of such
Tax Incentive reasonably allocable to “i.”
8.9    Because the Entire Project consists of multiple buildings, certain
Operating Expenses may pertain to a particular building(s), other Operating
Expenses may pertain to the Mt. Pleasant Project, and other Operating Expenses
may pertain to the Entire Project as a whole. Landlord reserves the right in its
reasonable discretion to allocate any Operating Expenses applicable to any
particular building within the Entire Project to any such building, any
Operating Expenses applicable to the Mt. Pleasant Project to the buildings
composing the Mt. Pleasant Project (including the Buildings), and any Operating
Expenses applicable to the Entire Project to each building in the Entire Project
(including the Buildings), with the tenants in each building being responsible
for paying their respective proportionate shares to the extent required under
their leases, but in no event will Tenant be responsible for more than its
applicable proportionate share. Landlord shall allocate such costs to the
buildings (including the Buildings) in a reasonable, non-discriminatory manner.
If Tenant notifies Landlord in writing that Tenant disputes Landlord’s
allocation of such costs, Landlord and Tenant shall reasonably cooperate for a
period of thirty (30) days to resolve such dispute. If Landlord and Tenant
cannot come to an agreement within such thirty (30) day period, then the parties
shall resolve the dispute through arbitration under Article 47; provided,
however, that Tenant shall continue to pay Tenant’s Pro Rata Share of Operating
Expenses based on Landlord’s allocation unless and until finally determined
otherwise as a result of such thirty (30) day resolution period and any
arbitration. Any overpayment or underpayment of Tenant’s Pro Rata Share of
Operating Expenses during such period, based on the outcome of the arbitration,
shall be, in the case of an overpayment, refunded to Tenant or credited towards
Tenant’s next payment of Basic Annual Rent or, in the case of an underpayment,
paid by Tenant to Landlord within thirty (30) days after any resolution by the
parties or the arbitrator’s decision, as applicable.
8.10    To the extent that Landlord constructs additional improvements beyond
Building 8 and Building 9 on the Property: (a) the definition of the Entire
Project shall automatically expand to include such additional improvements at a
time reasonably designated by Landlord; (b) Operating Expenses shall take into
account amounts otherwise constituting Operating Expenses but attributable to
such additional improvements (excluding, however, their initial design,
development and construction); and (c) Landlord shall equitably adjust Tenant’s
Pro Rata Share of the

27
NY\5747656.2

--------------------------------------------------------------------------------




Entire Project and Mt. Pleasant Project, as applicable, to reflect the relative
Rentable Areas (as defined in Section 9.1) of all buildings within the Entire
Project and Mt. Pleasant Project, as applicable, in accordance with Section 9.2.
The parties shall arbitrate in accordance with Article 47 any disagreement over
the application of this Section. Notwithstanding anything to the contrary in
this Lease or the Existing Lease, for purposes of this Lease and the Existing
Lease, the Rentable Area of Building 8 and Building 9 shall be added to the
Rentable Area of the Entire Project for Operating Expense purposes on the
Building 8 Operating Expense Commencement Date and the Building 9 Operating
Expense Commencement Date, as applicable.
8.11    Landlord or Landlord’s Affiliate shall manage the Project in accordance
with this Lease and shall not delegate such duties to a person that is not
Landlord’s Affiliate. Notwithstanding anything contained in the immediately
preceding sentence to the contrary, such sentence shall not apply to a successor
owner of the Entire Project, the Premises or any portion thereof if such
successor is not Landlord’s Affiliate.
9.    Rentable Area.
9.1    Final measurement of the “Rentable Area” of the Premises shall be
determined by Landlord or Landlord’s architect in accordance with the method of
measuring rentable area of commercial office space promulgated by the Building
Owners and Managers Association International in the ANSI/BOMA Z65.1 – 2010
publication “Office Buildings: Standard Methods of Measurement,” as modified for
laboratory-specific accommodations (as consistently applied across the Entire
Project). To the extent that the actual Premises as finally measured are larger
or smaller than two hundred ninety-seven thousand (297,000) square feet of
Rentable Area, then the Tenant Improvement Allowance, Imputed Land Cost, Imputed
Financing Cost and Tenant’s Pro Rata Shares (and such other variables in this
Lease as, in Landlord’s reasonable determination in consultation with Tenant,
are agreed to be a function of Rentable Area) shall all be adjusted accordingly.
Landlord may memorialize the intended adjustments during the course of design
and construction, subject to final remeasurement in accordance with this
Section.
9.2    The Rentable Area of the Entire Project is the total Rentable Area of all
buildings within the Entire Project, which Rentable Area of the Entire Project
will be adjusted to include the Rentable Area of Building 8 and the Rentable
Area of Building 9 upon the Building 8 Operating Expense Commencement Date and
the Building 9 Operating Expense Commencement Date, as applicable (as set forth
in Section 8.10). For this purpose, the Rentable Area of the Premises shall be
determined as described in Section 9.1 and the Rentable Area of all other
buildings within the Entire Project shall be determined, at Landlord’s option,
either (a) in the same manner or (b) in accordance with Landlord’s past
practices.
9.3    Review of allocations of Rentable Areas as between tenants of the
Premises and the Entire Project shall be made as frequently as Landlord deems
appropriate in order to facilitate an equitable apportionment of Operating
Expenses. If such review is by a licensed architect and allocations are
certified by such licensed architect as being correct, then the Tenant shall be
bound by such certifications. For the Premises, any such review shall be
performed in accordance with Section 9.1.
10.    Use and Access.
10.1    Tenant shall use the Premises for any one or more of the purposes set
forth in Section 2.11, and shall not use the Premises, or permit or suffer the
Premises to be used, for any other purpose without Landlord’s prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion.
10.2    Tenant shall not use or occupy, and shall not permit the use or
occupancy of, the Premises in violation of Applicable Laws, zoning ordinances or
any certificate of occupancy issued for the Buildings, and Tenant shall, upon
five (5) days’ notice from Landlord, discontinue any use of the Premises that is
declared or claimed by any Governmental Authority having jurisdiction to be a
violation of any of the above, or that in Landlord’s reasonable opinion violates
any of the above. Tenant shall comply with any direction of any Governmental
Authority having jurisdiction that shall, by reason of the nature of Tenant’s
use or occupancy of the Premises, impose any duty upon Tenant or Landlord with
respect to the Premises or with respect to the use or occupation thereof.

28
NY\5747656.2

--------------------------------------------------------------------------------




10.3    Tenant shall not do or permit to be done anything that will invalidate
or increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Buildings and the Entire Project, and shall comply
with all rules, orders, regulations and requirements of the insurers of the
Buildings and the Entire Project, and Tenant shall promptly, within ten (10)
business days of demand including reasonable back‑up, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Section. As of the Execution Date, Landlord
acknowledges that Tenant’s Permitted Use does not violate the provisions of or
increase the cost of any insurance policy covering the Buildings and Entire
Project within the meaning of this Section.
10.4    Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.
10.5    No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent; provided,
however, (a) Tenant shall have the right to install a card key security or lock
system for the Premises, including common area stairways, provided that such
card key or lock system (i) has been approved by Landlord, such approval not to
be unreasonably withheld, conditioned or delayed; (ii) does not limit Landlord’s
access rights under this Lease to any areas other than those designated as high
security areas; (iii) to the extent other tenants or subtenants lease or
sublease a portion of a Building, does not lock other tenants out from common
area stairways, fire exits and Common Areas within such Building and only
prevents them from entering within the Premises; and (iv) is installed and
maintained at Tenant’s expense in accordance with all Applicable Laws; (b)
Tenant shall also have the right to install its own locks and access systems
(without giving keys or codes to Landlord) in the Premises in high security
areas as Tenant designates, and restrict access to such designated high security
areas, provided that Tenant (i) gives Landlord escorted entry into such
designated high security areas upon Landlord’s reasonable request (at least
twenty-four (24) hours in advance, except in an emergency, in which case Tenant
must have a system in place that permits Landlord immediate, unrestricted access
to any area in the Premises regardless of any designation as a high security
area); and (ii) maintains a reasonable system to allow entry into such high
security areas in the event of an emergency. Except for the high security areas
described in Subsection 10.5(b), Tenant shall give Landlord keys and access
codes for the entire Premises. Tenant shall, upon termination of this Lease,
remove all lock cores installed by Tenant within the Premises. In the event any
lock core is not so removed, Tenant shall pay to Landlord the cost of removing
the same.
10.6    Except as specifically permitted under Section 10.7 or otherwise
approved by Landlord in writing, no awnings or other projections shall be
attached to any outside wall of the Buildings. No curtains, blinds, shades or
screens shall be attached to, hung in, or used in connection with, any window or
exterior door of the Premises, except in conformity with Tenant’s commercially
reasonable (and reasonably satisfactory to Landlord) Premises-wide standards for
such curtains, blinds, shades, and screens. Tenant shall neither coat nor
otherwise sunscreen any window nor place any bottles, parcels or other articles
on the windowsills. No equipment, furniture or other items of personal property
shall be placed on any exterior balcony, except as approved in writing by
Landlord. All of the foregoing are subject to Landlord’s prior written consent,
which Landlord shall grant or withhold based on Landlord’s reasonable
requirements for the consistent, professional, and orderly appearance of the
Entire Project. Except as this Lease otherwise expressly provides, including
floor loading, Tenant may place and organize equipment and personal property in
the Premises at its reasonable discretion.
10.7    No sign, advertisement or notice (“Signage”) shall be exhibited,
painted, or affixed by Tenant on any part of the Premises, the Buildings (e.g.,
signs in windows), or the Entire Project, except: (a) in Tenant’s interior
spaces not visible outside the Buildings; (b) with Landlord’s prior written
consent, which shall not be unreasonably withheld; (c) Tenant may place Signage
in the interior Common Areas within the Buildings, provided it conforms to
Landlord’s reasonable Signage program for the Entire Project; and (d) Tenant may
install exterior identity Signage, which may be illuminated, on each Building,
provided such exterior identity signage is reasonably satisfactory to Landlord
or conforms to Landlord’s reasonable Signage program for the Entire Project,
Tenant continues to lease and actually occupy at least seventy-five percent
(75%) percent of the applicable Building and such Signage complies with
Applicable Laws. Interior signs on doors and the directory tablet shall be
inscribed, painted or affixed for Tenant by Landlord at Tenant’s sole cost and
expense, and shall be of a size, color and type and be located in a place
acceptable to Landlord. The directory tablet shall be provided exclusively for
the display of the name and location of tenants only. Tenant shall not place

29
NY\5747656.2

--------------------------------------------------------------------------------




anything on the exterior of the corridor walls or corridor doors other than
Landlord’s standard lettering. Notwithstanding anything to contrary in the
foregoing portion of this Section, the foregoing provisions of this Section
relating to the interior of any Building shall not apply to any portion of the
Premises located in a Building in which Tenant is the sole tenant; provided that
any Signage placed on one or more windows of a Building that is visible from the
exterior of such Building shall be subject to Landlord’s prior written approval
(which shall not be unreasonably withheld, conditioned or delayed). Without
limiting the rights granted to Tenant under this Section, Tenant shall have
Signage rights for the Premises substantially consistent with the Signage
permitted for other comparable tenants, if any, at the Entire Project, as
Landlord reasonably determines. Landlord shall use commercially reasonable
efforts at no cost to Landlord to assist Tenant in acquiring municipal and other
required approvals for Tenant’s Signage reasonably approved by Landlord. At
Landlord’s option, Landlord may install such exterior Signage, and Tenant shall
pay all costs associated with such installation, as Additional Rent, within five
(5) days after demand therefor. All Signage must comply with Applicable Laws. To
the extent permitted by Applicable Laws and to the extent Landlord has such
right, and for so long as Tenant leases (regardless of whether Tenant occupies)
one hundred percent (100%) of the Rentable Area of Building 8 and Building 9,
then Tenant may name the road that serves Building 8 and Building 9, subject to
Landlord’s reasonable approval of the name that Tenant selects.
10.8    Tenant, at its sole cost and expense, shall have the right to install
and maintain such security devices, including emergency pull stations and CCTV
cameras, as Tenant deems advisable in its sole discretion, on the exterior of
the Buildings, in the parking lots serving the Premises and in the Exclusive
Parking Garage, subject in each instance to Landlord’s prior written approval,
not to be unreasonably withheld. Any CCTV systems must comply with Applicable
Laws (including all surveillance notification procedures required thereby). Any
such security devices shall be for the sole use and benefit of Tenant and
neither Landlord nor any other party may rely on such devices; provided,
however, that Landlord shall have the right to view CCTV footage of any Common
Area (to the extent such footage exists) upon its reasonable request relating to
a specific safety or legal issue identified by Landlord; provided, further, that
in no event shall Tenant be obligated, or have a duty, to record any portion of
the Common Area on behalf of Landlord.
10.9    Tenant shall cause any office equipment or machinery to be installed in
the Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Areas or other offices in the Buildings. Further,
Tenant shall not place any equipment weighing greater than one hundred (100)
pounds per square foot live load on the Premises, except to the extent that as a
result of the Tenant Improvements or (at Tenant’s request) the Landlord Work,
the Premises can, in compliance with Applicable Laws, support a greater live
load. All such equipment shall be placed in a location designed to carry the
weight of such equipment.
10.10    Tenant shall not (a) do or permit anything to be done in or about the
Premises or the Entire Project that shall in any way materially obstruct or
materially interfere with the rights of other tenants or occupants, if any, of
the Buildings or the Entire Project, or injure or annoy them; (b) use or allow
the Premises or the Entire Project to be used for unlawful purposes; (c) cause,
maintain or permit any annoyance or complaints by any other tenant or person in
the Entire Project or physical deterioration to, or about the Premises, the
Buildings or the Entire Project; or (d) take any other action that would in
Landlord’s reasonable determination in any manner adversely and materially
affect the quiet use and enjoyment by other tenants, if any, of their space or
adversely and materially impact their ability to conduct business in a
professional and suitable work environment.
10.11    Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for all liabilities, costs and expenses arising out of or
in connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with regulations
promulgated pursuant thereto, the “ADA”), and Tenant shall indemnify, defend and
hold harmless Landlord from and against any loss, cost, liability or expense
(including reasonable attorneys’ fees and disbursements) arising out of any
failure of the Premises to comply with the ADA. Notwithstanding the foregoing,
Landlord represents and warrants that upon Substantial Completion of the
Landlord Work, the portion of the shell and core of the Buildings included in
the Landlord Work (as opposed to as part of the Base Building Work or Tenant
Improvements) shall conform with Applicable Laws, including the ADA, to the
extent practicable given the condition of the shell and core of the Buildings,
unless compliance shall be required by reason of (a) any of Tenant’s
Alterations, (b) Tenant’s particular use of the Premises as opposed to mere
office use, generally, or (c) any breach of this Lease by Tenant. The provisions
of this Section shall survive the expiration or earlier termination of this
Lease.

30
NY\5747656.2

--------------------------------------------------------------------------------




10.12    From and after the Building 8 Term Commencement Date with respect to
Building 8 and the Building 9 Term Commencement Date with respect to Building 9,
Tenant shall have the right to continuous access to the Premises twenty-four
(24) hours per day, seven (7) days per week, 365/366 days per year, except
during reasonable closures for repairs or maintenance, or as the result of
casualty or other circumstances beyond Landlord’s reasonable control.
10.13    Tenant shall have the nonexclusive right to use Building 8 or Building
9 passenger elevator(s), if any, for access to the Premises, except during
reasonable closures for breakdowns, repairs or maintenance. Landlord shall have
no liability for any of the aforementioned closures. When the elevator is closed
or broken, Tenant may use the stairways Landlord designates. Tenant shall
schedule deliveries of building materials with Landlord. The foregoing sentence
shall not apply to Building 8 or Building 9 so long as Tenant is in occupancy of
the entirety of such Building. Subject to Applicable Laws and Landlord’s
reasonable fire safety and security requirements, Tenant shall have the
non-exclusive right to use common-area stairways in the Buildings allowing its
employees to traverse between floors of the Premises to the extent any Building
is not one hundred percent (100%) leased by Tenant. Notwithstanding the
foregoing, in the case of the Buildings, to the extent a Building is one hundred
percent (100%) leased by Tenant, Tenant shall have the exclusive right to use
the elevators and stairways of such Building, provided, however, Landlord and
its agents may use and access them in Landlord’s sole discretion.
10.14    Tenant may use Tenant’s Pro Rata Share of the roof of each Building
solely to install Tenant’s telecommunications, mechanical and heating,
ventilation, and air conditioning equipment and satellite television and radio
antennas, subject to Landlord’s reasonable approval (the “Rooftop Equipment”).
Tenant shall install Rooftop Equipment, at Tenant’s expense, so as not, in
Landlord’s reasonable judgment, to interfere with the operation of Landlord’s
Building equipment, systems, or services. To the extent the installation of such
Rooftop Equipment is not part of the Approved Tenant Plans, Tenant’s
installation of Rooftop Equipment shall constitute Alterations for all purposes
of this Lease (and in no event shall any installation of Rooftop Equipment be
deemed a “Minor Alteration” under this Lease). Any Rooftop Equipment shall be
subject to Landlord’s approval in its reasonable discretion. Landlord may
require shielding and ballast for any Rooftop Equipment or other measures as
Landlord reasonably determines to mitigate vibration, noise, and other adverse
impacts to other tenants of the Entire Project. Prior to any Rooftop Equipment
installation, Tenant shall request any roof or roof-related warranties from
Landlord and Landlord shall provide Tenant with a copy of such warranty(ies) (if
any). Tenant shall comply with any roof or roof-related warranties provided by
Landlord pursuant to the foregoing sentence. Tenant, with the reasonable
cooperation of Landlord (at Tenant’s sole cost and expense), shall obtain a
letter from Landlord’s roofing contractor within thirty (30) days after
completion of any Tenant installation of Rooftop Equipment stating that such
work did not affect any such warranties.
11.    Brokers.
11.1    Tenant and Landlord each represents and warrants to the other that it
has had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease other than Studley, Inc. (“Broker”), and that it knows
of no other real estate broker or agent that is or might be entitled to a
commission in connection with this Lease. Landlord shall compensate Broker in
relation to this Lease pursuant to a separate agreement between Landlord and
Broker.
11.2    Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.
11.3    Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease. Landlord is executing this Lease in reliance upon
Tenant’s representations, warranties and agreements contained within
Sections 11.1, 11.2, 11.3, and 11.4.
11.4    Tenant and Landlord agree to indemnify, defend and hold each other
harmless from any and all costs or liabilities for compensation claimed by any
other broker or agent, other than Broker, employed or engaged by it or claiming
to have been employed or engaged by it.

31
NY\5747656.2

--------------------------------------------------------------------------------




12.    Holding Over.
12.1     If Tenant holds possession of all or any part of a Building (each
Building, considered separately, a “Holdover Premises”) after the Term, Tenant
shall become a tenant from month to month after the expiration or earlier
termination of the Term (but only for the specific Holdover Premises in
question), and in such case Tenant shall, for the Holdover Premises only,
continue to pay (a) the Basic Annual Rent in accordance with Article 6, as
adjusted in accordance with Article 7, and (b) Tenant’s Pro Rata Share of
Operating Expenses. Any such month-to-month tenancy shall be subject to every
other term, covenant and agreement contained herein. If Tenant has vacated only
a portion of the Premises (for example, Building 8), then (x) only the retained
Building shall constitute Holdover Premises; (y) all other portions of the
Premises except for such Building shall not constitute Holdover Premises and (z)
Landlord may exercise its rights under this Section only as to the retained
Building.
12.2    Notwithstanding the foregoing, if Tenant remains in possession of all or
any part of any Holdover Premises longer than one hundred twenty (120) days
after the expiration or earlier termination of the Term, Tenant shall become a
tenant at sufferance of only the entire affected Holdover Premises subject to
the terms and conditions of this Lease, except that the monthly rent beginning
the first day after the expiration or earlier termination of the Term shall be
retroactively recalculated to equal one hundred fifty percent (150%) of the Rent
in effect during the last thirty (30) days of the Term.
12.3    Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.
12.4    The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.
13.    Taxes on Tenant’s Property.
13.1    Tenant shall pay prior to delinquency any and all taxes levied against
any personal property or trade fixtures placed by Tenant in or about the
Premises.
13.2    If any such taxes on Tenant’s Personal Property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Buildings, the Mt. Pleasant Project, the Entire Project or the Property is
increased by inclusion therein of a value attributable to Tenant’s Personal
Property or trade fixtures, and if Landlord, after notice to Tenant, pays the
taxes based upon any such increase in the assessed value of the Buildings, the
Mt. Pleasant Project, the Entire Project or the Property (or any component
thereof), then Tenant shall, within ten (10) business days of demand, repay to
Landlord the taxes so paid by Landlord.
14.    Condition of Premises.
Except as this Lease otherwise expressly provides, Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of the Premises, the Buildings or the Mt.
Pleasant Project, or with respect to the suitability of the Premises, the
Buildings or the Mt. Pleasant Project for the conduct of Tenant’s business.
Tenant’s taking of possession of the Premises shall, except as otherwise agreed
to in writing by Landlord and Tenant, conclusively establish that the Premises,
the Buildings and the Mt. Pleasant Project were at such time in good, sanitary
and satisfactory condition and repair.
15.    Common Areas and Parking Facilities.
15.1     Tenant shall have the non-exclusive right, in common with others, to
use the Common Areas, subject to the rules and regulations adopted by Landlord
and attached hereto as Exhibit D, together with such other reasonable and
nondiscriminatory rules and regulations as are hereafter promulgated by Landlord
in its sole and absolute discretion (the “Rules and Regulations”). Tenant shall
faithfully observe and comply with the Rules and Regulations. Landlord shall not
be responsible to Tenant for the violation or non-performance by any other
tenant or any agent, employee or

32
NY\5747656.2

--------------------------------------------------------------------------------




invitee thereof of any of the Rules and Regulations. Landlord will enforce the
Rules and Regulations in a non‑discriminatory manner.
15.2    Tenant shall have the non-exclusive right to use Common Area driveways
and parking facilities for operation of a shuttle service to transport Tenant’s
employees and invitees across the Entire Campus in accordance with plans subject
to Landlord’s approval, such approval not to be unreasonably withheld, delayed
or conditioned. Tenant shall be solely responsible for any and all costs,
expenses and liabilities associated with such shuttle service and shall
indemnify Landlord for any and all losses, costs, damages, judgments and all
reasonable expenses incurred in connection with the same. Tenant shall have the
right to operate such shuttle service itself or to engage a licensed, third
party operator to do so, subject to Landlord’s prior written approval of such
third party operator. Tenant shall obtain and maintain such additional insurance
coverages as may be reasonably required by Landlord with respect to such shuttle
service (e.g., automobile and additional public liability coverage), such
insurance coverages to comply with the terms of Article 17 to the extent
applicable. Any such shuttle service shall be operated in compliance with all
Applicable Laws, and Tenant shall not interfere with the occupancy and
operations of any other tenant at the Entire Project. Landlord reserves the
right to rescind Tenant’s rights hereunder if Landlord reasonably determines
such shuttle service is threatening the health or safety of any occupant of the
Entire Project or if such service is interfering with the rights of Landlord or
any other tenant in the Entire Project.
15.3    Tenant shall have a non-exclusive, revocable license to use its Pro Rata
Share (of the Entire Project) of the parking facilities serving the Entire
Project in common on an unreserved basis with other tenants of the Buildings and
the Entire Project; provided, however, that Tenant shall have the exclusive
right to use the Exclusive Parking Garage, and no additional Basic Annual Rent
shall be payable therefor. All parking spaces in the Exclusive Parking Garage
shall be deducted from (and not in addition to) Tenant’s Pro Rata Share of
parking facilities serving the Entire Project. As Tenant’s Pro Rata Share
changes from time to time, Tenant’s parking rights shall automatically adjust
accordingly. If Tenant ceases to lease a portion of Building 8 and/or Building
9, but this Lease remains in effect as to the remainder thereof, then Landlord
shall have the right to elect whether (a) Tenant shall maintain the exclusive
right to use the Exclusive Parking Garage or (b) another tenant at the Entire
Project may use the Exclusive Parking Garage. Landlord shall have no obligation
to police the spaces or remove unauthorized vehicles. Subject to Landlord’s
prior reasonable approval, Tenant shall have the right from time to time, so
long as Tenant maintains the exclusive right to use the Exclusive Parking Garage
(or a portion thereof), to install gates and other security features in the
Exclusive Parking Garage (or the applicable portion thereof), and to provide key
card access to the Exclusive Parking Garage to its employees and invitees;
provided that Landlord shall at all times have access to the Exclusive Parking
Garage in accordance with the terms of this Lease, and such installations and/or
systems shall not interfere with Landlord’s rights to institute parking controls
in the Exclusive Parking Garage pursuant to Section 15.4. Any and all such
installations and key card systems shall be paid for by Tenant, and Tenant shall
be solely responsible for all maintenance and repair of the same throughout the
Term.
15.4    Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants (except with respect to the
Exclusive Parking Garage for so long as Tenant has the sole and exclusive right
to use the same) in the use of the parking facilities. Landlord reserves the
right to determine that parking facilities (other than the Exclusive Parking
Garage for so long as Tenant has the sole and exclusive right to use the same)
are becoming overcrowded and to limit Tenant’s use thereof. Upon such
determination, Landlord may reasonably allocate parking spaces among Tenant and
other tenants of the Buildings or the Entire Project. Landlord may, but shall
not be obligated to, institute parking controls within the parking facilities,
including the Exclusive Parking Garage (e.g., parking tag or permit systems).
Nothing in this Section, however, is intended to create an affirmative duty on
Landlord’s part to monitor parking. Notwithstanding the foregoing, the amount of
parking spaces available shall not be less than the amount required by
applicable zoning laws.
15.5    Landlord reserves the right to modify the Common Areas, including the
right to add or remove exterior and interior landscaping and to subdivide real
property. The cost of such modifications by Landlord shall not be charged to
Tenant as an Operating Expense so long as they are not part of Landlord’s
reasonable maintenance and repair of such Common Areas in the ordinary course of
business; provided, however, that this Section shall in no event apply to any
capital outlays made by Landlord pursuant to Article 61.

33
NY\5747656.2

--------------------------------------------------------------------------------




16.    Utilities and Services.
16.1    Tenant shall pay Landlord as part of Operating Expenses for all water
(including the cost to provide, service, repair and replace chilled and other
treated water provided through Landlord’s systems); gas, heat, light, power,
electricity, telephone, internet service, cable television, other
telecommunications, and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon (each a “Utility” collectively, the
“Utilities”), and shall pay any such amounts directly to the applicable Utility
provider for accounts held in Tenant’s name (provided that any such amounts paid
directly to such Utility provider by Tenant shall not constitute Operating
Expenses). If any such Utility is not separately metered to Tenant, Tenant shall
pay a reasonable proportion (to be determined by Landlord) of all charges of
such Utility jointly metered with other premises as part of Tenant’s Pro Rata
Share of Operating Expenses or, in the alternative, Landlord may, at its option,
monitor the usage of such Utilities by Tenant and charge Tenant with the cost of
purchasing, installing and monitoring such metering equipment, which cost shall
be paid by Tenant as Additional Rent; provided that Landlord (in its reasonable
discretion) may use any other reasonable allocation method then commonly
accepted in the real estate industry to determine Tenant’s responsibility for
any Utility, and Tenant shall pay such amount as part of Operating Expenses. The
preceding sentence shall neither limit nor expand Tenant’s rights under Section
8.4. In addition, Tenant shall have the right to install submeters within the
Premises for any Utility (subject to Landlord’s approval, which shall not be
unreasonably withheld, conditioned or delayed), which submeters shall be
installed, maintained, repaired and replaced at Tenant’s sole cost and expense.
16.2    If any Utilities provided by or through Landlord are interrupted for any
reason, Landlord shall with reasonable diligence endeavor to restore the
interrupted Utilities. Only if such interruption was caused by Landlord’s gross
negligence or intentionally wrongful acts (or those of someone acting at
Landlord’s direction), Landlord shall reimburse Tenant’s actual, reasonable, and
direct costs of obtaining replacement Utilities during Landlord’s repairs, but
not for any consequential or indirect losses (such as loss of data or product,
or resulting from interference with any activities in the Premises). Landlord
shall not otherwise be liable for, nor shall any eviction of Tenant result from,
failure to furnish any utility or service, regardless of whether such failure is
caused by (i) industry‑wide strikes; (ii) industry‑wide labor troubles; (iii)
governmental preemption in connection with a national emergency; (iv)
industry-wide shortages or unavailability of labor, fuel, steam, water,
electricity or materials by reason of the acts of a governmental body that
affect the supply or availability of the same; (v) mechanical breakdown (other
than as a result of such party’s contractor’s or subcontractors’ acts or
omissions or Landlord’s gross negligence); (vi) acts of God; (vii) enemy action
or action of terrorists; (viii) civil commotion; (ix) fire or other casualty; or
(x) unusually abnormal weather (which events described in items (i) through (x)
are hereafter individually or collectively referred to as “Force Majeure”). In
the event of such failure resulting from Force Majeure, Tenant shall not be
entitled to any abatement or reduction of Rent, nor shall Tenant be relieved
from the operation of any covenant or agreement of this Lease. Tenant shall be
responsible for obtaining any and all back-up Utilities, generators, like
equipment or services that it shall require in the event of a failure of
Utilities.
16.3    Tenant shall pay for, prior to delinquency of payment therefor, any
Utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term.
16.4    Tenant shall not, without Landlord’s prior written consent, use any
device in the Premises (including data processing machines) that will in any way
exceed the applicable Building’s capacity to provide such utilities or services.
16.5    If Tenant shall require Utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Buildings by reason
of Tenant’s equipment or extended hours of business operations, then Tenant
shall first procure Landlord’s consent for the use thereof, which consent
Landlord may condition upon the availability of such excess Utilities or
services, and Tenant shall pay as Additional Rent an amount equal to the actual
out‑of‑pocket cost of providing such excess utilities and services.
16.6    Utilities and services provided by Landlord to the Premises shall be
paid by Tenant as part of Operating Expenses, except as this Lease expressly
provides otherwise. Tenant shall have the right to contract directly with the
Utility providers of its choosing, subject to Landlord’s reasonable approval,
except that electricity shall be submetered

34
NY\5747656.2

--------------------------------------------------------------------------------




through Landlord as provided in Section 16.9 without mark-up by Landlord.
Landlord shall provide Tenant with commercially reasonable assistance and
cooperation to help Tenant meet its electrical needs, but Landlord makes no
assurances regarding the availability of electricity from any Utility provider.
16.7    Landlord shall provide water in Common Areas for drinking and lavatory
purposes only; provided, however, that if Landlord determines that Tenant
requires, uses or consumes water for any purpose other than ordinary drinking
and lavatory purposes, Landlord may install a water meter and thereby measure
Tenant’s water consumption for all purposes. Tenant shall pay Landlord for the
costs of such meter and the installation thereof and, throughout the duration of
Tenant’s occupancy of the Premises, Landlord shall keep said meter and
installation equipment in good working order and repair at Tenant’s sole cost
and expense. Tenant agrees to pay for water consumed, as shown on said meter, as
Additional Rent (provided that Tenant has received bills or other reasonable
documentation related thereto). If Tenant fails to timely make such payments,
Landlord may pay such charges and collect the same from Tenant. Any such costs
or expenses incurred, or payments made by Landlord for any of the reasons or
purposes hereinabove stated, shall be deemed to be Additional Rent payment by
Tenant and collectible by Landlord as such.
16.8    Upon five (5) business days’ notice to Tenant (except (a) in the case of
an emergency (where no notice shall be required) or (b) in the case any other
tenant would be affected by the stopping of service described below, then, upon
two (2) business days’ notice to Tenant), Landlord reserves the right to stop
service of the elevator, plumbing, ventilation, air conditioning and electric
systems, when Landlord deems necessary, due to accident, emergency or the need
to make repairs, alterations or improvements, until such repairs, alterations or
improvements shall have been completed, and Landlord shall further have no
responsibility or liability for failure to supply elevator facilities, plumbing,
ventilation, air conditioning or electric service when prevented from doing so
by Force Majeure or a failure by a third party to deliver gas, oil or another
suitable fuel supply, or Landlord’s inability by exercise of reasonable
diligence to obtain gas, oil or another suitable fuel. Landlord will use
commercially reasonable efforts to coordinate with Tenant any discretionary
interruption of services for repairs, alterations or improvements that Landlord
desires to make, but may not be strictly necessary. Without limiting the
foregoing, except for any obligation to pay money, it is expressly understood
and agreed that any covenants on Landlord’s or Tenant’s part to furnish any
service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant or Landlord, as the case may be, shall not be deemed breached if Landlord
or Tenant, as the case may be, is unable to furnish or perform the same by
virtue of Force Majeure. Landlord shall promptly notify Tenant of the occurrence
of a Force Majeure event that would reasonably affect a service to Tenant
hereunder.
16.9    Subject to the provisions of this Article and Article 46, Landlord shall
furnish the electric energy that Tenant shall reasonably require in the Premises
for the purposes permitted under this Lease. Electric energy shall be furnished
through a meter or meters and related equipment measuring the amount of electric
energy furnished to the Premises. Such meter(s) and related equipment shall be
installed, serviced, maintained, monitored, and (as appropriate from time to
time), upgraded by Landlord, if Landlord deems necessary. Only the initial costs
of the upgraded equipment shall be at Landlord’s cost and expense and not the
costs associated with servicing, maintaining and monitoring such equipment.
Notwithstanding the foregoing, Tenant shall pay the cost and expense of
upgrading such equipment if Tenant’s requirements for electric energy increase
beyond those contemplated by this Lease and the Approved Landlord Work Plans and
the Approved Tenant Plans. Tenant shall pay for electric energy (for which it is
liable for payment under this Article) in accordance with Section 16.1 and
Article 46; provided, however, that, within thirty (30) days after Tenant’s
receipt from Landlord of any bills for the actual cost of such electric energy,
Tenant shall pay to Landlord any additional sum due from Tenant to Landlord for
such electric energy, or Landlord shall credit Tenant’s next installment of Rent
for any amounts paid by Tenant that exceed the actual cost for such electric
energy. The amount charged for electric energy furnished to the Premises (“Basic
Electric”) shall be 100% of Landlord’s cost including those charges applicable
to or computed on the basis of electric consumption, demand and hours of use,
any sales or other taxes regularly passed on to or collected from similar
consumers by such public utility company, fuel rate adjustments and surcharges,
and weighted in each case to reflect differences in consumption or demand
applicable to each rate level. Tenant and its authorized representatives may
have access to such meter or meters (if any) on at least one (1) business day’s
notice to Landlord, for the purposes of verifying Landlord’s meter readings (if
any). From time to time during the Term, Landlord may, in its sole discretion,
install or eliminate, or increase or reduce the number of, such meters or vary
the portions of the Premises which they serve or replace any or all of such
meters. Landlord shall diligently endeavor to minimize the amount of time, if
any, that work or service on any meters interrupts or reduces the amount

35
NY\5747656.2

--------------------------------------------------------------------------------




of electricity available to the Premises, and Landlord shall give Tenant
reasonable prior notice of any scheduled interruption.
16.10    If pursuant to any Applicable Laws, the charges to Tenant pursuant to
Section 16.9 shall be reduced below that to which Landlord is entitled under
such Section, the deficiency shall be paid by Tenant within ten (10) days after
being billed therefor, as Additional Rent for the use and maintenance of the
electric distribution system of the Buildings.
16.11    Landlord shall not be liable in any event to Tenant for any failure or
defect in the supply or character of electric energy furnished to the Premises
by reason of any requirement, act or omission of the public utility serving the
Buildings with electric energy or for any other reason not attributable solely
to Landlord’s willful misconduct or gross negligence.
16.12    Subject to Section 8.2, Landlord shall furnish and install all
replacement lighting tubes, lamps, bulbs and ballasts required in the Premises,
and Tenant shall pay to Landlord or its designated contractor within thirty (30)
days of demand the then established charges therefor of Landlord or its
designated contractor, as the case may be, as Additional Rent. Such replacements
shall be of like kind or as otherwise specified by Tenant. Tenant may elect, by
written notice to Landlord, to furnish and install such replacement lighting
tubes, lamps, bulbs and ballasts.
16.13    Tenant’s use of electric energy in the Premises shall not at any time
exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises. In order to insure that such capacity is not
exceeded and to avert possible adverse effect upon the Buildings’ distribution
of electricity via the Buildings’ electric system, Tenant shall not exceed its
allotted electrical capacity, without Landlord’s prior consent. Should Landlord
grant such consent, which shall not be unreasonably withheld, conditioned or
delayed, all additional risers, distribution cables, or other equipment required
therefor shall be provided (a) by Landlord, and the cost thereof shall be paid
by Tenant to Landlord within thirty (30) days of demand by Landlord, which
demand shall include reasonable back-up documentation detailing the estimated
costs; or (b) at Tenant’s option, by Tenant pursuant to plans and contractors
approved by Landlord, and otherwise in accordance with Article 11 of this Lease.
16.14    If required by any Applicable Laws and provided Tenant is able to
obtain electrical service prior to the date of Landlord’s discontinuance,
Landlord, upon at least sixty (60) days’ notice to Tenant, may discontinue
Landlord’s provision of electric energy hereunder. If Landlord discontinues
provision of electric energy pursuant to this Section, Tenant shall not be
released from any liability under this Lease, except that as of the date of such
discontinuance, Tenant’s obligation to pay Landlord’s additional charges under
Section 16.8 for electric energy thereafter supplied to the Premises shall
cease. As of such date, Landlord shall permit Tenant to receive electric energy
directly from the public utility company supplying electric energy to the
portion of the Entire Project in which the Premises are located, and Tenant
shall pay all costs and expenses of obtaining such direct electrical service.
Such electric energy may be furnished to Tenant by means of the then existing
Building system feeders, risers and wiring to the extent that the same are
available, suitable and safe for such purpose. All meters and additional panel
boards, feeders, risers, wiring and other conductors and equipment which may be
required to obtain electric energy directly from such public utility company
shall be furnished and installed by Landlord at Landlord’s expense (which shall
constitute an Operating Expense, amortized on a straight line basis over the
useful life of the items in question, which shall not extend beyond the Term
Expiration Date, in accordance with GAAP).
16.15    Notwithstanding anything to the contrary in this Article, to the extent
that the CAM Pools specifically provide for the allocation or payment of any
Operating Expenses and are inconsistent with this Article, such CAM Pools shall
govern.
17.    Alterations.
17.1    Subsequent to the completion of the Tenant Improvements (which shall be
governed by the provisions of the Tenant Work Letter and shall not be deemed
Alterations for purposes of this Lease), Tenant shall make no additions,
improvements or alterations in or to the Premises (“Alterations”), other than
Minor Alterations, without Landlord’s prior written approval, which approval
Landlord shall not unreasonably withhold, condition or delay, except as the next

36
NY\5747656.2

--------------------------------------------------------------------------------




two sentences state. “Landlord’s Building Systems and Structures” means the
following, except any within the Premises that Tenant installed (other than as
part of the Base Building Work and the Tenant Improvements): (a) any structural
portions of the Buildings, including exterior walls, roof, foundation or core of
the Buildings, (b) the exterior of the Buildings, and (c) any Building systems,
including elevator, plumbing, air conditioning, heating, main electrical service
equipment, security, life safety and power. If any proposed Alteration affects
(to any degree that is more than de minimis) any Landlord’s Building Systems and
Structures, then Landlord may withhold consent to such proposed Alteration (to
the extent it affects Landlord’s Building Systems and Structures) in its sole
and absolute discretion. Any Alteration costing less than Two Hundred Thousand
Dollars ($200,000) (the “Alterations Threshold”) (for that particular Alteration
or for any group of related Alterations) that do not affect Landlord’s Building
Systems and Structures (“Minor Alterations”) shall not require Landlord’s prior
written approval, but Tenant shall give Landlord at least fourteen (14) days’
prior written notice of such Minor Alterations. Landlord shall increase the
Alterations Threshold, once every five (5) years, by multiplying the then
current Alterations Threshold by the increase in the Consumer Price Index
(“CPI”) since the Term Commencement Date and adding that amount to the then
current Alterations Threshold to determine the new Alterations Threshold (a “CPI
Adjustment” of the Alterations Threshold). Tenant shall, in making any
Alterations, use only those architects, contractors, suppliers and mechanics of
which Landlord has given prior written approval, which approval shall not be
unreasonably withheld. In seeking Landlord’s approval, Tenant shall provide
Landlord, at least five (5) business days in advance of any proposed
construction, with plans, specifications, bid proposals, work contracts,
requests for lay down areas and such other information concerning the nature and
cost of the Alterations as Landlord may reasonably request. To the extent Tenant
must obtain Landlord’s prior written approval to any Alterations under the Lease
(an “Alterations Consent”), Landlord shall grant or deny such Alterations
Consent within five (5) business days after it receives (m) written notice of
Tenant’s request for such Alterations and (n) all information reasonably
necessary to permit Landlord to consider such request. If Landlord fails to
grant or deny the requested Alterations Consent within five (5) business days
after it receives Tenant’s request (and all required additional information, if
any), then Landlord shall be deemed to have granted its Alterations Consent.
These deemed consent procedures for Alterations Consents shall have no
application to any other consent by Landlord. In the event Tenant and Landlord
shall disagree as to whether an Alteration or any group of related Alterations
exceeds the Alterations Threshold, the dispute shall be resolved by the Neutral
Architect pursuant to Subsection 4.2(b)(iii), whose determination shall be final
and binding upon the parties. Subject to the last sentence of this Section,
Landlord shall promptly execute any approvals, consents or other documentation
reasonably necessary for Tenant to perform Alterations, provided that (x)
Landlord’s execution is in the ordinary course of completion of the Alterations,
(y) Landlord’s execution does not subject Landlord to any liability not
customary for completion of the Alterations and (z) in no event shall Landlord
be required to execute any documentation if Landlord reasonably believes doing
so would violate any Applicable Law. Tenant covenants that all information
included in any such approvals, consents or other documentation presented by
Tenant to Landlord for Landlord’s execution shall be, to the best of Tenant’s
then-current knowledge, true, complete and correct.
17.2    Tenant shall not construct or permit to be constructed partitions or
other obstructions that might interfere with free access to Landlord’s
mechanical installation or Landlord’s service facilities of the Buildings, or
interfere with the moving of Landlord’s equipment to or from the enclosures
containing such installations or facilities.
17.3    Tenant shall use commercially reasonable efforts to accomplish any work
performed on the Premises in such a manner as to permit any fire sprinkler
system and fire water supply lines to remain fully operable at all times except
at times of necessary cut‑overs, but Tenant shall give Landlord prior advance
written notice of the same.
17.4    During the Term, Tenant may perform work in the Premises at such times
as Tenant elects from time to time in its sole discretion; provided, however,
that in the event the Premises include any buildings that are not one hundred
percent (100%) leased by Tenant, any work performed in such portion of the
Premises by Tenant or Tenant’s contractors shall be done at such times and in
such manner as Landlord may from time to time designate. Tenant covenants and
agrees that all work done on the Premises by Tenant or Tenant’s contractors
shall be performed in full compliance with Applicable Laws. Within sixty (60)
days after final completion of any Alterations which need a building permit (or
such longer period as may be reasonably necessary, so long as Tenant is
diligently prosecuting the same), Tenant shall provide Landlord with complete
“as-built” drawing print sets and electronic CAD files (or files in such other
current format in common use as Landlord reasonably approves or requires) on
disc showing any changes

37
NY\5747656.2

--------------------------------------------------------------------------------




in the Premises. Any such “as-built” plans shall show the applicable Alterations
as an overlay on the Building’s “as-built” plans, to the extent that Landlord
provides the Building’s “as-built” plans to Tenant for such purpose.
17.5    All alterations, attached equipment, decorations, fixtures, trade
fixtures, additions and improvements, subject to Section 17.7, attached to or
built into the Premises, made by either Landlord or Tenant, including all floor
and wall coverings, built-in cabinet work and paneling, sinks and related
plumbing fixtures, laboratory benches, exterior venting fume hoods and walk-in
freezers and refrigerators, ductwork, conduits, electrical panels and circuits,
shall (unless, prior to such construction or installation, Landlord elects
otherwise) become the property of Landlord upon the expiration or earlier
termination of the Term, and shall remain upon and be surrendered with the
Premises as a part thereof.
17.6    Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises (unless Landlord agrees in writing
prior to removal that such repair is not required). If such restoration is not
completed after the first thirty (30) days of any such restoration period, then
Tenant shall pay Rent to Landlord as provided herein as if said space were
otherwise occupied by Tenant.
17.7    Except as to those items listed on Exhibit C attached hereto and similar
or additional items of moveable personal property Tenant shall use in the
Premises (“Tenant’s Personal Property”), all business and trade fixtures,
machinery and equipment, built-in furniture and cabinets, together with all
additions and accessories thereto, installed in and upon the Premises shall be
and remain the property of Landlord and shall not be moved by Tenant at any time
during the Term, unless such movement is part of an approved or permitted
Alteration. If Tenant shall fail to remove any of its effects from the Premises
prior to termination of this Lease, then Landlord may, at its option, remove the
same in any manner that Landlord shall choose and store said effects without
liability to Tenant for loss thereof or damage thereto, and Tenant shall pay
Landlord, within thirty (30) days of demand, any costs and expenses incurred due
to such removal and storage or Landlord may, at its sole option and without
notice to Tenant, sell such property or any portion thereof at private sale and
without legal process for such price as Landlord may obtain and apply the
proceeds of such sale against any (a) amounts due by Tenant to Landlord under
this Lease and (b) any expenses incident to the removal, storage and sale of
said personal property. Notwithstanding the foregoing, Landlord’s right to
dispose of Tenant’s Personal Property may be subject to liens placed on Tenant’s
Personal Property by third party lenders, to the extent that Landlord has
entered into consents, waivers, or subordinations with such third party lenders.
17.8    Notwithstanding any other provision of this Article to the contrary, in
no event shall Tenant remove, replace (unless such replacement is commercially
reasonable under the circumstances and made in compliance with this Lease), or
make any substitutions for, any improvement from the Premises constituting
Tenant Improvements made pursuant to the Tenant Work Letter or the Landlord Work
made pursuant to the Landlord Work Letter, without Landlord’s prior written
consent, which consent Landlord may withhold in its reasonable discretion. The
parties acknowledge that Tenant may remove from the Premises those items of
Tenant’s Personal Property set forth on Exhibit C.
17.9    Tenant shall pay Landlord a construction management fee of two percent
(2%) of the cost of any Alterations (or group of related Alterations) Tenant
undertakes at one time costing in excess of Five Hundred Thousand Dollars
($500,000). For purposes of payment of such sum, Tenant shall submit to Landlord
copies of all bills, invoices and statements covering the costs of such charges,
accompanied by payment to Landlord of the fee set forth in this Section. Tenant
shall reimburse Landlord within thirty (30) days after demand by Landlord with
reasonable back-up documentation for any extra reasonable actual out-of-pocket
expenses incurred by Landlord by reason of faulty work done by Tenant or its
contractors, or by reason of delays caused by such work, or by reason of
inadequate clean-up. If Tenant and Landlord disagree on whether any Alterations
require payment of a construction management fee, the parties shall promptly
resolve such dispute but this dispute shall not prevent Tenant from proceeding.
17.10    Within sixty (60) days after final completion of any Alterations,
Tenant shall submit to Landlord documentation showing the amounts expended by
Tenant (other than the TI Allowance) with respect to such Alterations, together
with supporting documentation reasonably acceptable to Landlord.

38
NY\5747656.2

--------------------------------------------------------------------------------




18.    Repairs and Maintenance.
18.1    Landlord shall repair and maintain in good condition the Common Areas,
the Exclusive Parking Garage and the structural, exterior and base building
portions (interior and exterior) of the Buildings, including grounds, roofing
and covering materials, foundations, exterior walls, plumbing (excluding eye
wash, safety showers, specialty gas, and laboratory services, including RODI),
fire sprinkler systems (if any), heating, ventilating, air conditioning, base
building management systems, elevators, and electrical systems. Provided (a)
Tenant then leases and occupies all of Building 8 and Building 9, (b) the
applicable recurring maintenance work is completely within Building 8 and/or
Building 9 and (c) the applicable recurring maintenance work does not affect any
other tenant of the Entire Project (even in a de minimis amount), then Tenant
shall have the right to review and modify the scope of such contracted recurring
maintenance work (whether such contract was entered into prior to, on or after
the Execution Date), including to add additional scope (the “Tenant Reviewed
Recurring Maintenance”). The review right (but not the modification right) in
the immediately preceding sentence includes the right to review provisions of
the applicable contract that are reasonably necessary to analyze the applicable
scope of work set forth therein. If Tenant requests any modifications to the
scope of the Tenant Reviewed Recurring Maintenance, Landlord shall use
reasonable efforts to accommodate the same; provided, however, that any and all
additional costs incurred by Landlord as a result of such modifications shall be
included as part of Operating Expenses, subject to the CAM Pools.
Notwithstanding anything to the contrary in this Lease, Landlord shall have no
responsibility to maintain or repair any vivarium(s) or data center(s) (or any
equipment or systems that solely service such areas). Tenant shall have sole
responsibility to maintain and repair the vivarium(s) and data center(s) (and
any equipment and systems that solely service such areas). Landlord shall
maintain the Common Areas in accordance with its property maintenance protocols
as established from time to time in accordance with Landlord’s reasonable
determinations of appropriate property maintenance protocols. Upon Tenant’s
request, Landlord shall explain such protocols and consider Tenant’s comments.
Any actual out-of-pocket costs related to the repair or maintenance activities
specified in this Section 18.1 shall be included as a part of Operating Expenses
subject to the CAM Pools, except Tenant shall pay for such repairs and
maintenance to the extent that such repairs and maintenance are: (i) required in
whole or in part because of any act, neglect, fault or omissions of Tenant
(where there is a duty to act), its agents, servants, employees or invitees, in
which case Tenant shall pay to Landlord the cost of such repairs and
maintenance; and (ii) not paid out of insurance proceeds. Landlord shall perform
all work and have its contractors perform all work in accordance with Applicable
Laws.
18.2    Except for services of Landlord, if any, required by Section 18.1 and
elsewhere in this Lease, Tenant shall at Tenant’s sole cost and expense maintain
and keep the Premises and every part thereof in good condition and repair,
damage thereto from ordinary wear and tear, insured casualty and permitted
alterations excepted. Tenant shall, upon the expiration or sooner termination of
the Term, surrender the Premises to Landlord in as good of a condition as when
received, ordinary wear and tear and insured casualty excepted. Landlord shall
have no obligation to alter, remodel, improve, repair, decorate or paint the
Premises or any part thereof, other than pursuant to the terms and provisions of
the Landlord Work Letter and this Lease.
18.3    Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is an obligation of Landlord unless such failure
shall persist for an unreasonable time after Tenant provides Landlord with
written notice of the need of such repairs or maintenance. Subject to the terms
of this Lease, Tenant waives its rights under Applicable Laws now or hereafter
in effect to make repairs at Landlord’s expense. Notwithstanding the foregoing,
if Landlord fails to make any necessary repair in any Building of which Tenant
is the sole tenant (other than completion of any Punchlist Item or repair of any
Defect in the Landlord Work, which is governed by Section 4.6), that is
Landlord’s obligation under this Lease within fifteen (15) days after Tenant has
reported to Landlord the need for such repair and does not remedy such failure
within five (5) business days after further written notice from Tenant,
referring to this Section and Tenant’s right to perform such repair under this
Section (the “Repair Self-Help Work”), then Tenant may perform the Repair
Self-Help Work, and the parties shall then have the same rights and obligations
(subject to the same restrictions, except Tenant’s obligation to give prior
notices or allow the passage of any cure periods) as set forth in Section 4.6(b)
for Punchlist Self-Help Work. In the event of an emergency on the Premises,
Tenant may perform Repair Self-Help Work within any Building of which Tenant is
the sole tenant if in its reasonable determination such Repair Self-Help Work is
necessary. The reasonable cost and expense of such emergency Repair Self-Help
Work will be reimbursable by Landlord within thirty (30) business days of its
receipt of an invoice from

39
NY\5747656.2

--------------------------------------------------------------------------------




Tenant as long as Tenant did not cause the emergency. In the event Tenant and
Landlord shall disagree as to the party responsible for the emergency they shall
resolve the dispute through arbitration under Article 47.
18.4    Repairs under this Article that are obligations of Landlord (together
with any reimbursement for the cost and expense of any Repair Self-Help Work
provided for in Section 18.3) are subject to allocation among Tenant and other
tenants as Operating Expenses to the extent they are included in the definition
thereof, except as otherwise provided in this Article.
18.5    This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Buildings and the Entire Project and any related
facilities. In the event of fire, earthquake, flood, vandalism, war, terrorism,
natural disaster or similar cause of damage or destruction, Article 22 shall
apply in lieu of this Article.
19.    Liens.
19.1    Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Buildings and the Entire Project (and any portion thereof) free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant. Tenant further covenants and agrees that any mechanic’s lien
filed against the Premises, the Buildings or the Entire Project (or portion
thereof) for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant shall be discharged or bonded by Tenant within the
earlier of: (a) forty-five (45) days; and (b) five (5) days less than any
shorter period of time provided for in Landlord’s loan documents (but in the
case of “b” no less than fifteen (15) days), after the filing thereof, at
Tenant’s sole cost and expense.
19.2    Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a bond or otherwise provide security to eliminate the lien as a claim
against title, and Tenant shall immediately reimburse Landlord for the costs
thereof as Additional Rent.
19.3    In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement executed by Tenant shall, upon its
face or by exhibit thereto, indicate that such financing statement is applicable
only to removable personal property of Tenant located within the Premises. In no
event shall the address of the Buildings be furnished on a financing statement
without qualifying language as to applicability of the lien only to removable
personal property located in the Premises. Should any holder of a financing
statement executed by Tenant record or place of record a financing statement
that appears to constitute a lien against any interest of Landlord or against
equipment that may be located other than within the Premises, Tenant shall,
within ten (10) days after filing such financing statement, cause (a) a copy of
the lender security agreement or other documents to which the financing
statement pertains to be furnished to Landlord to facilitate Landlord’s ability
to demonstrate that the lien of such financing statement is not applicable to
Landlord’s interest and (b) Tenant’s lender to amend such financing statement
and any other documents of record to clarify that any liens imposed thereby are
not applicable to any interest of Landlord in the Premises, the Buildings or the
Entire Project. Landlord shall, upon request, deliver a consent, lien waiver or
subordination in favor of Tenant’s third party lender(s) upon Tenant’s request,
provided that the document: (x) is reasonably satisfactory to Landlord; (y)
relates only to specific Tenant’s Personal Property; and (z) relates to
financing or leasing that complies with this Section.
20.    Indemnification and Exculpation.
20.1    Subject to Sections 20.7 and 21.7, Tenant agrees to indemnify, defend
and save Landlord harmless from and against any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages, suits
or judgments, and all reasonable expenses (including reasonable attorneys’ fees,
charges and disbursements, regardless of whether the applicable demand, claim,
action, cause of action or suit is voluntarily withdrawn or dismissed) incurred
in investigating or resisting the same (collectively, “Claims”) arising from
injury or death to any person or injury to any property occurring within or
about the Premises, the Buildings, the Mt. Pleasant Project or the Entire
Project arising out of Tenant’s or Tenant’s employees’, agents’ or guests’ use
or occupancy of the Premises or performance of Tenant Improvements or a breach
or default by Tenant in the performance of any of its obligations hereunder,
unless and to the extent caused by Landlord’s (or Landlord’s agents, employees,
or guests’) willful misconduct or gross

40
NY\5747656.2

--------------------------------------------------------------------------------




negligence. This indemnity shall apply only after exhaustion of any insurance
proceeds available to Landlord or the injured party on account of the damage or
injury within the scope of Tenant’s indemnity.
20.2    Landlord shall not be liable to Tenant for, and Tenant assumes all risk
of, damage to personal property or scientific research, including loss of
records kept by Tenant within the Premises and damage or losses caused by fire,
electrical malfunction, gas explosion or water damage of any type (including
broken water lines, malfunctioning fire sprinkler systems, roof leaks or
stoppages of lines), unless any such loss is due to Landlord’s (or Landlord’s
agents, employees’ or guests’) gross negligence, willful misconduct, or willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time. Tenant further waives
any claim for injury to Tenant’s business or loss of income relating to any such
damage or destruction of personal property as described in this Section 20.2,
subject to the exceptions described in this Section 20.2.
20.3    Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Buildings, the Mt. Pleasant
Project or the Entire Project, or of any other third party.
20.4    Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.
20.5    Subject to Sections 20.7 and 21.7, Landlord agrees to indemnify, defend
and save Tenant harmless from and against any and all Claims arising from injury
or death to any person or injury to any property occurring within or about the
Premises, the Buildings or the Entire Project arising directly or indirectly out
of Landlord’s or Landlord’s employees’, agents’ or guests’ willful misconduct or
gross negligence; or a breach or default by Landlord in the performance of any
of its obligations hereunder, except to the extent caused by Tenant’s willful
misconduct or negligence. This indemnity shall apply only after exhaustion of
any insurance proceeds available to Tenant or the injured party on account of
the damage or injury within the scope of Landlord’s indemnity.
20.6    Notwithstanding anything to the contrary in this Lease, neither party
shall have any liability for punitive or indirect damages.
20.7    The party seeking indemnification under this Lease (“Indemnified Party”)
agrees to notify the other party (“Indemnifying Party”) immediately after the
Indemnified Party becomes aware of any claim, suit or other potential liability
for which it may seek indemnification (“Liability”) and to cooperate fully with
and upon request by Indemnifying Party to authorize Indemnifying Party to
conduct and control the management of defense of the Liability, including the
selection of counsel. Indemnified Party further agrees that Indemnified Party
and Indemnified Party’s employees and agents shall cooperate with the
Indemnifying Party and shall not compromise or settle any such loss or claim, or
incur any expense, including any expenses related to outside legal counsel
(except at its own expense) without the prior written approval of the
Indemnifying Party.
20.8    The provisions of this Article shall survive the expiration or earlier
termination of this Lease.
20.9    Landlord waives any claim for injury to Landlord’s business or loss of
income relating to any damage or destruction of Landlord’s personal property
from the causes described in Section 20.2, except to the extent caused by
Tenant’s gross negligence or willful misconduct or those of Tenant’s agents,
employees, or guests. Nothing in this Section limits Landlord’s remedies against
Tenant for failure to deliver the Premises back to Landlord upon Lease
expiration or termination as this Lease requires.
21.    Insurance; Waiver of Subrogation.
21.1    Landlord shall maintain: (a) through the Building 8 Rent Commencement
Date and the Building 9 Rent Commencement Date, respectively, builder’s risk
insurance for Building 8 and Building 9, as the case may be (provided that
Landlord may cause such builder’s risk insurance to be maintained by its general
contractor); and (b)

41
NY\5747656.2

--------------------------------------------------------------------------------




after the Building 8 Rent Commencement Date and the Building 9 Rent Commencement
Date, respectively, property insurance (i) for Building 8 and Building 9, as the
case may be, and (ii) other portions of the Entire Project benefiting the
Premises and not required to be insured by Tenant under this Lease or by other
tenants. Such property insurance shall cover one hundred percent (100%) of
replacement cost, exclusive of the costs of excavation, foundations and footings
and without reference to depreciation taken by Landlord upon its books or tax
returns. Such insurance coverage shall provide protection against any peril
generally included within the classification “Fire and Extended Coverage,”
together with insurance against sprinkler damage (if applicable), vandalism and
malicious mischief. Landlord, subject to availability thereof, shall further
insure, if Landlord deems it appropriate, coverage against flood, environmental
hazard, earthquake, loss or failure of building equipment, rental loss during
the period of repairs or rebuilding, workmen’s compensation insurance and
fidelity bonds for employees employed to perform services. Tenant shall
maintain: (j) during the construction of Tenant Improvements through the
Building 8 Rent Commencement Date and the Building 9 Rent Commencement Date,
respectively, insurance for the Tenant Improvements, and (k) on and after the
Building 8 Rent Commencement Date and the Building 9 Rent Commencement Date,
respectively, property insurance on (i) the Tenant Improvements in the Premises
or any other improvements now or in the future installed by Tenant in the
Premises and (ii) Tenant’s Personal Property identified in the attached Exhibit
C within the Premises in amounts equal to one hundred percent (100%) of
replacement cost without reference to depreciation taken by Tenant upon its
books or tax returns, which Tenant’s casualty insurance coverage shall provide
protection for and cover any peril generally included within the classification
“Fire and Extended Coverage,” together with insurance against sprinkler damage
(if applicable), vandalism and malicious mischief. Any costs incurred by
Landlord pursuant to this Section 21.1 shall (q) prior to the Building 8
Operating Expense Commencement Date and the Building 9 Operating Expense
Commencement date, as applicable, constitute a Project Cost and (r) after the
Building 8 Operating Expense Commencement Date and the Building 9 Operating
Expense Commencement date, as applicable, constitute a portion of Operating
Expenses (to be allocated in accordance with the CAM Pools), provided such costs
cover insurance that is either: (x) commercially reasonable; (y) required by any
lender to Landlord or (z) consistent with Landlord’s national portfolio
insurance program, as equitably allocated and pro‑rated among all the tenants
(including Tenant) occupying the Entire Project. Any costs incurred by Tenant
pursuant to this Section 21.1 shall be paid for by Tenant.
21.2    In addition, Landlord shall carry public liability insurance with a
minimum single limit of not less than Ten Million Dollars ($10,000,000) for
death or bodily injury, or property damage with respect to the Entire Project.
Any costs incurred by Landlord pursuant to this Section 21.2 shall constitute a
portion of Operating Expenses and shall be equitably allocated and pro‑rated
among all the tenants (including Tenant) occupying the Entire Project in
accordance with the CAM Pools.
21.3    Tenant shall, at its own cost and expense, procure and maintain in
effect, beginning on the Term Commencement Date and continuing throughout the
Term (and occupancy by Tenant, if any, after termination of this Lease)
comprehensive public liability insurance with limits of not less than Ten
Million Dollars ($10,000,000) per occurrence for death or bodily injury and not
less than Two Million Dollars ($2,000,000) for property damage with respect to
the Premises (including $1,000,000 fire legal liability (each loss)). The
insurance required to be maintained by Tenant pursuant to this Lease shall name
Landlord, BioMed Realty, L.P., BioMed Realty Trust, Inc., and their respective
lenders, officers, employees, agents, general partners and members (“Landlord
Parties”) as additional insured parties.
21.4    All insurance carried by Tenant shall be with companies having a rating
of not less than policyholder rating of A- and financial category rating of at
least Class VIII in “Best’s Insurance Guide.” Tenant shall obtain for Landlord
from the insurance companies or cause the insurance companies to furnish
certificates of coverage to Landlord. No such policy shall be cancelable or
subject to reduction of coverage or other material modification or cancellation
except after thirty (30) days’ prior written notice to Landlord from the insurer
(except in the event of non-payment of premium, in which case ten (10) days’
prior written notice shall be given). All such policies shall be written as
primary policies, not contributing with and not in excess of the coverage that
Landlord may carry. Tenant’s policy may be a “blanket policy” that specifically
provides an amount of insurance that shall be sufficient to provide the coverage
set forth in this Article. Tenant shall, at least twenty (20) days prior to the
expiration of such policies, furnish Landlord with renewals or binders. Tenant
agrees that if Tenant does not take out and maintain such insurance, Landlord
may (but shall not be required to) procure said insurance on Tenant’s behalf and
at its cost to be paid by Tenant as Additional Rent.

42
NY\5747656.2

--------------------------------------------------------------------------------




21.5    Tenant assumes the risk of damage to all of Tenant’s improvements in the
Premises and all of Tenant’s personal property, including Tenant’s Personal
Property set forth in the attached Exhibit C. Furthermore, Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease.
21.6    In each instance where insurance is to name Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Buildings or the Entire Project (or any portion thereof), (b) the Landlord
under any lease whereunder Landlord is a tenant of the real property upon which
the Buildings is located if the interest of Landlord is or shall become that of
a tenant under a ground lease rather than that of a fee owner, and (c) any
management company retained by Landlord to manage the Entire Project (or any
portion thereof).
21.7    Landlord and Tenant (and in the case of Tenant, any subtenant) hereby
waive any and all rights of recovery against the other or against the officers,
directors, employees, agents and representatives of the other on account of loss
or damage occasioned by such waiving party or its property or the property of
others under such waiving party’s control, in each case to the extent that such
loss or damage is insured against under any fire and extended coverage insurance
policy that either Landlord or Tenant may have in force at the time of such loss
or damage. Such waivers shall continue so long as their respective insurers so
permit. Any termination of such a waiver shall be by written notice to the other
party, containing a description of the circumstances hereinafter set forth in
this Section 21.7. Landlord and Tenant, upon obtaining the policies of insurance
required or permitted under this Lease, shall give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease. If such policies shall not be obtainable with such waiver or
shall be so obtainable only at a premium over that chargeable without such
waiver, then the party seeking such policy shall notify the other of such
conditions, and the party so notified shall have ten (10) days thereafter to
either (a) procure such insurance with companies reasonably satisfactory to the
other party or (b) agree to pay such additional premium (in Tenant’s case, in
the proportion that the area of the Premises bears to the insured area). If the
parties do not accomplish either (a) or (b), then this Section 21.7 shall have
no effect during such time as such policies shall not be obtainable or the party
in whose favor a waiver of subrogation is desired refuses to pay the additional
premium. If such policies shall at any time be unobtainable, but shall be
subsequently obtainable, then neither party shall be subsequently liable for a
failure to obtain such insurance until a reasonable time after notification
thereof by the other party. If the release of either Landlord or Tenant, as set
forth in the first sentence of this Section 21.7, shall contravene Applicable
Laws, then the liability of the party in question shall be deemed not released
but shall be secondary to the other party’s insurer.
21.8    Landlord may require insurance policy limits required of Tenant under
this Lease to be raised to conform to requirements of Landlord’s Lender or to
bring coverage limits to commercially reasonable levels.
21.9    Tenant shall, at its own cost and expense, procure and maintain in
effect, beginning on the Term Commencement Date and continuing throughout the
Term (and occupancy by Tenant, if any, after termination of this Lease)
pollution and environmental liability insurance (covering the environmental
risks of Tenant’s business) with limits of not less than Three Million Dollars
($3,000,000) per occurrence and not less than Five Million Dollars ($5,000,000)
in aggregate, with respect to environmental contamination and pollution of the
Premises caused by Tenant. Tenant shall name all Landlord Parties as additional
insured parties under Tenant’s environmental insurance policy. Tenant shall give
Landlord certificates of the foregoing reasonably satisfactory to Landlord.
22.    Damage or Destruction.
22.1    In the event of a partial destruction by fire or other perils covered by
extended coverage insurance of either Building (or any building containing a
portion of the Premises) not exceeding fifty percent (50%) of the full insurable
value thereof, and provided that the damage thereto is such that the affected
Building may be repaired, reconstructed or restored within a period of eight (8)
months from the date of the happening of such casualty, Landlord shall commence
and proceed diligently with the work of repair, reconstruction and restoration
of the affected Building, and this Lease shall continue in full force and
effect. Notwithstanding the foregoing, and although Landlord’s and Tenant’s
repair obligations are absolute and are not conditioned upon either of them
receiving insurance proceeds sufficient to cover the cost of their repairs,
Landlord and Tenant shall each have the right to postpone commencement

43
NY\5747656.2

--------------------------------------------------------------------------------




of their respective repair obligations for a period not longer than two (2)
months in the case of Landlord and a period not longer than three (3) months in
the case of Tenant, from the date of such destruction to attempt to settle with
their respective insurance carriers and obtain the funds for restoration.
22.2    In the event of any damage to or destruction of any part of the
Buildings and/or the Entire Project other than as described in Section 22.1,
Landlord may elect to repair, reconstruct and restore those Building(s) or the
Entire Project, as applicable, in which case this Lease shall continue in full
force and effect and Landlord shall provide Tenant with an independent
engineer’s letter stating the estimated time for restoration. If Landlord elects
not to repair, then this Lease shall terminate with respect to the entirety of
the Premises located in the affected Building only, as of the date of such
damage or destruction. To the extent that this Lease terminates in whole or in
part, Rent shall be reduced accordingly.
22.3    Landlord shall give notice to Tenant of its election to exercise its
right not to repair, reconstruct or restore any of the Buildings within sixty
(60) days following the date of damage or destruction referred to in Section
22.2.
22.4    Upon any partial or total termination of this Lease under the provisions
of this Article, the parties shall be released for all or the portion of the
Premises and this Lease affected thereby without further obligation to the other
from the date possession of all or the portion of the Premises is surrendered to
the Landlord, except with regard to (a) items occurring prior to the damage or
destruction and (b) provisions of this Lease that, by their express terms,
survive the expiration or earlier termination hereof.
22.5    In the event of repair, reconstruction and restoration as provided in
this Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair that, in
Tenant’s reasonable opinion, is suitable for the temporary conduct of Tenant’s
business.
22.6    Notwithstanding anything to the contrary contained in this Article,
should Landlord or Tenant, as the case may be, be delayed or prevented from
completing the repair, reconstruction or restoration of the damage or
destruction by Force Majeure, then the time for Landlord or Tenant, as the case
may be, to commence or complete repairs shall be extended on a day-for-day
basis. Tenant shall be released from any obligations under this Lease (except
with regard to those provisions that, by their express terms, survive the
expiration or earlier termination hereof) if, on the date that is fourteen (14)
months after the date of damage or destruction, the repair, reconstruction or
restoration required to be performed by Landlord or Tenant to provide Tenant use
of the applicable portion of the Premises is not then Substantially Completed.
22.7    If Landlord is obligated to or elects to repair, reconstruct or restore
as herein provided, then Landlord shall be obligated to make such repair,
reconstruction or restoration only with regard to those portions of the
Premises, the Buildings or the Entire Project that were constructed by Landlord
and the repair, reconstruction or restoration of improvements constructed by
Tenant shall remain the obligation of Tenant.
22.8    Notwithstanding anything to the contrary contained in this Article,
neither Landlord nor Tenant shall have any obligation whatsoever to repair,
reconstruct or restore their respective portions of the Premises if the damage
resulting from any casualty covered under this Article occurs during the last
twelve (12) months of the Term or any extension hereof.
22.9    If, at the time of any damage or destruction affecting any Premises,
this Lease has already terminated as it applies to the affected Premises, then
neither Landlord nor Tenant shall have any rights or obligations regarding such
affected Premises, except for those provisions and indemnities that survive
termination of the Lease.

44
NY\5747656.2

--------------------------------------------------------------------------------




23.    Eminent Domain.
23.1    In the event the whole of the Premises, or such part thereof as shall
substantially interfere with the Tenant’s use and occupancy thereof, shall be
taken for any public or quasi-public purpose by any lawful power or authority by
exercise of the right of appropriation, condemnation or eminent domain, or sold
to prevent such taking, Tenant or Landlord may terminate this Lease effective as
of the date possession is required to be surrendered to said authority.
23.2    In the event of a partial taking of the Buildings and/or the Entire
Project, or of drives, walkways or parking areas serving the Buildings for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, without regard to whether any portion of the Premises occupied by
Tenant was so taken, either Tenant or Landlord may elect to terminate this Lease
as of such taking if such taking is, in Landlord’s reasonable opinion, of a
material nature such as to make it uneconomical to continue use of the
unappropriated portion for purposes of renting office or laboratory space.
23.3    Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s Personal Property that was installed
at Tenant’s expense; (b) the costs of Tenant moving to a new location; and (c)
the taking of Tenant’s permitted alterations performed at Tenant’s expense other
than the Tenant Improvements (based on Tenant’s unamortized cost, in the case of
clause “c”). Except as set forth in the previous sentence, any award for such
taking shall be the property of Landlord. To the extent that Tenant intends to
make any claim for a taking, Landlord and Tenant shall cooperate to assert their
claims jointly and share any proceeds in proportion to their full entitlement.
23.4    If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Buildings and/or the Entire Project, if feasible, as applicable (to the extent
not taken), to substantially their same condition prior to such partial taking
and within ninety (90) days of such taking Landlord shall provide Tenant with an
independent engineer’s letter stating the estimated time for such restoration.
To the extent such restoration is feasible, as determined by Landlord in its
reasonable discretion, upon completion of such restoration the Rent shall be
adjusted to equal the Rent as it exists immediately after the restoration for
the partial taking times a fraction. That fraction shall equal the square feet
of Rentable Area of the Premises after such partial taking and restoration
divided by the square feet of Rentable Area of the Premises before such partial
taking and restoration.
23.5    If Landlord restores the Premises as herein provided, then Landlord
shall be obligated to make such restoration only with regard to those portions
of the Premises, the Buildings or the Entire Project that were constructed by
Landlord, and the repair, reconstruction or restoration of improvements
constructed by Tenant shall remain the obligation of Tenant.
24.    Defaults and Remedies.
24.1    Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain. Such costs
include, but are not limited to, processing and accounting charges and late
charges that may be imposed on Landlord by the terms of any mortgage or trust
deed covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within five (5) business days after the date
such payment is due, Tenant shall pay to Landlord an additional sum of three
percent (3%) of the overdue Rent as a late charge. The parties agree that this
late charge represents a fair and reasonable estimate of the costs that Landlord
shall incur by reason of late payment by Tenant. In addition to the late charge,
Rent not paid when due shall bear interest from the fifth (5th) day after the
date due until paid at the lesser of (a) three percent (3%) per annum plus the
Prime Rate or (b) the maximum rate permitted by Applicable Laws. Notwithstanding
the foregoing, Tenant need not pay a late charge or interest if: (a) within the
preceding twelve (12) months Tenant has not been obligated to make a late
payment; and (b) Tenant pays the installment of Rent at issue within fifteen
(15) days of the due date.
24.2    No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check

45
NY\5747656.2

--------------------------------------------------------------------------------




or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease or in equity or at law. If a dispute shall arise as to
any amount or sum of money to be paid by Tenant to Landlord hereunder, Tenant
shall have the right to make payment “under protest,” such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of Tenant to institute suit for recovery of the payment paid under protest.
24.3    If Tenant fails to pay any sum of money (other than Basic Annual Rent)
required to be paid by it hereunder, or shall fail to perform any other act on
its part to be performed hereunder, Landlord may, without waiving or releasing
Tenant from any obligations of Tenant, but shall not be obligated to, make such
payment or perform such act; provided that such failure by Tenant continues for
three (3) business days after Landlord delivers notice to Tenant demanding
performance by Tenant; or that such failure by Tenant unreasonably interfered
with the use of the Buildings by any other tenant or with the efficient
operation of the Buildings, or resulted or could have resulted in a violation of
Applicable Laws or the cancellation of an insurance policy maintained by
Landlord. Tenant shall pay to Landlord as Additional Rent all sums so paid or
incurred by Landlord, together with interest thereon, from the date such sums
were paid or incurred, at the annual rate equal to three percent (3%) per annum
plus the Prime Rate or highest rate permitted by Applicable Laws, whichever is
less.
24.4    The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:
(a)    The abandonment of the Premises by Tenant and the failure of Tenant to
secure and maintain the Premises and perform all of its other obligations
hereunder;
(b)    The failure by Tenant to make any payment of Rent, as and when due, where
such failure shall continue for a period of five (5) business days after written
notice thereof from Landlord to Tenant;
(c)    The failure by Tenant to observe or perform any obligation or covenant
contained herein (other than described in Subsections 24.4(a) and 24.4(b)) to be
performed by Tenant, where such failure shall continue for a period of ten (10)
days after written notice thereof from Landlord to Tenant; provided that, if the
nature of Tenant’s default is such that it reasonably requires more than ten
(10) days to cure, Tenant shall not be deemed to be in default if Tenant shall
commence such cure within said ten (10) day period and thereafter diligently
prosecute the same to completion; and provided, further, that such cure is
completed no later than sixty (60) days from the date of Tenant’s receipt of
written notice from Landlord unless: (a) such completion is not reasonably
possible within sixty (60) days because of Force Majeure; and (b) Tenant
continues to diligently prosecute completion;
(d)    Tenant makes an assignment for the benefit of creditors;
(e)    A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;
(f)    Tenant files a voluntary petition under the United States Bankruptcy Code
or any successor statute (the “Code”);
(g)    Any involuntary petition is filed against Tenant under any chapter of the
Code and is not dismissed within one hundred twenty (120) days;
(h)    Failure to deliver an estoppel certificate in accordance with Article 29;
(i)    Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action; or
(j)    If a default occurs under the Lease dated as of December 21, 2006, by and
between BMR-Landmark at Eastview LLC and Regeneron Pharmaceuticals, Inc. (as the
same may have been amended, amended and

46
NY\5747656.2

--------------------------------------------------------------------------------




restated, supplemented or otherwise modified from time to time, the “Existing
Lease”), which default has continued beyond applicable notice and cure periods
under the Existing Lease.
Notices given under this Section 24.4 shall specify the alleged default and
shall demand that Tenant perform the provisions of this Lease or pay the Rent
that is in arrears, as the case may be, within the applicable period of time, or
quit the Premises. No such notice shall be deemed forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.
24.5    In the event of a Default by Tenant, and any time thereafter unless
Tenant cures the Default, with or without notice or demand and without limiting
Landlord in the exercise of any right or remedy that Landlord may have, Landlord
shall be entitled to terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. In such event,
Landlord shall have the immediate right to re-enter and remove all persons and
property, and such property may be removed and stored in a public warehouse or
elsewhere at the cost and for the account of Tenant, all without service of
notice or resort to legal process and without being deemed guilty of trespass or
becoming liable for any loss or damage that may be occasioned thereby. In the
event that Landlord shall elect to so terminate this Lease, then Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default, including:
(a)    The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus
(b)    The worth at the time of award of the amount by which the unpaid Rent
that would have accrued during the period commencing with termination of the
Lease and ending at the time of award exceeds that portion of the loss of
Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus
(c)    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds that portion of the loss
of Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus
(d)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom, including the cost of restoring the Premises to the condition
required under the terms of this Lease; plus
(e)    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Applicable Laws.
As used in Subsections 24.5(a) and 24.5(b), “worth at the time of award” shall
be computed by allowing interest at the rate specified in Section 24.1. As used
in Subsection 24.5(c), the “worth at the time of the award” shall be computed by
taking the present value of such amount, using the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one (1) percentage
point.
24.6    If Landlord does not elect to terminate this Lease as provided in
Section 24.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease.
24.7    In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:
(a)    First, to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord, including storage charges or brokerage commissions
owing from Tenant to Landlord as the result of such reletting;

47
NY\5747656.2

--------------------------------------------------------------------------------




(b)    Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys’ fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;
(c)    Third, to the payment of Rent and other charges due and unpaid hereunder;
and
(d)    Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.
24.8    All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, regardless of whether stated in this
Lease. No waiver of any default of Tenant hereunder shall be implied from any
acceptance by Landlord of any Rent or other payments due hereunder or any
omission by Landlord to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect defaults
other than as specified in said waiver.
24.9    Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (i) the date of Lease termination or (ii) the
date Tenant surrenders possession of the Premises.
24.10    To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.
24.11    Landlord shall not be in Default under this Lease unless Landlord fails
to perform obligations required of Landlord within a reasonable time, but in no
event shall such failure continue for more than thirty (30) days after written
notice from Tenant specifying the nature of Landlord’s failure; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion. Nothing in this Section
limits Tenant’s right to make and be reimbursed (or credited) for Punchlist
Self-Help Work, Defect Self-Help Work, Seasonable Self-Help Work, Repair
Self-Help Work or Self-Help Completion Work.
24.12    In the event of any Default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises or the Entire Project and to
any landlord of any lease of land upon or within which the Premises, the
Buildings or the Entire Project is located, and shall offer such beneficiary,
mortgagee or landlord a reasonable opportunity to cure the default, including
time to obtain possession of the Buildings by power of sale or a judicial action
if such should prove necessary to effect a cure; provided that Landlord shall
furnish to Tenant in writing, upon written request by Tenant, the names and
addresses of all such persons who are to receive such notices. If Tenant intends
to seek to terminate the Lease because of Landlord’s Default, then Tenant shall
give the notices this Section requires.
24.13    If Landlord is in default under the Existing Lease, which default has
continued beyond applicable notice and cure periods under the Existing Lease,
then Landlord shall be in Default under this Lease. If Landlord is in Default
under this Lease then Landlord shall be deemed to be in default beyond
applicable cure periods under the Existing Lease.
25.    Assignment or Subletting.
25.1    Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of law, directly or indirectly sell, hypothecate,
assign, pledge, encumber or otherwise transfer this Lease, or sublet the
Premises or any part hereof (each, a “Transfer”), without Landlord’s prior
written consent, which consent Landlord may not unreasonably withhold, condition
or delay. Occupancy and use of the Premises by Tenant’s Affiliates not pursuant
to a sublease is expressly permitted without Landlord’s consent. Tenant shall
have the right to Transfer without Landlord’s

48
NY\5747656.2

--------------------------------------------------------------------------------




prior written consent the Premises or any part of it as follows (each, an
“Exempt Transfer”), provided that Tenant has satisfied the applicable Transfer
Conditions for each such Exempt Transfer:
(a)     To any person that as of the date of determination and at all times
thereafter directly, or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with Tenant (“Tenant’s Affiliate”);
(b)    To any purchaser of all or substantially all of Tenant’s assets; or
(c)    To any successor of Tenant by merger, consolidation, acquisition of all
of or a controlling interest in Tenant’s stock or Tenant’s equivalent ownership
or membership interests, or operation of law.
25.2    For purposes of Section 25.1(a), “control” requires both: (a) owning
(directly or indirectly) more than fifty percent (50%) of the stock or other
equity interests of another person; and (b) possessing, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such person.
25.3    Tenant shall not consummate any Exempt Transfer except upon: (a) giving
Landlord at least ten (10) business days’ prior written notice of such Exempt
Transfer (unless Applicable Laws prohibit such prior written notice, in which
case Tenant shall give written notice to Landlord within ten (10) business days
after the Exempt Transfer); and (b) complying with all applicable Transfer
Conditions.
25.4    In the event Tenant desires to effect a Transfer except an Exempt
Transfer, then, at least thirty (30) but not more than forty-five (45) days
prior to the date when Tenant desires the assignment or sublease to be effective
(the “Transfer Date”), Tenant shall provide written notice to Landlord (the
“Transfer Notice”) containing information (including references) concerning the
character of the proposed transferee, assignee or sublessee; the Transfer Date;
any ownership or commercial relationship between Tenant and the proposed
transferee, assignee or sublessee; and the consideration and all other material
terms and conditions of the proposed Transfer in the form of a term sheet, all
in such detail as Landlord shall reasonably require. Tenant shall also pay to
Landlord within thirty (30) days after demand, including invoice(s) therefor,
reasonable and actual out-of-pocket attorneys’ fees and other costs incurred by
Landlord in reviewing Tenant’s request for such Transfer.
25.5    Landlord, in determining whether consent should be given to a proposed
Transfer except an Exempt Transfer, may give consideration to the financial
strength of such transferee, assignee or sublessee (notwithstanding Tenant
remaining liable for Tenant’s performance), any change in the Permitted Use that
such transferee, assignee or sublessee proposes to make in the use of the
Premises, and Landlord’s desire to exercise its rights under Section 25.11 to
cancel this Lease. In no event shall Landlord be deemed to be unreasonable for
declining to consent to a Transfer to a transferee, assignee or sublessee of
poor reputation, lacking financial qualifications, seeking a change in the
Permitted Use, or jeopardizing directly or indirectly the status of Landlord or
any of Landlord’s Affiliates as a Real Estate Investment Trust under the Code.
25.6    Except as expressly provided below, as conditions precedent to Tenant
subleasing the Premises or to Landlord considering a request by Tenant to
Tenant’s transfer of rights or sharing of the Premises, and as conditions to any
Exempt Transfer, Tenant shall satisfy the following conditions (the “Transfer
Conditions”), except to the extent Landlord waives them in writing:
(a)    Tenant shall not subdivide any Building into more than four (4) legally
separate occupancies;
(b)    Based on the advice of Landlord’s counsel, such Exempt Transfer shall not
jeopardize directly or indirectly the status of Landlord or any of Landlord’s
Affiliates as a Real Estate Investment Trust under the Code;
(c)    Tenant shall remain fully liable under this Lease during the unexpired
Term;

49
NY\5747656.2

--------------------------------------------------------------------------------




(d)    Except in the case of an Exempt Transfer, Tenant shall provide Landlord
with evidence reasonably satisfactory to Landlord regarding the relevant
business experience and financial responsibility and status of the proposed
transferee, assignee or sublessee, which evidence Landlord shall keep
confidential in accordance with the Confidentiality Agreement;
(e)    Tenant shall reimburse Landlord within thirty (30) days of demand,
including reasonable back-up documentation, for Landlord’s actual costs and
expenses, including reasonable attorneys’ fees, charges and disbursements
incurred in connection with the review, processing and documentation of such
request;
(f)    Except in the case of an Exempt Transfer, if Tenant’s transfer of rights
or sharing of the Premises provides for the receipt by, on behalf of or on
account of Tenant of any consideration of any kind whatsoever (including a
premium rental for a sublease or lump sum payment for an assignment, but
excluding Tenant’s reasonable costs in marketing and subleasing the Premises) in
excess of the rental and other charges due to Landlord under this Lease, Tenant
shall pay fifty percent (50%) of all of such excess to Landlord, after
deductions for any actual and reasonable out-of-pocket transaction costs
incurred by Tenant (which transaction costs shall be amortized over the term of
such transaction), including marketing expenses, tenant improvement allowances
actually provided by Tenant, alterations, cash concessions, brokerage
commissions, reasonable and actual out-of-pocket attorneys’ fees and free rent.
If said consideration consists of cash paid to Tenant, payment to Landlord shall
be made upon receipt by Tenant of such cash payment;
(g)    The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;
(h)    Any such Transfer shall be effected on Landlord’s standard forms;
(i)    Tenant shall not then be in Default hereunder in any respect;
(j)    Such proposed transferee, assignee or sublessee’s use of the Premises
shall be the same as the Permitted Use, and such use shall not in Landlord’s
reasonable determination materially increase the risk of any discharge of
Hazardous Materials;
(k)    Landlord shall not be bound by any provision of any agreement pertaining
to the Transfer, except for Landlord’s written consent to the same;
(l)    Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer;
(m)    Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable, if any, with respect to any Transfer;
(n)    Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent to any later Transfer;
(o)    Tenant shall provide to Landlord a list of Hazardous Materials (as
defined in Section 38.4), certified by the proposed transferee, assignee or
sublessee to be true and correct, that the proposed transferee, assignee or
sublessee intends to use or store in the Premises. Additionally, Tenant shall
deliver to Landlord, on or before the date any proposed transferee, assignee or
sublessee takes occupancy of the Premises, all of the items relating to
Hazardous Materials of such proposed transferee, assignee or sublessee as
described in Section 38.2;

50
NY\5747656.2

--------------------------------------------------------------------------------




(p)    The Transfer and any related construction, alterations, and occupancy
shall comply with all Applicable Laws;
(q)    The configuration and demising lines of any subleased space shall be
commercially reasonable for laboratory space; and
(r)    Tenant’s sublease shall comply in all respects with all terms, including
the consent requirements, set forth in the Tenant IDA Documentation.
Landlord shall deliver a subordination, nondisturbance and attornment agreement
in the form attached as Exhibit M (“Major Subtenant SNDA”) for any Major
Subtenant (as defined below) so long as Tenant is not in Default (and there is
no uncured notice of default sent by Landlord to Tenant); the Building 8 Rent
Commencement Date or the Building 9 Rent Commencement Date, as applicable, has
occurred; the sublease is in form and substance reasonably satisfactory to
Landlord; the sublease conforms to the requirements under this Lease; the
sublease does not impose on the Landlord any obligations that exceed Landlord’s
obligations to Tenant under this Lease; and the Major Subtenant simultaneously
countersigns such Major Subtenant SNDA and delivers it to Landlord. A “Major
Subtenant” means a subtenant that occupies at least two adjacent full floors in
a Building in accordance with the terms provided for in this Lease.
25.7    Any Transfer that is not in compliance with the provisions of this
Article shall be void and shall constitute a breach of this Lease.
25.8    The consent by Landlord to a Transfer shall not relieve Tenant or
proposed transferee, assignee or sublessee from obtaining Landlord’s consent to
any further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.
25.9    Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.
25.10    If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease (or enter into a subletting) either in whole or affecting
all or substantially all of a Building for substantially the entire Term to a
proposed transferee, assignee or sublessee other than an Exempt Transfer, then
Landlord shall have the option, exercisable by giving notice to Tenant at any
time within ten (10) days after Landlord’s receipt of such Transfer Notice, to
terminate this Lease as to the Premises contemplated in such Transfer Notice as
of the date specified in the Transfer Notice as the Transfer Date, except for
those provisions that, by their express terms, survive the expiration or earlier
termination hereof. If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to partially or wholly terminate this
Lease. In the event Tenant withdraws the Transfer Notice as provided in this
Section 25.10, this Lease shall continue in full force and effect. No failure of
Landlord to exercise its option to terminate this Lease shall be deemed to be
Landlord’s consent to a proposed Transfer.
25.11    If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default by Tenant, Tenant shall have the right to collect
such rent.
25.12    Landlord acknowledges that Tenant may allow suppliers, vendors,
auditors, and counsel to work on the Premises, but such individuals shall have
no written or unwritten agreements evidencing any real property interest in the
Premises and shall be the sole responsibility of Tenant as Tenant’s business
invitees and guests.

51
NY\5747656.2

--------------------------------------------------------------------------------




25.13    Notwithstanding the provisions of this Article, if (a) any proposed
transferee, assignee or sublessee of Tenant has been required by any prior
landlord, lender or Governmental Authority to take remedial action in connection
with Hazardous Materials contaminating a property if the contamination resulted
from such party’s action or omission or use of the property in question or (b)
any proposed transferee, assignee or sublessee is subject to an enforcement
order issued by any Governmental Authority in connection with the use, disposal
or storage of Hazardous Materials, then Landlord shall have the right to
withhold its consent to any proposed transfer (including an Exempt Transfer),
assignment or subletting that would involve such proposed transferee, assignee,
or sublessee.
26.    Attorneys’ Fees. In the event of any litigation between Landlord and
Tenant arising out of or in connection with this Lease, then provided that
Landlord or Tenant, as the case may be, substantially prevails, the prevailing
party shall be entitled to have and recover from the other reasonable attorneys’
fees, charges and disbursements and costs of suit.
27.    Bankruptcy. In the event a debtor, trustee or debtor in possession under
the Code, or another person with similar rights, duties and powers under any
other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:
27.1    Those acts specified in the Code or other Applicable Laws as included
within the meaning of “adequate assurance,” even if this Lease does not concern
a shopping center or other facility described in such Applicable Laws;
27.2    A prompt cash payment to compensate Landlord for any monetary defaults
or actual damages arising directly from a breach of this Lease;
27.3    The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.
28.    Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property (or portion
of the Property that includes the Premises), as applicable, the Landlord herein
named (and in case of any subsequent transfers or conveyances, the subsequent
Landlord) shall be automatically freed and relieved, from and after the date of
such transfer, assignment or conveyance, from all liability for the performance
of any covenants or obligations contained in this Lease thereafter to be
performed by Landlord and, without further agreement, the transferee, assignee
or conveyee of Landlord’s in this Lease or in Landlord’s fee title to or
leasehold interest in the Property (or the applicable portion thereof), as
applicable, shall be deemed to have assumed and agreed to observe and perform
any and all covenants and obligations of Landlord hereunder during the tenure of
its interest in the Lease of the Property. Landlord or any subsequent Landlord
may transfer its interest in the Premises or this Lease without Tenant’s
consent.
29.    Estoppel Certificate. Tenant shall, within ten (10) business days of
receipt of written notice from Landlord, execute, and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit E, or on any
other form reasonably requested by a proposed Lender or purchaser and reasonably
acceptable to Tenant, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any, (b)
acknowledging that there are not, to Tenant’s knowledge (without having made
inquiry), any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed, and (c) setting forth such further information
with respect to this Lease or the Premises as may be reasonably requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. If Tenant fails to execute and deliver such a statement by the tenth
(10th) business day of its receipt such failure shall be a Default under this
Lease and Tenant shall thereafter pay Landlord Five Thousand Dollars ($5,000)
per day as liquidated damages for the period commencing after said tenth (10th)
business day and ending on the day prior to the day the statement is delivered.
Tenant’s failure to deliver such statement within the

52
NY\5747656.2

--------------------------------------------------------------------------------




prescribed time shall, at Landlord’s option, constitute a Default under this
Lease, and, in any event, shall be binding upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.
30.    Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:
30.1    Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant; and
30.2    The term “Tenant” as used in this Lease means and include each of them,
jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant, with the same force and effect as if each and all of them had
so acted, so given or received such notice or refund, or so signed.
31.    Limitation of Liability.
31.1    If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Buildings and the
Project of which the Premises are a part, (b) rent or other income from such
real property receivable by Landlord or (c) the consideration received by
Landlord from the sale, financing, refinancing or other disposition of all or
any part of Landlord’s right, title or interest in the Buildings or the Project
of which the Premises are a part.
31.2    Landlord shall not be personally liable for any deficiency under this
Lease. If Landlord is a partnership or joint venture, then the partners of such
partnership shall not be personally liable for Landlord’s obligations under this
Lease, and no partner of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Landlord is a limited liability company, then the members of
such limited liability company shall not be personally liable for Landlord’s
obligations under this Lease, and no member of Landlord shall be sued or named
as a party in any suit or action, and service of process shall not be made
against any member of Landlord except as may be necessary to secure jurisdiction
of the limited liability company. No partner, shareholder, director, employee,
member or agent of Landlord shall be required to answer or otherwise plead to
any service of process, and no judgment shall be taken or writ of execution
levied against any partner, shareholder, director, employee or agent of
Landlord.
31.3    Each of the covenants and agreements of this Article shall be applicable
to any covenant or agreement either expressly contained in this Lease or imposed
by Applicable Laws and shall survive the expiration or earlier termination of
this Lease.
31.4    If either party is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for such corporation’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of such corporation shall be sued or named
as a party in any suit or action, and service of process shall not be made
against any shareholder, director, officer, employee or agent of such
corporation.
32.    Project Control by Landlord.
32.1    Landlord reserves full control over the Buildings and the Entire Project
to the extent not inconsistent with Tenant’s use and enjoyment of the Premises
as provided by this Lease. This reservation includes Landlord’s right to
subdivide the Entire Project, convert the Buildings and other buildings within
the Entire Project to condominium units, grant easements and licenses to third
parties, and maintain or establish ownership of the Buildings separate from fee
title to the Property, provided that the foregoing is at no cost to Tenant, does
not increase Tenant’s costs or materially adversely affect Tenant’s rights
hereunder. Landlord represents that it has a leasehold interest in the Property.

53
NY\5747656.2

--------------------------------------------------------------------------------




32.2    Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant, materially impairs any of Tenant’s
rights under this Lease or deprives Tenant of the quiet enjoyment and use of the
Premises as provided by this Lease.
32.3    Landlord may, at any and all reasonable times during business hours (or
during non-business hours if Tenant so requests), and upon one (1) business
day’s prior notice (provided that no time restrictions shall apply or advance
notice be required if an emergency necessitates immediate entry), enter the
Premises to (a) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (b) supply any service Landlord is
required to provide hereunder, (c) show the Premises to prospective purchasers
or tenants during the final year of the Term, (d) post notices of
nonresponsibility, (e) access the telephone equipment, electrical substation and
fire risers and (f) alter, improve or repair any portion of the Buildings other
than the Premises for which access to the Premises is reasonably necessary. In
connection with any such alteration, improvement or repair as described in
Subsection 32.3(f), Landlord may erect in the Premises or elsewhere in the
Entire Project scaffolding and other structures reasonably required for the
alteration, improvement or repair work to be performed. In no event shall
Tenant’s Rent abate as a result of Landlord’s activities pursuant to this
Section 32.3; provided, however, that all such activities shall be conducted in
such a manner so as to cause as little interference to Tenant as is reasonably
possible. Landlord shall at all times retain access rights in the Premises
pursuant to the terms set forth in Section 10.5. If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof. In accordance with
the Confidentiality Agreement, Landlord and Tenant and their agents shall keep
confidential any information they obtain as a result of acting under this
Section.
33.    Quiet Enjoyment. Landlord or anyone acting through or under Landlord
shall not disturb Tenant’s occupancy of the Premises, subject to the terms of
this Lease.
34.    Subordination, Non-Disturbance and Attornment.
34.1    Subject to Tenant receiving an SNDA as provided below, this Lease shall
be subject and subordinate to the lien of any mortgage, deed of trust, or lease
in which Landlord is tenant now or hereafter in force against the Buildings or
the real property of which the Premises constitutes a part and to all advances
made or hereafter to be made upon the security thereof without the necessity of
the execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination. Notwithstanding anything to the contrary in this
Lease, Landlord agrees not to enter into any such mortgage, deed of trust, or
lease (not already of record on the Execution Date) affecting any lot (i.e., tax
lot or separately conveyable lot) on which Landlord intends to construct any
Building (or any part of a Building) unless either (a) Landlord holds fee title
to the entirety of such lot and has completed and paid for the Landlord Work and
either (i) has fully funded the TI Allowance or (ii) the TI Disbursement
Deadline has passed or (b) Landlord has delivered a corporate guaranty of Biomed
Realty Trust, Inc., guaranteeing Landlord’s payment and performance of
Landlord’s obligations to complete and pay for the Landlord Work and fully fund
the TI Allowance.  Any such corporate guaranty shall be in reasonable and
customary form, reasonably satisfactory to Landlord and Tenant.
34.2    Notwithstanding the foregoing, Tenant shall execute and deliver within
ten (10) business days after receipt of demand, such further instrument or
instruments in form(s) reasonably satisfactory to Tenant evidencing such
subordination of this Lease to the lien of any such mortgage or mortgages or
deeds of trust or lease in which Landlord is tenant as may reasonably be
required by Landlord. However, if any such mortgagee, beneficiary or Landlord
under lease wherein Landlord is tenant so elects, this Lease shall be deemed
prior in lien to any such lease, mortgage, or deed of trust upon or including
the Premises regardless of date and Tenant shall execute a statement in writing
to such effect at Landlord’s request.
34.3    Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments, in forms reasonably satisfactory
to Tenant, not materially altering the terms of this Lease, if required by a
mortgagee or beneficiary of a deed of trust encumbering real property of which
the Premises constitute a part incident to the financing of the real property of
which the Premises constitute a part. Any change (i) affecting the amount or
timing of the consideration (including any Rent) to be paid by Tenant, (ii)
modifying the term of this Lease,

54
NY\5747656.2

--------------------------------------------------------------------------------




or (iii) materially increasing any obligations or materially diminishing any
rights hereunder (including increasing or diminishing any rights to terminate
this Lease or expand the Premises) shall be deemed to materially alter the terms
hereof.
34.4    In the event any proceedings are brought for foreclosure, in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
the Landlord covering the Premises, or upon assumption of this Lease by a
purchaser of Landlord’s estate in the Premises, Tenant shall attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as the
Landlord under the terms of this Lease.
34.5    Notwithstanding anything to the contrary in this Article, Landlord shall
obtain recordable non-disturbance agreements in substantially the form of
Exhibit Q, or such other reasonable and customary form as the third party
requires and is reasonably satisfactory to Tenant (an “SNDA”) from all current
and future mortgagees and from future lessors of Landlord and any other parties
with rights in Landlord’s estate superior to those of Tenant (which rights would
give the holder thereof the power to terminate this Lease under any
circumstance), except as described in Section 32.1.
35.    Surrender.
35.1    No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.
35.2    The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises,
the Buildings or the Property, unless Landlord consents in writing, and shall,
at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.
35.3    The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Premises, the
Buildings or the Entire Project, or a mutual cancellation thereof or of
Landlord’s interest therein by Landlord and its lessor shall not effect a merger
with Landlord’s fee title or leasehold interest in the Buildings or the Entire
Property and shall, at the option of the successor to Landlord’s interest in the
Buildings or the Entire Project, as applicable, operate as an assignment of this
Lease.
36.    Waiver and Modification. No provision of this Lease may be modified,
amended or supplemented except by an agreement in writing signed by Landlord and
Tenant. The waiver by Landlord of any breach by Tenant of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained.
The waiver by Tenant of any breach by Landlord of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained.
37.    Waiver of Jury Trial and Counterclaims. The parties waive trial by jury
in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises, the Buildings or the Entire Project; or any claim of injury or damage
related to this Lease or the Premises, the Buildings or the Entire Project.
38.    Hazardous Materials.
38.1    Tenant shall not cause or permit any Hazardous Materials (as hereinafter
defined) to be brought upon, kept or used in or about the Premises, the
Buildings or the Entire Project in violation of Applicable Laws by Tenant, its
agents, employees, contractors or invitees. If Tenant breaches such obligation,
or if the presence of Hazardous Materials as a result of such a breach results
in contamination of the Premises, the Buildings or the Entire Project or any
adjacent property, or if contamination of the Premises, the Buildings or the
Entire Project or any adjacent property by Hazardous Materials otherwise occurs
during the term of this Lease or any extension or renewal hereof or holding over
hereunder due to such breach by Tenant, then Tenant shall indemnify, save,
defend and hold Landlord, its agents and contractors harmless from and against
any and all Claims (including sums paid in settlement, attorneys’ fees,
consultants’ fees and experts’ fees, all pursuant to Sections 20.1 and 21.7)
that arise during or after the Term as a result

55
NY\5747656.2

--------------------------------------------------------------------------------




of such breach or contamination. This indemnification of Landlord by Tenant
includes costs incurred in connection with any investigation of site conditions
or any cleanup, remedial, removal or restoration work required by any
Governmental Authority because of Hazardous Materials present in the air, soil
or groundwater above, on or under the Premises. Without limiting the foregoing,
if the presence of any Hazardous Materials in, on, under or about the Premises,
the Buildings or the Entire Project or any adjacent property caused or permitted
by Tenant results in any contamination of the Premises, the Buildings or the
Entire Project or any adjacent property, then Tenant shall promptly take all
actions at its sole cost and expense as are necessary to return the Premises,
the Buildings or the Entire Project and any adjacent property to their
respective condition existing prior to the time of such contamination; provided
that Landlord’s written approval of such action shall first be obtained, which
approval Landlord shall not unreasonably withhold, condition or delay; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Premises, the Buildings or the Entire Project. Without limiting
(or releasing Tenant from) any liability of Tenant which may have arisen or
which may arise under Article 40 of the Existing Lease, if any, Landlord
acknowledges that Tenant shall not be responsible for environmental conditions
or contamination now or hereafter existing on, under or in the Entire Project,
the Buildings or the Premises caused by Landlord or tenants other than Tenant or
by third parties in the Entire Project prior to the Execution Date or after such
date, or for environmental conditions or contamination coming from off‑site so
long as Tenant, Tenant’s Affiliates, its permitted sublessees or its agents did
not cause or contribute to such environmental conditions or contamination. If
any such conditions or contamination first arise after the Execution Date (other
than as a result of Landlord’s actions or those of its contractors, employees,
or other tenants), Landlord may treat as Operating Expenses the costs of
correcting or remediating such conditions or contamination.
38.2    Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business as described in Section 2.11. Tenant
may operate its business according to the custom of Tenant’s industry so long as
the use or presence of Hazardous Materials is strictly and properly monitored
according to Applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord prior to the Building 8 Term Commencement Date and
Building 9 Term Commencement Date, as applicable, a list identifying each type
of Hazardous Material to be present on the applicable portion of the Premises
and setting forth any and all governmental approvals or permits required in
connection with the presence of such Hazardous Material on such portion of the
Premises (the “Hazardous Materials List”). Tenant shall deliver to Landlord an
updated Hazardous Materials List if reasonably requested by Landlord after a
reasonable request by any Governmental Authority or Landlord’s insurance
carriers or any insurance rating organization and shall also deliver an updated
Hazardous Materials List before any new Hazardous Materials (of a nature and
magnitude that is material and not substantially consistent with past practice)
are brought onto the Premises. Tenant shall deliver to Landlord true and correct
copies of the following documents (hereinafter referred to as the “Documents”)
relating to the handling, storage, disposal and emission of Hazardous Materials
prior to the Building 8 Term Commencement Date and Building 9 Term Commencement
Date, as applicable, or, if unavailable at that time, concurrent with the
receipt from or submission to any Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans; notices of violations
of Applicable Laws; plans relating to the installation of any storage tanks to
be installed in or under the Premises, the Buildings or the Entire Project
(provided that installation of storage tanks shall only be permitted after
Landlord has given Tenant its written consent to do so, which consent Landlord
may withhold in its sole and absolute discretion); and all closure plans or any
other documents required by any and all Governmental Authority for any storage
tanks installed in, on or under the Premises, the Buildings or the Entire
Project for the closure of any such storage tanks. Tenant shall not be required,
however, to provide Landlord with any portion of the Documents containing
information of a proprietary nature that, in and of themselves, do not contain a
reference to any Hazardous Materials or activities related to Hazardous
Materials. Upon Landlord’s written request, Tenant agrees that it shall enter
into a written agreement with other tenants, if any, of the Buildings and the
Entire Project concerning the equitable allocation of fire control areas (as
defined in the Uniform Building Code as adopted by the local municipality(ies)
(the “UBC”)) within the Mt. Pleasant Project, the Buildings and the Entire
Project for the storage of Hazardous Materials. In the event that Tenant’s use
of Hazardous Materials is such that it utilizes fire control areas in the Mt.
Pleasant Project, the Buildings or the Entire Project in excess of Tenant’s Pro
Rata Share of the Mt. Pleasant Project, the Buildings or the Entire Project, as
applicable, as set forth in Section 2.2, Tenant agrees that it shall, at its
sole cost and expense and upon Landlord’s written request, establish and
maintain a separate area of the Premises classified by the UBC as an “H”
occupancy area for the use and storage of Hazardous Materials or take such other
action as is necessary to ensure that its share of the fire control areas of the
Mt. Pleasant Project, the Buildings and the

56
NY\5747656.2

--------------------------------------------------------------------------------




Entire Project is not greater than Tenant’s Pro Rata Share of the Mt. Pleasant
Project, the Buildings or the Entire Project, as applicable. In accordance with
the Confidentiality Agreement, information provided by either Landlord or Tenant
to the other and its agents under this Section shall remain confidential.
38.3    Subject to Tenant’s security requirements as set forth in this Lease, at
any time, and from time to time, when Landlord reasonably believes there is a
violation of this Lease, prior to the expiration of the Term, Landlord shall
have the right to conduct appropriate tests of the Premises, the Buildings and
the Entire Project to seek to determine whether Hazardous Materials are present
in violation of this Lease or that contamination has occurred due to Tenant or
Tenant’s agents, employees or invitees. Tenant shall pay all reasonable costs of
such tests of the Premises unless such tests demonstrate no contamination has
occurred, in which case Landlord shall pay all reasonable costs of such tests.
In Landlord’s reasonable determination, no later than one (1) day before the
Term Expiration Date, Tenant shall engage and pay for an Environmental Phase 1
study of the Premises and areas of the Entire Project that may have been
affected by Tenant’s use of the Premises to be conducted by a consultant of
Landlord’s choice. In accordance with the Confidentiality Agreement, information
obtained by either Landlord or Tenant and their respective agents under this
Section shall remain confidential.
38.4    If underground or other storage tanks storing Hazardous Materials are
located on the Entire Project to serve the Premises or are hereafter placed on
the Premises and/or the Entire Project by Tenant or anyone for whom Tenant is
responsible, Tenant shall monitor the storage tanks, maintain appropriate
records, implement reporting procedures, properly close any underground storage
tanks, and take or cause to be taken all other steps necessary or required under
the Applicable Laws.
38.5    Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall continue to pay Rent for
the affected floor(s) in accordance with this Lease, which Rent shall be
pro-rated daily, except Tenant shall be excused from paying the first thirty
(30) days of Rent so payable after the Term Expiration Date.
38.6    As used herein, the term “Hazardous Material” means any hazardous or
toxic substance, material or waste that is or becomes regulated by any
Governmental Authority.
39.    End of Term.
39.1    The Premises shall at all times remain the property of Landlord and
shall be surrendered to Landlord upon the expiration or earlier termination of
this Lease. All trade fixtures, equipment, Tenant Improvements, Alterations and
Signage installed by or under Tenant (other than Tenant’s Personal Property set
forth on the attached Exhibit C which Tenant may remove at the end of the Term
or earlier termination of this Lease) shall be the property of Landlord.
40.    Miscellaneous.
40.1    Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” means “‘include,’ etc.,
without limitation.” The Section headings of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part hereof.
40.2    Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.
40.3    Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.
40.4    Each provision of this Lease performable by Tenant shall be deemed both
a covenant and a condition.

57
NY\5747656.2

--------------------------------------------------------------------------------




40.5    Whenever consent or approval of either party is required, that party
shall not unreasonably withhold, condition or delay such consent or approval,
except as may be expressly set forth to the contrary in this Lease.
40.6    The terms of this Lease are intended by the parties as a final
expression of their agreement with respect to the terms as are included herein,
and may not be contradicted by evidence of any prior or contemporaneous
agreement.
40.7    Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.
40.8    Landlord or Tenant may, but shall not be obligated to, record a short
form memorandum hereof subject to the reasonable approval as to form by the
other party. Neither party shall record this Lease. The requesting party shall
be responsible for the costs of filing and recording any memorandum of this
Lease, including any transfer or other taxes incurred in connection with said
recordation, and the reasonable attorneys’ fees and related costs of the
non-requesting party in connection with such memorandum of lease.
40.9    The language in all parts of this Lease shall be in all cases construed
as a whole according to its fair meaning and not strictly for or against either
Landlord or Tenant.
40.10    Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section 40.10 shall in any way alter the provisions of this Lease restricting
assignment or subletting.
40.11    Any notice, consent, demand, bill, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by personal delivery, overnight delivery with a reputable nationwide
overnight delivery service, or certified mail (return receipt requested), and if
given by personal delivery, shall be deemed delivered upon receipt; if given by
overnight delivery, shall be deemed delivered one (1) day after deposit with a
reputable nationwide overnight delivery service; and, if given by certified mail
(return receipt requested), shall be deemed delivered upon receipt or return of
delivery. Any notices given pursuant to this Lease shall be addressed to Tenant
at the Premises, or to Landlord or Tenant at the addresses shown in
Sections 2.12 and 2.13, respectively. Either party may, by notice to the other
given pursuant to this Section, specify additional or different addresses for
notice purposes.
40.12    This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.
40.13    Each of Landlord and Tenant represents that the individual or those
individuals signing this Lease on behalf of Landlord or Tenant (respectively)
have the power, authority and legal capacity to sign this Lease on behalf of and
to bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf said
individual or individuals have signed.
40.14    To induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent audited year-end financial statements reflecting
Tenant’s current financial condition. So long as Tenant remains a public
company, it need not comply with the previous sentence. Tenant and Landlord each
represent and warrant to the other that all financial statements, records and
information furnished by Tenant to Landlord or Landlord to Tenant in connection
with this Lease are true, correct and complete in all respects.
40.15    This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

58
NY\5747656.2

--------------------------------------------------------------------------------




40.16    This Lease is subject to any recorded easements, covenants, conditions
or restrictions on the Entire Project or Property (the “CC&Rs”) as described in
the preliminary title report Schedule B exceptions attached as Exhibit L, only
if, and to the extent, the CC&Rs do not affect Landlord’s ability to comply with
its obligations hereunder to perform the Landlord Work. Tenant shall comply with
the CC&Rs. Tenant shall be subject to amendments to the CC&Rs or new CC&Rs,
provided however, if such amendments to the CC&Rs would adversely affect Tenant
in any financial respect and/or otherwise materially adversely affect Tenant,
they shall be subject to Tenant’s prior approval not to be unreasonably
withheld, conditioned or delayed.
41.    Option to Extend Term. Tenant shall have three (3) options (each, an
“Option”) to extend the Term of this Lease (and, in each case, the Term
Expiration Date) by five (5) years in each case on the same terms and conditions
as this Lease except as provided below. If Tenant desires to exercise any
Option, Tenant must do so by giving Landlord written notice of exercise at least
one (1) year before the Term, as the same may have been previously extended,
would otherwise expire. Tenant may exercise an Option to extend the Term only as
to any one or more of the following: (a) the entire Premises; (b) the entire
Building 8 or (c) the entire Building 9. If Tenant fails to exercise any Option
and the time to do so has lapsed, then Tenant shall no longer have any Options
for the affected part(s) of the Premises.
41.1    Basic Annual Rent at the commencement of any renewal term (subject to
adjustment under Article 7) shall equal the greater of (a) 95% of Fair Market
Value for the renewal term; and (b) the then-current Basic Annual Rent at the
end of the then-current Term. Basic Annual Rent shall be adjusted on each one
(1)-year anniversary date thereafter in accordance with Article 7. “Fair Market
Value” means the then-prevailing average annual rate being charged for
comparable space in comparable buildings comparably located, taking into
consideration all relevant factors, including location in the Entire Project,
the proposed lease term, the physical condition of the Premises (i.e., the
existence of all the Tenant Improvements and the assumption that such Tenant
Improvements are fully suitable and appropriate for the contemplated tenancy in
their “as is” condition), the extent of the services provided or to be provided
to the Premises, the status as a lease (as opposed to a sublease) and
contraction and expansion options. If Landlord and Tenant cannot agree on the
Fair Market Value for purposes of any renewal term then they shall engage a
mutually agreeable independent third party appraiser with at least ten (10)
years’ experience in appraising the rental value of leased commercial premises
(for research and development and laboratory uses) in the New York metropolitan
area (the “Appraiser”). If the parties cannot agree on the Appraiser, each shall
within ten (10) days after such impasse appoint an Appraiser and, within ten
(10) days after the appointment of both such Appraisers, those two Appraisers
shall select a third. If either party fails to timely appoint an Appraiser, then
the Appraiser the other party appoints shall be the sole Appraiser. Within ten
(10) days after appointment of all Appraiser(s), Landlord and Tenant shall each
simultaneously give the Appraisers (with a copy to the other party) its
determination of Fair Market Value, with such supporting data or information as
each submitting party determines appropriate. Within ten (10) days after such
submissions, the Appraisers shall by majority vote select either Landlord’s or
Tenant’s Fair Market Value. The Appraisers may not select or designate any other
Fair Market Value. The determination of the Appraiser(s) shall bind the parties.
41.2    No Option is assignable separate and apart from this Lease.
41.3    Each Option is conditional upon Tenant giving Landlord written notice of
its election to exercise such Option at least twelve (12) months prior to the
end of the expiration of the initial term of this Lease (or the applicable
extension of such Term). TIME SHALL BE OF THE ESSENCE AS TO TENANT’S EXERCISE OF
EACH OPTION. Tenant assumes full responsibility for maintaining a record of the
deadlines to exercise any Option(s). Tenant acknowledges that it would be
inequitable to require Landlord to accept any exercise of any Option(s) after
the date provided for in this Section.
41.4    Notwithstanding anything contained in this Article, Tenant shall not
have the right to exercise an Option:
(a)    Commencing from ten (10) days after Landlord delivers to Tenant a written
notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction; or

59
NY\5747656.2

--------------------------------------------------------------------------------




(b)    At any time after any Default as described in Article 24 of the Lease
(provided, however, that, for purposes of this Subsection 41.4(b), Landlord
shall not be required to provide Tenant with notice of such Default) and
continuing until Tenant cures any such Default; or
(c)    In the event that Tenant has committed two (2) or more events of Default
during the twelve (12)-month period immediately prior to the date that Tenant
purports to exercise the Option, regardless of whether Tenant has cured such
event(s) of Default.
41.5    The period of time within which Tenant may exercise an Option shall not
be extended or enlarged by reason of Tenant’s inability to exercise the Option
because of the provisions of Section 41.4.
42.    Right of First Refusal; Right of First Offer. During the first five (5)
years after the Term Commencement Date, and during the five (5)-year period
following the date on which any Available Premises is added to the Premises
pursuant to this Article (but not extending beyond the Term Expiration Date or
earlier termination of the Lease), Tenant shall have a right of first refusal
(“ROFR”) to lease any ROFR Premises if and when Landlord determines to seek a
new tenant for such ROFR Premises (the “Available Premises”). The “ROFR
Premises” means only any undeveloped portion of the Property on which Landlord
intends to construct a new building (as opposed to space in an existing
building, and other than the Premises) on the Mount Pleasant portion of the
Entire Project, excluding any such space for which Tenant has ever previously
received a ROFR Notice but not exercised its ROFR. If Landlord and a potential
third party tenant execute a letter of intent containing the material terms and
conditions for leasing Available Premises, Landlord shall provide notice thereof
to Tenant (the “ROFR Notice”), specifying such terms and conditions of the
proposed lease of the Available Premises (the “ROFR Lease”).
42.1    Within fifteen (15) business days after its receipt of a ROFR Notice
(the “ROFR Response Period”), Tenant shall advise Landlord in writing whether
Tenant elects to lease the Available Premises on the terms and conditions set
forth in the ROFR Notice. If Tenant fails to notify Landlord of Tenant’s
election within the ROFR Response Period, then Tenant shall be deemed to have
elected not to lease the Available Premises.
42.2    If Tenant within the ROFR Response Period notifies Landlord that Tenant
elects to lease the Available Premises on the terms and conditions set forth in
the ROFR Notice, then as of the proposed commencement date of the ROFR Lease,
the Available Premises shall be added to the Premises under this Lease, upon the
following terms and conditions: (a) the terms and conditions set forth in the
ROFR Notice; and (b) except to the extent inconsistent with (a) above, the terms
and conditions of this Lease. In any event, however, the termination date for
the Available Premises shall be the same as the term expiration date of the ROFR
Lease as set forth in the ROFR Notice. Tenant shall, upon Landlord’s request,
promptly enter into an amendment to this Lease to confirm the addition of the
Available Premises to the Premises as provided for in this Section and if a
memorandum of lease has been recorded as provided for in Section 40.8, the
parties shall enter into and record an amendment to the memorandum of lease in
accordance with Section 40.8.
42.3    If Tenant notifies Landlord that Tenant elects not to lease the
Available Premises on the terms and conditions set forth in the ROFR Notice, or
if Tenant fails to notify Landlord of Tenant’s election within the ROFR Response
Period, then (a) Landlord shall have the right to consummate the lease of the
Available Premises on the same terms as set forth in the ROFR Notice within one
hundred eighty (180) days following Tenant’s election (or deemed election) not
to lease the Available Premises and (b) the former Available Premises shall
never again be deemed Available Premises or offered to Tenant pursuant to a ROFR
Notice. If Landlord does not lease the Available Premises on the terms and
conditions set forth in the ROFR Notice (or on other economic terms that are not
materially (i.e., 5% or greater on a net effective basis) more favorable to the
tenant considered in the aggregate, as determined by Landlord in consultation
with Tenant to be completed within two business days after Landlord’s request)
within said one hundred eighty (180)-day period, then Tenant’s ROFR shall be
fully reinstated, and Landlord shall not thereafter lease the Available Premises
without first complying with the procedures set forth in this Article.
42.4    Notwithstanding anything in this Article to the contrary, Tenant shall
not exercise the ROFR during such period of time that Tenant is in Default under
any provision of this Lease. Any attempted exercise of the ROFR during a period
of time in which Tenant is so in Default shall be void and of no effect. In
addition, Tenant shall not be

60
NY\5747656.2

--------------------------------------------------------------------------------




entitled to exercise the ROFR if Landlord has given Tenant two (2) or more
notices of default under this Lease, regardless of whether the defaults are
cured, during the twelve (12) month period prior to the date on which Tenant
seeks to exercise the ROFR.
42.5    Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFR except for assignments or transfers in connection
with an Exempt Transfer, either separately or in conjunction with an assignment
or transfer of Tenant’s interest in the Lease, without Landlord’s prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion. The ROFR shall automatically terminate upon any assignment or
transfer of the Lease by Tenant, except for Exempt Transfers.
42.6    During the Term, so long as Tenant actually occupies the entire
Premises, and subject to any right (as of the Execution Date) of any existing
tenants of the Entire Project, Tenant shall have a right of first offer (“ROFO”)
before Landlord actively offers the space to any other person to lease any space
that becomes available (the “ROFO Space”) after the Term Commencement Date
within the building located at 771 Old Saw Mill River Road in Tarrytown, New
York. In addition, upon the expiration of the ROFR and continuing through the
remainder of the Term, Tenant shall have a ROFO on, and the ROFO Space shall
include, the ROFR Premises. Landlord shall promptly notify Tenant (a “ROFO
Notice”) if Landlord anticipates any ROFO Space will become available or
Landlord receives an offer to lease any ROFO Space. For ten (10) days after
Landlord gives Tenant a ROFO Notice, Landlord shall (at Tenant’s request)
entertain Tenant’s offer for part or all of the ROFO Space and negotiate in good
faith with Tenant to seek to agree upon terms to amend this Lease to add some or
all ROFO Space to the Premises. If, ten (10) days after Landlord gives Tenant a
ROFO Notice, the parties have not entered into such a Lease amendment (or agreed
in writing to extend such ten (10) day period), then Landlord may lease the ROFO
Space to third party(ies). If, however, Landlord later decides to lease less
than 95% of the ROFO Space (previously offered to Tenant) to another tenant,
Landlord shall give Tenant a ROFO Notice for such lesser amount of ROFO Space,
and Tenant shall have a new ten-day response period to make an offer for that
lesser ROFO Space.
43.    Authority. Tenant hereby covenants and warrants that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all of
Tenant’s obligations hereunder, and (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so. Landlord hereby covenants and warrants that (w) Landlord is
duly incorporated or otherwise established or formed and validly existing under
the laws of its state of incorporation, establishment or formation, (x) Landlord
has and is duly qualified to do business in the state in which the Property is
located, (y) Landlord has full corporate, partnership, trust, association or
other appropriate power and authority to enter into this Lease and to perform
all of Landlord’s obligations hereunder, and (z) each person (and all of the
persons if more than one signs) signing this Lease on behalf of Landlord is duly
and validly authorized to do so.
44.    Confidentiality. Neither Tenant nor Landlord shall disclose any terms or
conditions of this Lease (including Rent), or give a copy of this Lease to any
third party, and neither party shall release to any third party any nonpublic
financial information or nonpublic information about the other party (or any
information that this Lease expressly obligates the parties to maintain as
confidential), except: (a) if required by Law (including the rules and
regulations of any stock exchange or trading market on which a party’s
securities are traded) or in any judicial proceeding, provided that the
releasing party has given the other party reasonable notice of such requirement,
if feasible; (b) to a party’s attorneys, accountants, brokers, and other bona
fide consultants or advisers, provided they agree to be bound by this Section;
(c) to bona fide prospective assignees or subtenants of this Lease, provided
they agree in writing to be bound by this Section; or (d) through a press
release approved by the non-issuing party. This Article of the Lease is
sometimes referred to as the “Confidentiality Agreement.” The parties
acknowledge that either party may be obligated to file a copy of this Lease with
the United States Securities and Exchange Commission. Each party shall have the
right to make such filing if required in accordance with Applicable Laws, but
shall use reasonable efforts to keep confidential that information, including
trade secrets, designated by the other party as confidential information. The
filing party will provide the non‑filing party with an advance copy of the Lease
marked to show provisions for which the filing party intends to seek
confidential treatment and will reasonably consider the non‑filing party’s
timely comments thereon, but in no event will the filing party file the Lease
without providing the non-filing party at least five (5) days’ prior

61
NY\5747656.2

--------------------------------------------------------------------------------




notice. Notwithstanding anything contained herein to the contrary, Landlord and
Tenant may disclose any information referenced in this Article in the form of
aggregate leasing data provided to its respective investors in the normal course
of business.
45.
Odors and Exhaust. Tenant acknowledges that Landlord would not enter into this
Lease with Tenant unless Tenant assured Landlord that under no circumstances
will any other occupants of the Buildings or the Entire Project (including
persons legally present in any outdoor areas of the Entire Project) be subjected
to odors or fumes (regardless of whether noxious), and the Buildings and the
Entire Project will not be damaged by any exhaust, from Tenant’s operations,
including particularly Tenant’s vivarium. Landlord and Tenant therefore agree as
follows:

45.1    Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises, which
odors or fumes would cause material annoyance or adverse effect on other
persons.
45.2    If the Buildings have ventilation systems that in Landlord’s judgment
are adequate, suitable, and appropriate to vent the Premises in a manner that
does not release odors affecting any indoor or outdoor part of the Entire
Project, Tenant shall vent the Premises through such system. If Landlord at any
time determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with Applicable Law vent
all fumes and odors from the Premises (and remove odors from Tenant’s exhaust
stream) as Landlord requires. The placement and configuration of all ventilation
exhaust pipes, louvers, and other equipment shall be subject to Landlord’s
approval. Tenant acknowledges Landlord’s legitimate desire to maintain the
Entire Project (indoor and outdoor areas) in an odor-free manner, and Landlord
may require Tenant to abate and remove all odors in a manner that goes beyond
the requirements of Applicable Laws.
45.3    Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers, and
whatever other equipment may in Landlord’s judgment be necessary or appropriate
from time to time) to remove, eliminate, and abate any odors, fumes, or other
substances in Tenant’s exhaust stream that, in Landlord’s reasonable judgment,
emanate from the Premises and cause material annoyance to, or adverse effect on,
other tenants of the Entire Project, if any, or any occupants of neighboring
properties of the Entire Project. Any work Tenant performs under this Section
shall constitute Alterations.
45.4    Tenant’s responsibility to remove, eliminate, and abate odors, fumes,
and exhaust shall continue throughout the Term. Landlord’s approval of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes, and other adverse impacts of Tenant’s
exhaust stream (as Landlord may designate in Landlord’s discretion). Tenant
shall install additional equipment as Landlord requires from time to time under
the preceding sentence. Such installations shall constitute Alterations. If
Landlord and Tenant disagree as to what this Section requires, they shall
resolve the dispute through arbitration under Article 47.
45.5    If Tenant fails to install satisfactory odor control equipment within
thirty (30) business days after Landlord’s demand made at any time, then
Landlord may, without limiting Landlord’s other rights and remedies, require
Tenant to cease and suspend any operations in the Premises that, in Landlord’s
reasonable determination, cause odors, fumes, or exhaust causing material
annoyance to, or have an adverse effect on, other tenants, if any. For example,
if Landlord determines that Tenant’s production of a certain type of product
causes odors, fumes, or exhausts and Tenant does not install satisfactory odor
control equipment within thirty (30) business days after Landlord’s request,
then Landlord may require Tenant to stop producing such type of product in the
Premises unless and until Tenant has installed odor control equipment
satisfactory to Landlord.
46.    HVAC. For the entire Premises (subject to Section 8.2), excluding any
vivarium or data centers (the “Landlord’s HVAC Premises”), Landlord shall: (a)
maintain and operate (except that, to the extent Tenant leases the entirety of
Buildings 8 and/or Building 9, Tenant shall operate and control (with respect to
such Building(s)), including managing set points and sequence of operations) the
heating, ventilating and air conditioning systems (“HVAC”) in good working
order; and (b) furnish HVAC as reasonably required (except as this Lease
otherwise provides or as to any special requirements that arise from Tenant’s
particular use of the Premises) for reasonably comfortable occupancy of the

62
NY\5747656.2

--------------------------------------------------------------------------------




Premises twenty-four (24) hours a day, 365 or 366 days a year, provided Tenant
complies with the next sentence, if applicable. To the extent Landlord operates
and controls any HVAC systems serving the Premises, and if Tenant will require
HVAC outside normal business hours of business days (as reasonably designated by
Landlord) in Landlord’s HVAC Premises (“Overtime HVAC”), Landlord shall be
obligated to provide Overtime HVAC only if Tenant requests it by 4 p.m. on the
immediately preceding business day. To the extent that Tenant occupies the
Premises for laboratory purposes, Tenant directs Landlord to provide Overtime
HVAC at all times outside normal business hours of business days (as reasonably
designated by Landlord), pending further written notice from Tenant. For the
avoidance of doubt, the immediately preceding sentence does not apply to any
portion of the Premises in which Tenant operates and controls the HVAC systems.
Tenant shall pay, as part of Tenant’s contribution to Operating Expenses in
accordance with the CAM Pools, all of Landlord’s actual total cost of providing
HVAC and Overtime HVAC, as Landlord reasonably calculates such actual total
cost. Notwithstanding anything to the contrary in this Section, Landlord shall
have no liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services, provided that Landlord diligently
uses commercially reasonable efforts to cure any such interruption or impairment
as quickly as reasonably possible. Any right to operate and control HVAC is
personal to the initial Tenant under this Lease and shall not be assigned or
otherwise transferred to any other tenant, subtenant or other transferee.
47.    Arbitration. Except as otherwise provided herein, either party shall have
the right to submit any dispute under this Lease to arbitration under the then
prevailing rules of the American Arbitration Association or any successor
thereto (the “AAA”), and the following further provisions.
47.1    Any such arbitration shall be resolved solely by arbitration in the City
of New York or the City of White Plains under the Expedited Procedures
provisions of the AAA (it being the intention of the parties that such
provisions shall apply even if the amount at issue exceeds $50,000,
notwithstanding the fact that such provisions provide otherwise) of the
Commercial Arbitration Rules of the AAA. The time periods set forth in this
Section are of the essence. If any party fails to appear at a duly scheduled and
noticed hearing, the arbitrator is hereby expressly authorized to enter judgment
for the appearing party.
47.2    No later than twenty four (24) hours prior to the scheduled hearing,
Landlord and Tenant shall each: (i) first, simultaneously submit to the
arbitrator and then (ii) second, simultaneously submit to the other such party’s
specific written proposal stating such party’s last and final position and
proposed award.
47.3    The arbitrator shall within three (3) business days after the hearing
choose either (a) Landlord’s position with respect to all individual matters
being arbitrated or (b) Tenant’s position with respect to all such matters, in
either case as set forth in the proposal described above, whichever of the two
considered in the aggregate (“a” or “b”) the arbitrator believes is closer to
correct resolution of all such disputed matters. The arbitrator shall have no
authority to establish or impose any solution or remedy other than “a” or “b”
and may not combine elements of “a” and “b” to produce a hybrid award.
47.4    The arbitrator conducting any arbitration shall be bound by the
provisions of this Lease and shall not have the power to add to, subtract from,
or otherwise modify such provisions. Landlord and Tenant agree to sign all
documents and to do all other things necessary to submit any such matter to
arbitration and further agree to, and hereby do, waive any and all rights they
or either of them may at any time have to revoke their agreement hereunder to
submit to arbitration and to abide by the decision rendered thereunder which
shall be binding and conclusive on the parties and shall constitute an “award”
by the arbitrator within the meaning of the AAA rules and applicable law.
Judgment may be had on the decision and award of the arbitrators so rendered in
any court of competent jurisdiction. An arbitration award relating to
nonmonetary matters shall be effective when rendered by the arbitrator(s). An
arbitration award relating to monetary matters shall be effective when
judicially confirmed in the same manner, to the same degree and according to the
same procedures and conditions as a judgment between the parties. The arbitrator
shall be a qualified, disinterested and impartial person who shall have had at
least ten (10) years’ experience in New York City or White Plains in a calling
connected with the matter of the dispute. Landlord and Tenant shall each have
the right to appear and be represented by counsel before said arbitrators and to
submit such data and memoranda in support of their respective positions in the
matter in dispute as may be reasonably necessary or appropriate in the
circumstances. Each party hereunder shall pay its own costs, fees and expenses
in connection with any arbitration or other action or proceeding brought under
this Article, and the expenses and fees of the arbitrators selected shall be
shared equally by Landlord

63
NY\5747656.2

--------------------------------------------------------------------------------




and Tenant. Notwithstanding any contrary provisions hereof, Landlord and Tenant
agree that, (i) the arbitrator may not award or recommend any damages to be paid
by either party, and (ii) in no event shall either party be liable for, nor be
entitled to recover, any damages on account of any unreasonable or allegedly
unreasonable withholding of any consent.
48.    Tenant Directory. Landlord, at its expense, shall include Tenant’s name
on any Entire Project directory that Landlord installs, operates, or maintains.
Each such directory entry for Tenant shall have a degree of visibility and
prominence that is, in Landlord’s reasonable determination, substantially
comparable to the visibility and prominence of the names of other tenants
occupying comparable amounts of space in the Entire Project (or applicable
portion thereof).
49.    Names. Subject to Tenant’s naming rights with respect to the road
servicing Building 8 and Building 9 pursuant to Section 10.7 and to the extent
expressly set forth therein, Landlord reserves the right to change the name of
the Entire Project or the Buildings in its sole discretion.
50.    Public Inducements.
(a)    Definitions: The following terms shall have the following meanings:
(i)    “IDA” means the County of Westchester Industrial Development Agency
and/or the Town of Mt. Pleasant Industrial Development Agency.
(ii)    “IDA Premises” means that portion of the Premises subject to the Tenant
IDA Sublease documentation.
(iii)    “PILOT Agreement” means a payment in lieu of taxes agreement to be
entered into by Tenant and the IDA and/or the municipalities or school
district(s).
(iv)    “Public Inducements” means and includes Tax Incentives, as referred to
above, and any and all subsidies, incentives, abatements or allowances available
from any governmental authority or utility on account of Landlord’s acquisition
of the land and construction and installation of the Tenant Improvements; and/or
Tenant’s Personal Property, and Tenant’s occupancy of the Premises.
(v)    “Tenant IDA Documentation” means the Tenant IDA Sublease, the Tenant IDA
Subsublease, as defined below, and such other agreements as Tenant enters into
with the IDA.
(b)    The parties acknowledge that Tenant has applied for Public Inducements.
(c)    If necessary to obtain any of the Public Inducements, Tenant shall have
the right, with Landlord’s reasonable prior approval (which approval shall not
be unreasonably withheld, conditioned or delayed), to enter into various
agreements with the IDA, including, but not limited to, an agreement pursuant to
which Tenant shall sublease from time to time (including any interim sublease)
all or any portion of the Premises to the IDA (the “Tenant IDA Sublease”), and
the IDA shall subsublease such portion of the Premises to Tenant (the “Tenant
IDA Subsublease”); provided that: (i) the Tenant IDA Sublease shall be entered
into simultaneously with the entering into of the Tenant IDA Subsublease and
shall have a scheduled expiration date no later than one (1) day prior to the
scheduled expiration date of this Lease and shall terminate automatically upon
the earlier termination of this Lease with respect to the portion of the
Premises demised thereby; (ii) the Tenant IDA Documentation shall be entered
into for the sole purpose of implementing the Public Inducements for Tenant;
(iii) the Tenant IDA Documentation shall grant no right of occupancy to any
party other than Tenant (provided, however, that the foregoing shall not be
deemed to limit Tenant’s rights under this Lease); (iv) the Tenant IDA
Documentation shall not release Tenant from any liability or obligation of
Tenant under this Lease, (v) the Tenant IDA Documentation shall not impose any
obligation or liability on Landlord, but shall not relieve Landlord from
Landlord’s obligations under this Lease; (vi) Tenant shall comply with, and the
Tenant IDA Documentation shall be in compliance with, the provisions of this
Article; (vii) Tenant shall indemnify, defend and save and hold Landlord
harmless from and against any and all losses, costs, demands, liabilities and
expenses (including

64
NY\5747656.2

--------------------------------------------------------------------------------




reasonable attorneys’ fees and disbursements) which Landlord may incur arising
out of or in connection with the Tenant IDA Documentation; and (viii) Tenant, as
subsubtenant under the Tenant IDA Subsublease, shall be entitled to exercise all
of Tenant’s rights under this Lease, as if the Tenant IDA Documentation had not
been executed. Without limiting the generality of clause (vii) of the
immediately preceding sentence, if Landlord shall incur any out‑of‑pocket cost
or expense in connection with the Tenant IDA Documentation, Tenant shall
reimburse Landlord for such out‑of‑pocket costs or expenses, as Additional Rent
within thirty (30) days after Landlord shall have rendered a bill therefor.
Landlord shall provide Tenant with documentation reasonably supporting the
amount of any such costs or expenses.
(d)    Landlord shall reasonably cooperate with Tenant (at Tenant’s sole cost
and expense) with respect to written requests from the IDA (which may be set
forth in the Tenant IDA Documentation) for documentation in Landlord’s
possession in connection with the Tenant IDA Documentation.
(e)    Tenant shall not modify any Tenant IDA Documentation without the prior
written consent of Landlord. Landlord’s consent pursuant to this Section shall
not be unreasonably withheld, conditioned or delayed, provided that the
modification does not increase Landlord’s obligations or decrease Landlord’s
rights in any material respect.
(f)    If, pursuant to this Lease or by agreement between the parties, the IDA
Premises are increased, decreased, or modified (including such changes as may be
necessary to reflect Tenant’s exercise of the ROFO or ROFR) then, to the extent
required by the IDA, the parties shall modify the Tenant IDA Documentation so as
to increase, decrease or modify the IDA Premises to conform to the changes in
the Premises and shall cooperate with each other in obtaining any required IDA
consent to such change in the IDA Premises.
(g)    If any portion of the IDA Premises ceases to qualify as IDA Premises,
then at the request of either party, the parties shall modify the Tenant IDA
Documentation so as to remove such portion of the IDA Premises from the
operation of the Tenant IDA Documentation. Any such removed IDA Premises shall
continue to be leased to Tenant under this Lease unless and until otherwise
removed from the Premises under this Lease.
51.    Definitions. For purposes of this Lease, “Applicable Laws” means all
laws, codes, ordinances, rules and regulations of governmental authorities,
committees, associations, or other regulatory committees, agencies or governing
bodies having jurisdiction over the Property, the Entire Project, the Buildings,
the Premises, Landlord or Tenant. In addition, the definition of the Entire
Project may change from time to time pursuant to Landlord’s construction of
additional improvements within the Property, as described in Section 8.10. For
purposes of this Lease, the “Existing Project” shall include, as of the
Execution Date, the following buildings located on the Property, which the
parties agree, as of the Execution Date, contain the following square feet of
Rentable Area; provided, however, that such Rentable Area is subject to
adjustment in accordance with Article 9.
Address (Old Saw Mill River Road)
Square Feet of Rentable Area
765
207,820
767
79,224
769
107,349
771
73,831
777
365,790



For purposes of this Lease, the “New Greenburgh Project” shall include, as of
the Execution Date, the following buildings located on the Property, which the
parties agree, as of the Execution Date, contain the following square feet of
Rentable Area; provided, however, that such Rentable Area is subject to
adjustment in accordance with Article 9.



65
NY\5747656.2

--------------------------------------------------------------------------------




Address (Old Saw Mill River Road)
Square Feet of Rentable Area
735
117,935
745
111,708
755
130,877



52.    Conditional Limitation. In addition to Landlord’s other rights and
remedies under this Lease, if any Default occurs, then Landlord may serve upon
Tenant a five-day notice of cancellation and termination of this Lease. Upon the
expiration of such five-day period, this Lease and the Term shall automatically
and without any action by anyone terminate, expire, and come to an end, by the
mere lapse of time and by the express terms of this Lease, as fully and
completely as if the expiration of such five-day period were the Term Expiration
Date. The passage of such five-day period constitutes the limit beyond which
Tenant’s tenancy no longer exists, and no longer can exist. Upon the mere
occurrence of the passage of five days after Landlord’s notice of cancellation
and termination, this Lease shall automatically expire by its express terms. No
re-entry or other act shall be necessary to terminate this Lease. This Section
establishes a conditional limitation and not a condition subsequent, but does
not limit Landlord’s other rights or remedies under this Lease or applicable
law.
53.    Delivery of Premises. Tenant waives the provisions of New York Real
Property Law (the “RPL”) § 223-a. The provisions of this Lease on Landlord’s
delivery of the Premises constitute “an express provision to the contrary” under
RPL § 223-a.
54.    Casualty. The provisions of this Lease on casualty are an express
agreement as to damage or destruction of the Premises by fire or other casualty.
RPL § 227, providing for such a contingency absent an express agreement, shall
not apply.
55.    Window Cleaning. Tenant shall not clean, nor require, permit, suffer or
allow any window in the Premises to be cleaned, from the outside in violation of
Labor Law § 202, or any other Law, including the rules of the Board of Standards
and Appeals.
56.    Statutory Right of Redemption. Tenant specifically waives the right of
redemption provided for in Real Property Actions and Proceedings Law (“RPAPL”)
§ 761.
57.    Acceptance of Rent. If Landlord accepts any payment from Tenant after the
Term expires, then Landlord shall credit such payment against any damages that
Tenant may become obligated to pay Landlord. By accepting any such payment,
Landlord shall not be deemed to have agreed to continue Tenant’s tenancy or to
accept Tenant as a month-to-month tenant of the Premises or as a tenant on any
other basis. This Section constitutes “an agreement…providing otherwise” within
the meaning of RPL § 232-c.
58.    Consumer Contract Statutes. Tenant acknowledges that this Lease is not
entered into for personal, family or household purposes, and therefore GOL
§ 5-327 (and any other law whose effect is limited to transactions entered into
for personal, family, or household purposes) has no application to this Lease.
59.    Waiver of Stay. Tenant expressly waives, for every tenant party, any
rights under Civil Practice Law and Rules § 2201, in connection with any
holdover proceeding or other action or proceeding about this Lease or Tenant’s
rights as a tenant of the Buildings.
60.    No Implied Consent to Remaining in Possession. Notwithstanding anything
to the contrary in RPAPL § 711(2) or any other Applicable Law or rule of
procedure, Landlord’s acceptance of any partial payment on account of Rent, even
if acknowledged in writing, shall not be deemed to constitute Landlord’s
“express consent in writing to permit the tenant to continue in possession” as
referred to in RPAPL § 711(2). Landlord shall not be deemed to have granted such
“express consent in writing to permit the tenant to continue in possession”
unless such alleged written consent by Landlord expressly refers to
RPAPL § 711(2) and expressly states (i.e., contains substantially the following
words): “Landlord consents to Tenant’s remaining in possession notwithstanding
nonpayment of Rent.”

66
NY\5747656.2

--------------------------------------------------------------------------------




61.    Cafeteria. Throughout the Term, Landlord shall operate or cause a third
party to operate a cafeteria (of reasonable size and seating capacity given the
size of the Entire Project) offering hot meals and a reasonable range of food
service at least substantially consistent with existing practice (as of the
Execution Date), to be located within the Entire Project (at a location
reasonably satisfactory to Landlord). Tenant and its employees shall have
reasonable access to and the right to use such cafeteria under ordinary, normal,
and reasonable operating procedures and rules, as established by Landlord or the
cafeteria operator from time to time. As of the earlier of (a) Tenant’s
occupancy of Building 8 for the Permitted Use and (b) Tenant’s occupancy of
Building 9 for the Permitted Use, and continuing throughout the Term, Landlord
shall operate or cause a third party to operate an additional cafeteria (of
reasonable size and seating capacity given the size of the Entire Project) at a
location on the Mount Pleasant portion of the Entire Project reasonably
acceptable to Landlord and Tenant (provided that any location on the spine level
of Building 777 (including the portion of the spine level on the Greenburgh
portion of the Entire Project) shall be acceptable). Notwithstanding anything to
the contrary contained herein, to the extent Landlord makes any capital outlays
in connection with additional food services under this Article, such capital
outlays shall constitute Operating Expenses.
62.    LEED Certification. In the event Tenant elects to obtain LEED
certification for the Premises, Landlord (at Tenant’s sole cost and expense)
shall reasonably cooperate with respect to any administrative efforts of Tenant
to obtain such LEED certification.


[SIGNATURES APPEAR ON FOLLOWING PAGE]

67
NY\5747656.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.
LANDLORD:
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
By:
 
/s/ Kevin Simonsen
Name:
 
Kevin M. Simonsen
Title
 
VP, Real Estate Legal



TENANT:
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
By:
 
/s/ Murray Goldberg
Name:
 
Murray A. Goldberg
Title
 
Senior Vice President, Finance & Administration and Chief Financial Officer






68
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT A
PREMISES


[IMAGE]

A‑1
 
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF ACKNOWLEDGEMENT OF COMMENCEMENT DATE


THIS ACKNOWLEDGEMENT OF [BUILDING 8/9 TERM COMMENCEMENT DATE] is entered into as
of [_______], 201[__], with reference to that certain Lease (the “Lease”) dated
as of [_______], 2013, by [_______], a [_______] (“Tenant”), in favor of
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”).
All capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease.
Tenant hereby confirms the following:
1.    Tenant accepted possession of Building [8/9] on [_______], 201[__],
subject to latent defects, if any, for construction of the Tenant Improvements.
2.    The TI Ready Work required to be constructed by Landlord with respect to
Building [8/9] under the Lease has been completed.
3.    In accordance with the provisions of Section 5.1(e) of the Lease, the
“Building [8/9] Commencement Date” is [_______], 201[__].
4.    The obligation to pay Rent as of the [Building 8/9] Rent Commencement Date
shall be subject to the provisions of the Lease.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

B‑1
NY\5747656.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment of
Commencement Date as of [_______], 201[__].
TENANT:


REGENERON PHARMACEUTICALS, INC.,
a New York corporation
By:                    
Name:                    
Title:                    


LANDLORD:


BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
By:                    
Name:                    
Title:                    



B‑2
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT C
TENANT’S PERSONAL PROPERTY
1.
All business and trade fixtures, equipment and machines, communications
equipment, office equipment, and laboratory equipment (in each of all the
foregoing cases, of a movable nature) that are installed by or for the account
of Tenant and which (i) are not part of any building system (including
mechanical, electrical, plumbing, life safety, sanitary, heating, ventilating or
air conditioning (the “Building Systems”), as the Building Systems may have been
modified by any Tenant Alteration, and (ii) can be removed without structural
damage to the Premises or damage or operational equipment to the Building
Systems in any material respect.

2.
All furniture, furnishings and other articles of movable personal property owned
by Tenant and located in the Premises.

3.
Animal caging systems.




C‑1
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT D
RULES AND REGULATIONS
NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.
1.
Unless otherwise approved in writing by Landlord, neither Tenant nor any of
Tenant’s Affiliates, employees, agents, guests, or invitees (each, a “Tenant
Party”) shall encumber or obstruct the common entrances, lobbies, elevators,
sidewalks or stairways of the Building(s) or the Entire Project or use them for
any purposes other than ingress or egress to and from the Building(s) or the
Entire Project.

2.
Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building(s) without Landlord’s prior written
consent.  Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.

3.
If Landlord objects in writing to any curtains, blinds, shades, screens, hanging
plants or other similar objects attached to or used in connection with any
window or door of the Premises or placed on any windowsill, and (a) such window,
door or windowsill is visible from the exterior of the Premises and (b) such
curtain, blind, shade, screen, hanging plant or other object is not included in
plans approved by Landlord, then Tenant shall promptly remove such curtains,
blinds, shades, screens, hanging plants or other similar objects at its sole
cost and expense.

4.
No deliveries shall be made that impede or interfere with other tenants in or
the operation of the Entire Project.  Movement of furniture, office equipment or
any other large or bulky material(s) through the Common Area shall be restricted
to such hours as Landlord may designate and shall be subject to reasonable
restrictions that Landlord may impose. 

5.
Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) is allowed
by Applicable Laws.  Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building(s) to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Mt. Pleasant Project.

6.
Tenant shall not use any method of heating or air conditioning other than that
shown in the Approved Tenant Plans or otherwise approved in writing by Landlord.

7.
Tenant shall not install any radio, television or other antennae; cell or other
communications equipment; or other devices on the roof or exterior walls of the
Premises except in accordance with the Lease.  Tenant shall not interfere with
radio, television or other digital or electronic communications at the Entire
Project or elsewhere.

8.
Unless otherwise approved in writing by Landlord, canvassing, peddling,
soliciting and distributing handbills or any other written material within, on
or around the Entire Project (other than within the Premises) are prohibited. 
Tenant shall cooperate with Landlord to prevent such activities by any Tenant
Party.

9.
Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises.  Tenant shall not place in any such receptacle any material
that cannot be disposed of in the ordinary and customary manner of trash,
garbage and Hazardous Materials disposal.  Any Hazardous Materials transported
through Common Areas shall be transported in compliance with Applicable Laws. 
Tenant shall be responsible, at its sole cost and expense, for Tenant’s removal
of its Hazardous Materials.


D‑1
NY\5747656.2

--------------------------------------------------------------------------------




10.
The Premises shall not be used for lodging or for any improper, immoral or
objectionable purpose.  No cooking shall be done or permitted in the Premises;
provided, however, that Tenant may use (a) equipment approved in accordance with
the requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and (c)
equipment shown on Approved Tenant Plans; provided, further, that any such
equipment and microwave ovens are used in accordance with Applicable Laws.

11.
Tenant shall not, without Landlord’s prior written consent, use the name of the
Entire Project, if any, in connection with or in promoting or advertising
Tenant’s business except as Tenant’s address.

12.
Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any Governmental Authority.

13.
Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

14.
Tenant shall not modify any locks to the Premises without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay.  Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises, except with respect to high
security areas (access to which are subject to the terms of the Lease).

15.
Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.

16.
Unless otherwise approved in writing by Landlord, Tenant shall not permit any
animals in the Entire Project, other than guide animals, animals used in
connection with providing extermination services and animals for use in
laboratory experiments.

17.
Bicycles shall not be taken into the Building(s) except into areas designated by
Landlord.

18.
The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be deposited therein.

19.
Discharge of industrial sewage shall only be permitted if Tenant, at its sole
expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.

20.
Smoking is prohibited inside the Buildings and the Exclusive Parking Garage, but
is permitted in designated outdoor areas of the Entire Project.

21.
The Entire Project’s hours of operation are currently 24 hours a day, seven days
a week.

22.
Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or reasonably imposed by Landlord (“Waste
Regulations”) regarding the collection, sorting, separation and recycling of
waste products, garbage, refuse and trash generated by Tenant (collectively,
“Waste Products”), including the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

23.
If Tenant desires to use any portion of the Common Area for a Tenant-related
event, any such use shall be (and Tenant shall notify Landlord) in accordance
with the provisions of that certain Master Right of Entry Agreement by and
between Landlord and Tenant dated as of August 4, 2010, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

24.
No excessive overnight parking (greater than one (1) week) is permitted in any
parking area of the Entire Project, including the Exclusive Parking Garage,
without Landlord’s prior written approval.


D‑2
NY\5747656.2

--------------------------------------------------------------------------------




25.
The Exclusive Parking Garage may not be used for storage without Landlord’s
prior written approval.

26.
The Exclusive Parking Garage may only be used for vehicle parking and may not be
used for any other purpose without Landlord’s prior written approval.

Subject to the terms of the Lease, Landlord may waive any one or more of these
Rules and Regulations for the benefit of Tenant or any other tenant, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
in favor of Tenant or any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against any or all of the tenants of
the Entire Project, including Tenant. These Rules and Regulations are in
addition to, and shall not be construed to in any way modify or amend, in whole
or in part, the terms covenants, agreements and conditions of the Lease.
Landlord reserves the right to make such other and reasonable and
non-discriminatory rules and regulations as, in its judgment, may from time to
time be needed for safety and security, the care and cleanliness of the Entire
Project, or the preservation of good order therein; provided, however, that
Tenant shall not be obligated to adhere to such additional rules or regulations
until Landlord has provided Tenant with written notice thereof. Tenant agrees to
abide by these Rules and Regulations and any additional reasonable and
non-discriminatory rules and regulations issued or adopted by Landlord. Tenant
shall be responsible for the observance of these Rules and Regulations by all
Tenant Parties.





D‑3
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF ESTOPPEL CERTIFICATE
To:    BMR-Landmark at Eastview LLC
17190 Bernardo Center Drive
San Diego, CA 92128
Attention: Vice President, Real Estate Legal
BioMed Realty, L.P.
c/o BioMed Realty Trust, Inc.
17190 Bernardo Center Drive
San Diego, CA 92128
Re:
[PREMISES ADDRESS] (the “Premises”) at [STREET ADDRESS], [CITY AND STATE] (the
“Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:
1.Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of [_______], 2013. The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows: [_______]], and
there are no other agreements, written or oral, affecting or relating to
Tenant’s lease of the Premises. The lease term expires on [_______], 20[__].
2.Tenant took possession of the Premises, currently consisting of [_______]
square feet, on [_______], 20[__], and commenced to pay rent on [_______],
20[__]. Tenant has full possession of the Premises, has not assigned the Lease
or sublet any part of the Premises, and does not hold the Premises under an
assignment or sublease[, except as follows: [_______]].
3.All base rent, rent escalations and additional rent under the Lease have been
paid through [_______], 20[__]. There is no prepaid rent[, except $[_______]].
Tenant currently has no right to any future rent abatement under the Lease.
4.Base rent is currently payable in the amount of $[_______] per month.
5.Tenant is currently paying estimated payments of additional rent of $[_______]
per month on account of real estate taxes, insurance, management fees and common
area maintenance expenses.
6.All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except [_______]],
and all allowances to be paid to Tenant, including allowances for tenant
improvements, moving expenses or other items, have been paid[, except
[____________]].
7.The Lease is in full force and effect.
8.To the best of Tenant’s knowledge, the Lease is free from Default and free
from any event that could become a Default under the Lease, and Tenant has no
claims against the Landlord or offsets or defenses against rent, and there are
no disputes with the Landlord. Tenant has received no notice of prior sale,
transfer, assignment, hypothecation or pledge of the Lease or of the rents
payable thereunder[, except [_______]].
9.To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of the Tenant in, on or around the
Premises or the Entire Project in violation of any environmental laws.
10.The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is acquiring the Property in reliance on this
certificate and that the undersigned shall be bound by this certificate. The
statements

E‑1
NY\5747656.2

--------------------------------------------------------------------------------




contained herein may be relied upon by [INSERT NAME OF PURCHASER OR LENDER, AS
APPROPRIATE], [LANDLORD], BioMed Realty, L.P., BioMed Realty Trust, Inc., and
any mortgagee of the Property and their respective successors and assigns.
Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.
Dated this [____] day of [_______], 20[__].
REGENERON PHARMACEUTICALS, INC.,
a [_______]
By:                        
Name:                    
Title:                    



E‑2
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT F-1
CURRENTLY APPROVED SITE PLAN


[IMAGE]

F‑1‑1
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT F-2
PRELIMINARY MODIFIED SITE PLAN


[IMAGE]

F‑2‑1
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT G
LANDLORD WORK LETTER
All capitalized terms used but not otherwise defined herein shall have the
meanings given them in the Lease.
1.General Requirements.
1.1.    Schedule and Budget. The schedule for design and development of the
Landlord Work, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with
the schedule (the “Landlord Work Schedule”) prepared by Landlord, in
consultation with, and subject to the reasonable approval of, Tenant and based
off the schedule of milestones attached hereto as Schedule I (the Landlord Work
Schedule shall supersede and replace the schedule of milestones attached hereto
as Schedule I). Any dates set forth in such milestone schedule are estimates and
for informational purposes only and shall not be binding on Landlord in any
manner whatsoever (provided that this sentence shall not supersede Landlord’s
obligations under the Lease). The Landlord Work Schedule shall be subject to
adjustment as mutually agreed upon in writing by the parties, or as otherwise
provided in this Landlord Work Letter or the Lease. The budget for design and
development of the Landlord Work (and in any event, all costs that are part of
Project Costs), including the costs for preparation and review of construction
documents, approvals and performance, shall be in accordance with a budget
prepared by Landlord, in consultation with, and subject to the reasonable
approval of, Tenant (as the same may be updated pursuant to the terms of this
Landlord Work Letter and the Lease, the “Landlord Work Budget”). If, following
negotiations for the GMP Contract, the actual budget for the Landlord Work
reflects a decrease in the cost of the Landlord Work set forth on the Landlord
Work Budget, then the Landlord Work Budget shall be automatically adjusted to
reflect the same without any additional approval from Tenant (provided that
Landlord shall give Tenant reasonably prompt notice of such adjustment). If,
following negotiations for the GMP Contract, the actual budget for the Landlord
Work reflects an increase in the cost of the Landlord Work set forth on the
Landlord Work Budget, then Landlord and Tenant shall, within ten (10) business
days after Tenant’s receipt of such actual budget (the “Value Engineering Review
Period”), mutually agree in writing upon any modifications to the Landlord Work
and the Landlord Work Budget. Any delay beyond the Value Engineering Review
Period shall be deemed a Tenant Delay. In addition, the Landlord Work Budget
shall be automatically adjusted from time to time to include any increase in the
cost of performing the Landlord Work caused by Excused Landlord Delays,
Permitted Changes and approved (or deemed approved) Landlord Work Changes
(provided that Landlord shall give Tenant reasonably prompt notice of such
adjustment). Further, the Landlord Work Budget shall be subject to adjustment as
mutually agreed upon in writing by the parties, or as otherwise provided in this
Landlord Work Letter.
1.2.     Landlord’s Architects, Contractors and Consultants. The Contractor,
lead architect and primary engineering consultants shall be selected by Landlord
and approved by Tenant, which approval shall not be unreasonably withheld,
conditioned or delayed. In any event, Landlord shall have the right to elect not
to use any contractor, architect or consultant if, in Landlord’s reasonable
determination, such contractor, architect or consultant would cause labor
disharmony. Prior to performing any aspect of the Landlord Work, Landlord shall
submit to Tenant for approval copies of each contract relating to the applicable
aspect of the Landlord Work and proposed to be executed by Landlord. Tenant
shall approve or disapprove such contract(s) as soon as practicable, but in no
event later than five (5) business days, after receipt thereof, after which time
Tenant shall be deemed to have approved such contract. Landlord shall require
that its design team and Contractor use 3D BIM modeling for design and
construction.
1.3.    Tenant Delay. For purposes of clarity, any reference in this Landlord
Work Letter to a Tenant Delay shall be limited to the extent such circumstance
actually delays completion of the TI Ready Work, Substantial Completion of the
Landlord Work or Substantial Completion of the Final Landlord Work, as
applicable, beyond the date when such completion or Substantial Completion, as
applicable, would have otherwise occurred (as determined by the Neutral
Architect if Landlord and Tenant disagree and whose determination shall be final
and binding upon the parties).
2.Landlord Work. The Landlord Work shall be performed by Contractor, at
Landlord’s sole cost and expense (subject to recompense in the form of Rent
pursuant to the terms of the Lease) and in accordance with the Approved Landlord
Work Plans (as defined below), the Lease and this Landlord Work Letter. Landlord
and Tenant acknowledge

G‑1
NY\5747656.2

--------------------------------------------------------------------------------




and agree that if for any reason the Contractor selected pursuant to Section 1.2
becomes unable or unavailable to satisfactorily perform the Landlord Work (in
Landlord’s reasonable discretion), Landlord, in consultation with Tenant, shall
select a replacement Contractor and that any Approved Contractor shall be deemed
an acceptable replacement Contractor, subject to Tenant’s rights set forth in
Section 4.2(a) of the Lease with respect to the Approved Contractors and the GMP
Contract. All material and equipment furnished by Landlord or its contractors as
the Landlord Work shall be new or “like new,” and the Landlord Work shall be
performed in a first-class, workmanlike manner.
2.1.    Schematic Plans. Landlord shall prepare and submit to Tenant for
approval schematics covering the Landlord Work (which Landlord Work is described
on the Scope Allocation Matrix) prepared in conformity with the applicable
provisions of this Landlord Work Letter and in substantial conformance with the
Basis of Design (the “Landlord Draft Schematic Plans”). The Landlord Draft
Schematic Plans shall contain sufficient information and detail to accurately
describe the proposed design to Tenant and such other information as Tenant may
reasonably request and include a progress budget report showing any updates to
the Landlord Work Budget based on such Landlord Draft Schematic Plans. Tenant
shall notify Landlord in writing within ten (10) business days after receipt of
the Landlord Draft Schematic Plans (which shall include all information required
by the immediately preceding sentence) whether Tenant approves or objects to the
Landlord Draft Schematic Plans and of the manner, if any, in which the Landlord
Draft Schematic Plans are unacceptable. Tenant’s failure to respond within such
ten (10) business day period shall be deemed approval by Tenant. If Tenant
reasonably objects to the Landlord Draft Schematic Plans, then Landlord shall
revise the Landlord Draft Schematic Plans and cause Tenant’s objections to be
remedied in the revised Landlord Draft Schematic Plans. Landlord shall then
resubmit the revised Landlord Draft Schematic Plans to Tenant for approval
(including all information required herein to be provided with such plans),
though the approval period afforded to Tenant with respect to any revisions
shall be five (5) business days (provided, however, that if Tenant reasonably
determines that the revisions are substantial and reasonably require more time,
then Tenant may by notice to Landlord take an additional five (5) business days
to respond). Tenant’s approval of or objection to the revised Landlord Draft
Schematic Plans and Landlord’s correction of the same shall be in accordance
with this Section until Tenant has approved the Landlord Draft Schematic Plans
in writing or been deemed to have approved them. If Landlord and Tenant cannot
agree on the revised Landlord Draft Schematic Plans and Landlord’s correction of
same after Tenant resubmits to Landlord further revisions to the revised
Landlord Draft Schematic Plans, then the Neutral Architect, in accordance with
Subsection 4.2(b)(iii) of the Lease (whose determination shall be final and
binding upon the parties) shall decide to accept in their entirety either
Landlord’s revised Landlord Draft Schematic Plans or Tenant’s further revisions
to Landlord’s revised Landlord Draft Schematic Plans. The iteration of the
Landlord Draft Schematic Plans that is approved or deemed approved by Tenant
without objection (or by the Neutral Architect, if necessary) shall be referred
to herein as the “Approved Landlord Work Schematic Plans.”
2.2.    Design Development Plans. Landlord shall prepare and submit to Tenant
for approval design development drawings covering the Landlord Work that (a) are
consistent with and are logical evolutions of the Approved Landlord Work
Schematic Plans and (b) incorporate any other Tenant-requested (and
Landlord-approved) Landlord Work Changes (as defined below) (the “Landlord Draft
Design Development Plans”). The Landlord Draft Design Development Plans shall
contain sufficient information and detail to accurately describe the proposed
design to Tenant and such other information as Tenant may reasonably request and
include a progress budget report showing any updates to the Landlord Work Budget
based on such Landlord Draft Design Development Plans. Tenant shall notify
Landlord in writing within ten (10) business days after receipt of the Landlord
Draft Design Development Plans (which shall include all information required by
the immediately preceding sentence) whether Tenant approves or objects to the
Landlord Draft Design Development Plans and of the manner, if any, in which the
Landlord Draft Design Development Plans are unacceptable. Tenant’s failure to
respond within such ten (10) business day period shall be deemed approval by
Tenant. If Tenant reasonably objects to the Landlord Draft Design Development
Plans, then Landlord shall revise the Landlord Draft Design Development Plans
and cause Tenant’s objections to be remedied in the revised Landlord Draft
Design Development Plans. Landlord shall then resubmit the revised Landlord
Draft Design Development Plans to Tenant for approval (including all information
required herein to be provided with such plans), though the approval period
afforded to Tenant with respect to any revisions shall be five (5) business days
(provided, however, that if Tenant reasonably determines that the revisions are
substantial and reasonably require more time, then Tenant may by notice to
Landlord take an additional five (5) business days to respond). Tenant’s
approval of or objection to the revised Landlord Draft Design Development Plans
and Landlord’s correction of the same shall be in accordance with this Section
until Tenant has approved the Landlord Draft Design Development Plans in writing
or been deemed to have

G-2
NY\5747656.2

--------------------------------------------------------------------------------




approved them. If Landlord and Tenant cannot agree on the revised Landlord Draft
Design Development Plans and Landlord’s correction of same after Tenant
resubmits to Landlord further revisions to the revised Landlord Draft Design
Development Plans, then the Neutral Architect, in accordance with Subsection
4.2(b)(iii) of the Lease (whose determination shall be final and binding upon
the parties) shall decide to accept in their entirety either Landlord’s revised
Landlord Draft Design Development Plans or Tenant’s further revisions to
Landlord’s revised Landlord Draft Design Development Plans. The iteration of the
Landlord Draft Design Development Plans that is approved or deemed approved by
Tenant without objection (or by the Neutral Architect, if necessary) shall be
referred to herein as the “Approved Landlord Work Design Development Plans.”
2.3.    Construction Plans. Landlord shall prepare final plans and
specifications for the Landlord Work that (a) are consistent with and are
logical evolutions of the Approved Landlord Work Design Development Plans and
(b) incorporate any other Tenant-requested (and Landlord-approved) Landlord Work
Changes (as defined below). As soon as such final plans and specifications (the
“Landlord Work Construction Plans”) are completed, Landlord shall deliver the
same to Tenant, along with an updated Landlord Work Budget based on such
Landlord Work Construction Plans, for Tenant’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed. Such Landlord Work
Construction Plans shall be approved or disapproved by Tenant within ten (10)
business days after delivery of the Landlord Work Construction Plans and the
updated Landlord Work Budget to Tenant. Tenant’s failure to respond within such
ten (10) business-day period shall be deemed approval by Tenant. If the Landlord
Work Construction Plans are disapproved by Tenant, then Tenant shall notify
Landlord in writing of its reasonable objections to such Landlord Work
Construction Plans, and the parties shall confer and negotiate in good faith to
reach agreement on the Landlord Work Construction Plans. Promptly after the
Landlord Work Construction Plans are approved by Landlord and Tenant, two (2)
copies of such Construction Plans shall be initialed and dated by Landlord and
Tenant, and Landlord shall promptly submit such Landlord Work Construction Plans
to all appropriate Governmental Authorities for approval. The Landlord Work
Construction Plans so approved, and all change orders specifically permitted by
this Landlord Work Letter, are referred to herein as the “Approved Landlord Work
Plans.” Upon completion and approval of the Approved Landlord Work Plans, the
Basis of Design (with respect to the Landlord Work) and the Scope Allocation
Matrix (with respect to the Landlord Work) shall automatically be null and void
and shall be superseded in all respects by the Approved Landlord Work Plans.
2.4.    Changes to Landlord Work. Except for Permitted Changes and De Minimis
Variations, any changes to the Approved Landlord Work Plans (each, a “Landlord
Work Change”) shall be requested and instituted in accordance with the
provisions of this Article and shall be subject to the written approval of the
non-requesting party in accordance with this Landlord Work Letter.
(a)    Change Request. Either Landlord or Tenant may request Landlord Work
Changes after Tenant approves the Approved Landlord Work Plans by notifying the
other party thereof in writing in substantially the same form as the AIA
standard change order form (a “Landlord Work Change Request”), which Landlord
Work Change Request shall detail the nature and extent of any requested Landlord
Work Changes. Landlord Work Change Requests shall be signed by the requesting
party’s Authorized Representative.
(b)    Approval of Changes. All Landlord Work Change Requests shall be subject
to the other party’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. The non-requesting party shall
have five (5) business days (plus (i) such additional time to which Tenant is
entitled under Section 2.3(c) below and (ii) an additional five (5) business
days if requested in writing by the non-requesting party (for purposes herein,
email to a party’s Authorized Representative shall be sufficient)) after receipt
of a Landlord Work Change Request to notify the requesting party in writing of
the non-requesting party’s decision either to approve or object to the Landlord
Work Change Request. The non-requesting party’s failure to respond within such
time period shall be deemed approval by the non-requesting party. If Tenant
requests Landlord Work Changes that actually delay the completion of the TI
Ready Work, Substantial Completion of the Landlord Work or Substantial
Completion of the Final Landlord Work as set forth on the revised Landlord Work
Schedule issued in connection with the Landlord Work Change Request, as
applicable, then such delay shall constitute a Tenant Delay.
(c)    Preparation of Estimates. If Landlord is the party submitting a Landlord
Work Change Request, then simultaneously with such request, Landlord shall
deliver to Tenant an estimate of the increased costs or

G-3
NY\5747656.2

--------------------------------------------------------------------------------




savings that would result from such Landlord Work Change, as well as a
reasonable estimate of such Landlord Work Change’s effects on the Landlord Work
Schedule. If Tenant is the party submitting a Landlord Work Change Request, then
Landlord shall, before proceeding with any Landlord Work Change, using
commercially reasonable efforts, prepare and deliver to Tenant as soon as is
reasonably practicable (but in no event more than five (5) business days after
receipt of a Landlord Work Change Request) an estimate of the increased costs or
savings that would result from such Landlord Work Change, as well as a
reasonable estimate of such Landlord Work Change’s effects on the Landlord Work
Schedule. Tenant shall have five (5) business days after receipt of such
information from Landlord to approve or withdraw, in its reasonable discretion,
such Landlord Work Change Request in writing.
3.Requests for Consent. Except as otherwise provided in this Landlord Work
Letter, Tenant shall respond to all requests for consents, approvals or
directions made by Landlord pursuant to this Landlord Work Letter within five
(5) business days following Tenant’s receipt of such request; provided, however,
Tenant may request an additional five (5) business days in the event Tenant
reasonably needs such additional review time and such consent, approval or
direction of Tenant is not in connection with a portion of the Landlord Work on
the critical path. Any request made to Tenant for consents, approvals or
directions pursuant to this Landlord Work Letter shall be delivered to Tenant by
electronic mail at each of the following addresses: joanne.deyo@regeneron.com;
michael.kaplan@regeneron.com, and michelle.fritsche@regeneron.com (and any other
electronic mail addresses of which Tenant notifies Landlord) and shall be deemed
delivered on the date sent if such correspondence is sent prior to 5:00 PM
Eastern Standard Time (or Eastern Daylight Time, as applicable) on a business
day; if such correspondence is sent after 5:00 PM Eastern Standard Time (or
Eastern Daylight Time, as applicable) or on a day that is not a business day, it
shall be deemed delivered on the next business day. Tenant’s failure to respond
within such five (5) business day time period (or such additional five (5)
business day time period if properly requested as set forth in this Section)
shall be deemed approval by Tenant.

G-4
NY\5747656.2

--------------------------------------------------------------------------------




SCHEDULE I TO LANDLORD WORK LETTER


MILESTONE SCHEDULE


Indemnification Agreement Executed
 
02/20/2013
Schematic Design issued
 
04/02/2013
Submit Final Land Development Drawings
 
04/15/2013
Design Development Drawings Issued
 
05/28/2013
Design Development Budget Issued
 
06/25/2013
Award Long Lead Item Package
 
07/19/2013
Estimated Amended Site Plan Approval
 
08/01/2013
Construction Drawings Issued
 
08/19/2013
GMP Budget Issued
 
09/30/2013
TI Ready
 
07/21/2014
Substantial Completion of Landlord Work
 
12/22/2014




G-5
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT G-1
TENANT WORK LETTER
All capitalized terms used but not otherwise defined herein shall have the
meanings given them in the Lease.
1.General Requirements.
1.1.    Changes. Landlord shall not be obligated to respond to or act upon any
Tenant plans, drawings, change orders and approvals until such item has been
initialed by Tenant’s Authorized Representative.
1.2.    Schedule. The schedule for design and development of the Tenant
Improvements and the Base Building Work, as applicable, including the time
periods for preparation and review of construction documents, approvals and
performance, shall be in accordance with that certain schedule to be prepared by
Tenant, in consultation with, and subject to the reasonable approval of,
Landlord (the “Tenant Schedule”). The Tenant Schedule shall be subject to
adjustment as the actual progress of the Tenant Improvements and Base Building
Work, as applicable, dictates, and as otherwise provided in this Tenant Work
Letter and the Lease. Tenant shall deliver to Landlord, on no less than a
monthly basis, the Tenant Schedules as so adjusted or otherwise modified, which
shall be subject to Landlord’s further reasonable approval.
1.3.    Architects and Consultants. The lead architect, the MEP engineering
consultants and the contractor responsible for the construction of the Tenant
Improvements and the Base Building Work shall be selected by Tenant and approved
by Landlord. Landlord’s approval of the same shall not be unreasonably withheld,
provided the same would not, in Landlord’s reasonable determination, cause labor
disharmony.
2.Tenant Improvements. Tenant shall perform Tenant Improvements and the Base
Building Work at Tenant’s sole cost and expense and without cost to Landlord
(except for the TI Allowance and the Base Building Costs reimbursement that
Tenant is entitled to receive under the Lease) and in accordance with the
Approved Tenant Plans, the Lease and this Tenant Work Letter. The quality of the
Tenant Improvements and the Base Building Work shall be of a nature and
character not less than (a) the quality of the tenant improvements and base
building work in place at buildings 735, 745 and 755 on the Property and the
Entire Project as of the Execution Date of the Lease and (b) Landlord’s general
standards for the Entire Project as a whole, including that all material and
equipment furnished by Tenant or its contractors as the Tenant Improvements and
the Base Building Work shall be new or “like new,” and the Tenant Improvements
and the Base Building Work all be performed in a first-class, workmanlike
manner.
2.1.    Schematic Plans.
(a)    Tenant shall prepare and submit to Landlord for approval schematics
covering the Base Building Work and the Tenant Improvements (which Base Building
Work and Tenant Improvements are described on the Scope Allocation Matrix)
prepared in conformity with the applicable provisions of this Tenant Work Letter
and, with respect to the Base Building Work, in substantial conformance with the
Basis of Design (the “Tenant Draft Schematic Plans”). The Tenant Draft Schematic
Plans shall contain sufficient information and detail to accurately describe
Tenant’s proposed design to Landlord and such other information as Landlord may
reasonably request. Landlord shall notify Tenant in writing within ten (10)
business days after receipt of the Tenant Draft Schematic Plans whether Landlord
approves or objects to the Tenant Draft Schematic Plans and of the manner, if
any, in which the Tenant Draft Schematic Plans are unacceptable. If Landlord
objects to the Tenant Draft Schematic Plans, then Tenant shall revise the Tenant
Draft Schematic Plans and cause Landlord’s objections to be remedied in the
revised Tenant Draft Schematic Plans. Tenant shall then resubmit the revised
Tenant Draft Schematic Plans to Landlord for approval, except the turn-around
approval period afforded to Landlord with respect to any revisions shall be five
(5) business days (provided, however, that if Landlord reasonably determines
that the revisions are substantial and reasonably require more time, then
Landlord may by notice to Tenant take an additional five (5) business days to
respond). Landlord’s failure to respond within the specified time frames shall
be deemed approval by Landlord. If Landlord and Tenant cannot agree on the
revised Tenant Draft Schematic Plans and Tenant’s correction of same after
Landlord resubmits to Tenant further revisions to the revised Tenant Draft
Schematic Plans, then the Neutral Architect, in accordance with

G‑1‑1
NY\5747656.2

--------------------------------------------------------------------------------




Subsection 4.2(b)(iii) of the Lease (whose determination shall be final and
binding upon the parties) shall decide to accept in their entirety either
Tenant’s revised Tenant Draft Schematic Plans or Landlord’s further revisions to
Tenant’s revised Tenant Draft Schematic Plans. The iteration of the Tenant Draft
Schematic Plans that is approved (or deemed approved) by Landlord without
objection (or by the Neutral Architect, if necessary) shall be referred to
herein as the “Approved Tenant Schematic Plans.”
2.2.    Construction Plans.
(a)    Tenant shall prepare final plans and specifications for the Base Building
Work and the Tenant Improvements that (i) are consistent with and are logical
evolutions of the Approved Tenant Schematic Plans and (ii) incorporate any other
Landlord-requested (and Tenant-approved) Tenant Changes (as defined below). As
soon as such final plans and specifications (“Tenant Construction Plans”) are
completed, Tenant shall deliver the same to Landlord for Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed. The
Tenant Construction Plans shall be approved or disapproved by Landlord within
ten (10) days after delivery to Landlord. Landlord’s failure to respond within
such ten (10)-day period shall be deemed approval by Landlord. If the Tenant
Construction Plans are disapproved by Landlord, then Landlord shall notify
Tenant in writing of its reasonable objections to such Tenant Construction
Plans, and the parties shall confer and negotiate in good faith to reach
agreement on the Tenant Construction Plans. If Landlord and Tenant cannot agree
on the revised Tenant Construction Plans and Tenant’s correction of the same
after Landlord resubmits to Tenant further revisions to the revised Tenant
Construction Plans, then the Neutral Architect, in accordance with Subsection
4.2(b)(iii) of the Lease (whose determination shall be final and binding upon
the parties) shall decide to accept in their entirety either Tenant’s revised
Tenant Construction Plans or Landlord’s further revisions to Tenant’s revised
Tenant Construction Plans. Promptly after the Tenant Construction Plans are
approved (or deemed approved) by Landlord and Tenant (or by the Neutral
Architect, if necessary), two (2) copies of the Tenant Construction Plans shall
be initialed and dated by Landlord and Tenant, and Tenant shall promptly submit
the Tenant Construction Plans to all appropriate Governmental Authorities for
approval. The Tenant Construction Plans as so approved, and all change orders
specifically permitted by this Tenant Work Letter, are referred to herein as the
“Approved Tenant Plans.” Upon completion and approval of the Approved Tenant
Plans, the Scope Allocation Matrix (with respect to the Tenant Improvements and
the Base Building Work) and the Basis of Design (with respect to the Base
Building Work) shall automatically be null and void and shall be superseded in
all respects by the Approved Tenant Plans.
2.3.    Completion of the Base Building Work and Tenant Improvements. Tenant
shall perform and complete the Base Building Work and the Tenant Improvements
(a) in strict conformance with the Approved Tenant Plans, as applicable (and
otherwise subject only to De Minimis Variations), (b) in compliance with the
Lease and (c) in accordance with Applicable Laws, Tenant’s insurance carriers
and the board of fire underwriters having jurisdiction over the Entire Project
and the Premises. The determination of whether the Base Building Work and the
Tenant Improvements, as applicable, have reached the stage of substantial
completion or final completion shall be made by Tenant’s Authorized
Representative, in consultation with and subject to the reasonable approval of
Landlord’s Authorized Representative. In the event of a dispute among the
parties relating to (v) the stage of completion of the Tenant Improvements or
the Base Building Work, as applicable, (w) whether the Tenant Improvements or
the Base Building Work has been completed in conformance with the Approved
Tenant Plans, (x) whether a Landlord Delay or Force Majeure event has occurred,
(y) Tenant’s entitlement to a postponement of the Building 8 Rent Commencement
Date or Building 9 Rent Commencement Date, as the case may be, by reason of a
Landlord Change Order Request under Section 7.2 or (z) any other dispute arising
under this Section 2.3, the same shall be resolved by the Neutral Architect in
accordance with Subsection 4.2(b)(iii) of the Lease, whose determination shall
be final and binding upon the parties.
2.4.    Conditions to Performance of Base Building Work and Tenant Improvements.
Prior to the commencement of the Base Building Work and the Tenant Improvements,
Tenant shall submit to Landlord for Landlord’s approval (which approval Landlord
shall not unreasonably withhold) a list (the “List”) of project managers that
will perform the Base Building Work and the Tenant Improvements, as applicable.
Landlord shall give Tenant notice in writing of its approval or disapproval of
the List within the time periods set forth above. If Landlord disapproves of one
or more parties on the List, Tenant shall revise the List and resubmit the same
to Landlord for Landlord’s approval in accordance with the preceding two
sentences.

G‑1‑2
NY\5747656.2

--------------------------------------------------------------------------------




2.5.    Requests for Consent. Landlord shall respond to all requests for
consents, approvals or directions made by Tenant pursuant to this Tenant Work
Letter (except as described in Sections 2.1 and 2.2) within five (5) business
days following Landlord’s receipt of such request; provided, however, that
Landlord may request an additional five (5) business days in the event Landlord
reasonably needs such additional review time and such consent, approval or
direction of Landlord is not in connection with a portion of the Base Building
Work or Tenant Improvements, as applicable, on the critical path. Any request
made to Landlord for consents, approvals or directions pursuant to this Tenant
Work Letter shall be delivered to Landlord by electronic mail at each of the
following addresses: john.bonanno@biomedrealty.com;
timothy.stoll@biomedrealty.com and tiffany.phipps@biomedrealty.com (and any
other email addresses of which Landlord notifies Tenant), and shall be deemed
delivered on the date sent if such correspondence is sent prior to 5:00 p.m.
Eastern Standard Time (or Eastern Daylight Time, as applicable) on a business
day. If such correspondence is sent after 5:00 p.m. Eastern Standard Time (or
Eastern Daylight Time, as applicable) or on a day that is not a business day,
then it shall be deemed delivered on the next business day. Landlord’s failure
to respond within such five (5) business day time period (or such additional
five (5) business day time period, if properly requested pursuant to this
Section) shall be deemed approval by Landlord.
3.Tenant’s Construction Obligations Shall Not Delay Commencement of the Term.
Notwithstanding any Tenant Improvements or Base Building Work performed by
Tenant, the Building 8 Term Commencement Date, the Building 9 Term Commencement
Date and Tenant’s obligation to pay Rent shall not, under any circumstance, be
extended or delayed for any reason, other than as set forth in the Lease or
Section 7.2. Tenant shall perform promptly such of its obligations contained in
this Tenant Work Letter as are to be performed by it. Tenant shall also observe
and perform all of its obligations under the Lease from the Building 8 Term
Commencement Date and Building 9 Term Commencement Date, as applicable.
4.Completion of Tenant’s Construction Obligations. Tenant, at its sole cost and
expense (except for the TI Allowance and Base Building Costs reimbursement
Tenant is entitled to receive under the Lease), shall complete the Base Building
Work and the Tenant Improvements described in this Tenant Work Letter in all
respects in accordance with the provisions of the Lease and this Tenant Work
Letter. The Base Building Work and the Tenant Improvements shall be deemed
completed at such time as Tenant, at its sole cost and expense (except for any
TI Allowance and Base Building Costs reimbursement Tenant is entitled to receive
under the Lease) shall furnish to Landlord (a) evidence satisfactory to Landlord
that (i) all the Base Building Work and the Tenant Improvements, as applicable,
have been completed and paid for in full, or in the event of a dispute between
Tenant and its contractor, or any of its subcontractors, regarding payment, the
amount in dispute has been fully bonded (which shall be evidenced by the
Tenant’s architect’s certificate of completion and the contractor’s and each
subcontractor’s and material supplier’s final waivers and releases of liens),
(ii) all the Base Building Work and the Tenant Improvements, as applicable, have
been accepted by Landlord, (iii) any and all liens related to the Base Building
Work and the Tenant Improvements have either been discharged of record (by
payment, bond, order of a court of competent jurisdiction or otherwise) or
waived by the party filing such lien and (iv) no security interests relating to
the Base Building Work and the Tenant Improvements are outstanding, (b) all
certifications and approvals with respect to the Base Building Work and the
Tenant Improvements that may be required from any Governmental Authority and any
board of fire underwriters or similar body for the use and occupancy of the
Premises, (c) certificates of insurance required by the Lease to be purchased
and maintained by Tenant, (d) an affidavit from Tenant’s architect certifying
that all work performed in, on or about the Premises is in strict conformance
with the Approved Tenant Plans, as applicable (subject only to De Minimis
Variations), and (e) complete “as-built” drawing print sets and electronic CAD
files on disc (or files in such other current format in common use as Landlord
reasonably approves or requires) of all contract documents for work performed by
Tenant’s architect and engineers in relation to the Base Building Work and the
Tenant Improvements. Any such “as-built” plans shall show the applicable Base
Building Work and the Tenant Improvements as an overlay on the Building
“as-built” plans, to the extent that Landlord has provided the Building
“as-built” plans to Tenant for such purpose.
5.Insurance. Prior to commencing the Base Building Work or the Tenant
Improvements, Tenant shall provide, or shall cause Tenant’s contractors and
subcontractors to provide, to Landlord, in addition to the insurance required of
Tenant pursuant to the Lease, the following types of insurance in the following
amounts, upon the following terms and conditions:

G‑1‑3
NY\5747656.2

--------------------------------------------------------------------------------




5.1.    Builders’ All-Risk Insurance. At all times during the period beginning
with commencement of construction of the Base Building Work and the Tenant
Improvements and ending with final completion of the same, Tenant shall
maintain, or cause to be maintained, casualty insurance in Builder’s All-Risk
Form, insuring the Landlord Parties and Tenant’s contractors, as their interests
may appear, all as required under Section 21.1 of the Lease. Such policy shall,
on a completed values basis for the full insurable value at all times, insure
against loss or damage by fire, vandalism and malicious mischief and other such
risks as are customarily covered by the so-called “broad form extended coverage
endorsement” upon all of the Base Building Work and the Tenant Improvements and
the contractor’s and any subcontractors’ machinery, tools and equipment, all
while each forms a part of, or is contained in, the Base Building Work and the
Tenant Improvements or any temporary structures on the Premises, or is adjacent
thereto. As provided in the Lease, said Builder’s All-Risk Insurance shall
contain an express waiver of any right of subrogation by the insurer against
Landlord and Landlord’s Affiliates, agents and employees.
5.2.    Workers’ Compensation. At all times during the period of construction of
the Base Building Work and the Tenant Improvements, Tenant shall, or shall cause
its contractors or subcontractors to, maintain statutory workers’ compensation
insurance as required by Applicable Laws.
6.Liability. Tenant assumes sole responsibility and liability for any and all
injuries or the death of any persons, including Tenant’s contractors and
subcontractors and their respective employees, and for any and all damages to
property caused by, resulting from or arising out of any act or omission on the
part of Tenant, Tenant’s contractors or subcontractors, or their respective
employees in the prosecution of the Base Building Work and the Tenant
Improvements. Tenant agrees to indemnify, defend, protect and save free and
harmless Landlord and Landlord’s Affiliates, agents and employees from and
against all losses and expenses, including reasonable attorneys’ fees and
expenses, that Landlord may incur as the result of claims or lawsuits due to,
because of, or arising out of any and all such injuries, death or damage,
whether real or alleged, and Tenant and Tenant’s contractors and subcontractors
shall assume and defend at their sole cost and expense all such claims or
lawsuits; provided, however, that nothing contained in this Tenant Work Letter
shall be deemed to indemnify or otherwise hold Landlord harmless from or against
liability caused by Landlord’s negligence or willful misconduct. Any deficiency
in design or construction of the Base Building Work and the Tenant Improvements
shall be solely the responsibility of Tenant, notwithstanding the fact that
Landlord may have approved of the same in writing. All material and equipment
furnished by Tenant as part of the Base Building Work and the Tenant
Improvements shall be new or “like new,” and the Base Building Work and the
Tenant Improvements shall be performed in a first-class, workmanlike manner.
7.Changes. Any material changes (subject to De Minimis Variations) to the Base
Building Work and/or the Tenant Improvements (each, a “Base Building Change” or
“Tenant Improvement Change,” as applicable, and together a “Tenant Change”)
requested by Landlord or Tenant after Landlord approves the Approved Tenant
Plans, as applicable, in writing shall be requested and instituted in accordance
with the provisions of this Section 7 and shall be subject to the reasonable
written approval of the other party.
7.1.    Changes Requested by Tenant.
(a)    Tenant may request Base Building Changes or Tenant Improvement Changes
after Landlord approves the Approved Tenant Plans, as applicable, by notifying
Landlord thereof in writing in substantially the same form as the AIA standard
change order form (a “Tenant Change Order Request”), which Tenant Change Order
Request shall detail the nature and extent of any requested Base Building
Changes or Tenant Improvement Changes. If the nature of a Tenant Change Order
Request requires revisions to the Approved Tenant Plans, then Tenant shall be
solely responsible for the cost and expense of such revisions. Tenant Change
Order Requests shall be signed by Tenant’s Authorized Representative.
(b)    Landlord shall approve or reject any Tenant Change Order Requests in
accordance with the procedures established pursuant to Section 2. If Landlord
does not approve in writing a Tenant Change Order Request, then such Tenant
Change Order Request shall be deemed approved by Landlord as long as Landlord
receives with such written Tenant Change Order Request all information
reasonably necessary to permit Landlord to consider such request. If Landlord
fails to grant or deny the requested Tenant Change Order Request within five (5)
business days after it receives Tenant’s request (and all required additional
information, if any), then Landlord shall be deemed to have

G‑1‑4
NY\5747656.2

--------------------------------------------------------------------------------




granted its consent to a given Tenant Change Order Request. These deemed consent
procedures for Tenant Change Order Requests shall have no application to any
other consent by Landlord.
7.2.    Changes Requested by Landlord. Landlord may request Base Building
Changes or Tenant Improvement Changes after Landlord approves the Approved
Tenant Plans, as applicable, by notifying Tenant thereof in writing in
substantially the same form as the AIA standard change order form (a “Landlord
Change Order Request”), which Landlord Change Order Request shall describe in
reasonable detail the nature and extent of any requested Base Building Changes
or Tenant Improvement Changes. If the nature of a Tenant Improvement Change
requires revisions to the Approved Tenant Plans and Tenant reasonably agrees to
the Tenant Improvement Change, then Landlord shall be solely responsible for the
cost and expense of such revisions (for the sake of clarity, the parallel
concept does not apply to Base Building Changes since Landlord reimburses Tenant
for Base Building Costs and then includes such Base Buildings Costs as a Project
Cost). Landlord shall reimburse Tenant for all additional costs and expenses
payable by Tenant to complete Tenant Improvements due to a Landlord-requested
Change in accordance with the payment provisions of this Tenant Work Letter. If
Landlord requests Base Building Changes or Tenant Improvement Changes that would
delay the Tenant Schedule beyond the twelve (12) month period reserved to Tenant
under Section 2.5 of the Lease to design and construct the Base Building Work
and the Tenant Improvements, then Tenant may disapprove such Base Building
Changes or Tenant Improvement Changes, as applicable, unless Landlord agrees to
a reasonable extension of the Building 8 Rent Commencement Date or Building 9
Rent Commencement Date, as the case may be, for the applicable portion of the
Premises to equitably compensate Tenant for such delay. If Tenant does not
approve or disapprove in writing a Landlord Change Order Request, then such
Landlord Change Order Request shall be deemed approved by Tenant as long as it
receives with such written Landlord Change Order Request all information
reasonably necessary to permit Tenant to consider such request. If Tenant fails
to grant or deny the requested Landlord Change Order Request within five (5)
business days after it receives Landlord’s request (and all required additional
information, if any), then Tenant shall be deemed to have granted its consent to
a given Landlord Change Order Request. These deemed consent procedures for
Landlord Change Order Requests shall have no application to any other consent by
Tenant.
7.3.    Preparation of Estimates. Tenant shall, before proceeding with any Base
Building Change or Tenant Improvement Change, using commercially reasonable
efforts, prepare and deliver to Landlord as soon as is reasonably practicable
(but in no event more than five (5) business days after delivering a Tenant
Change Order Request to Landlord or receipt of a Landlord Change Order Request)
an estimate of the increased costs or savings that would result from such Base
Building Change or Tenant Improvement Change, as well as a reasonable estimate
on such Tenant Improvement Change’s effects on the applicable Tenant Schedule.
Landlord shall have five (5) business days after receipt of such information
from Tenant to (a) in the case of a Tenant Change Order Request, approve or
reject such Tenant Change Order Request in writing, or (b) in the case of a
Landlord Change Order Request, notify Tenant in writing of Landlord’s decision
either to proceed with or abandon the Landlord-requested Tenant Improvement
Change.



G‑1‑5
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT H
APPROVED CONTRACTORS


Suffolk Construction Company, Inc.
John Moriarty & Associates of Virginia, LLC
Pavarini North East Construction Co., Inc.
Bovis Construction Corp.

H‑1
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT I
REAL PROPERTY DESCRIPTION
[IMAGE]



I‑1
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT J
FINAL LANDLORD WORK
[IMAGE]



J‑1
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT K-1
SCOPE ALLOCATION MATRIX
[IMAGE]

K-1-1



--------------------------------------------------------------------------------




EXHIBIT K-2
BASIS OF DESIGN


[IMAGE]

K-2-2



--------------------------------------------------------------------------------




EXHIBIT L
PRELIMINARY TITLE REPORT SCHEDULE B EXCEPTIONS
[IMAGE]



L‑1
NY\5747656.2

--------------------------------------------------------------------------------






EXHIBIT M
FORM OF MAJOR-SUBTENANT SNDA
SUBTENANT RECOGNITION AND ATTORNMENT AGREEMENT
This SUBTENANT RECOGNITION AND ATTORNMENT AGREEMENT (this “Agreement”) is
entered into as of __________ __, 20__ (the “Effective Date”), between
BMR‑Landmark at Eastview LLC, a Delaware limited liability company whose address
is 17190 Bernardo Center Drive, San Diego, California 92128 (Attn: Vice
President, Real Estate Legal) (“Overlandlord”), and ____________________, a
____________________ [type of entity], whose address is
__________________________________________________ (“Subtenant”), based on these
facts:
A.    Regeneron Pharmaceuticals, Inc., a New York corporation, whose address is
777 Old Saw Mill River Road, Tarrytown, New York 10591 (“Sublandlord”), occupies
and leases portions of the real property and improvements commonly known as The
Landmark at Eastview (“Sublandlord’s Premises”), under that certain Mt. Pleasant
Lease dated ____________________, 2013 between Overlandlord and Sublandlord (as
amended, renewed, extended, or otherwise changed from time to time, the
“Overlease”).
B.    By that certain Sublease dated as of ____________________ (the
“Sublease”), Sublandlord demised to Subtenant part of Sublandlord’s Premises
(“Subtenant’s Premises”).
C.    Subtenant and Overlandlord desire to agree upon the relationship between
their interests in Sublandlord’s Premises and their rights and obligations if
certain events occur.
NOW, THEREFORE, for good and sufficient consideration, receipt of which the
parties acknowledge, Subtenant and Overlandlord agree:
1.
Definitions.

These terms shall have the following meanings in this Agreement.
1.1    “Construction-Related Obligation” means any obligation to make, pay for,
or reimburse Subtenant for any alterations, demolition, or other improvements or
work. “Construction-Related Obligations” shall not include (a) reconstruction or
repair after fire, casualty or condemnation; or (b) day-to-day maintenance and
repairs.
1.2    “Overlease Termination” means any termination of the Overlease or
eviction of Sublandlord under the Overlease, whether arising (a) by agreement of
Overlandlord and Sublandlord; (b) as a result of Sublandlord’s rejection of the
Overlease under bankruptcy or similar law; (c) under applicable state
landlord-tenant law or any other applicable law; or (d) from merger of
Overlandlord’s and Sublandlord’s estates thereunder.
1.3    “Subrent” means any fixed, base, or additional rent or subrent under the
Sublease.
2.
Subordination.

The Sublease shall be, and shall at all times remain, subject and subordinate to
the Overlease and Overlandlord’s interest in Overlandlord’s Premises.
3.
Recognition and Attornment.

3.1    No Exercise of Landlord-Tenant Remedies Against Subtenant. So long as the
Sublease has not been terminated on account of Subtenant’s default that has
continued beyond applicable cure periods (an “Event of Default”), Overlandlord
shall not name or join Subtenant as a defendant in any exercise of
Overlandlord’s rights and remedies arising upon a default under the Overlease
unless applicable law requires Overlandlord to join Subtenant as a condition

M‑1
 


NY\5747656.2

--------------------------------------------------------------------------------




to proceeding against Sublandlord or prosecuting such rights and remedies. In
the latter case, Overlandlord may join Subtenant only for such purpose and not
to terminate the Sublease or otherwise adversely affect Subtenant’s rights.
3.2    Termination; New Lease. If the Sublease has not been terminated because
of Subtenant’s Event of Default, then, effective upon and from and after any
Overlease Termination, Overlandlord shall not terminate or disturb Subtenant’s
possession of Subtenant’s Premises. Instead, as of the Overlease Termination
Overlandlord and Sublandlord shall take the following actions (and shall
automatically be deemed to have taken such actions, which they shall promptly
confirm in writing). As of Overlease Termination, the Sublease shall
automatically terminate, and Subtenant hereby surrenders and releases any rights
to occupy Subtenant’s Premises under the Sublease after Overlease Termination.
The Overlease shall simultaneously be replaced with a new lease directly between
Overlandlord and Subtenant (a “New Lease”), on these terms:
(a)    The demised premises shall consist of Subtenant’s Premises;
(b)    The terms and conditions shall be identical to those of the Overlease, to
the extent applicable (and as allocated in Overlandlord’s reasonable judgment
taking into account the terms of the Overlease) to Subtenant’s Premises
(including any extension or renewal rights), except that Subtenant shall have
none of the following rights: (a) options relating to expansion, first refusal,
or first offer; (b) any rights relating to real property outside Subtenant’s
Premises in excess of such rights as Overlandlord is then granting to other
full-floor tenants within the Project (for example, reserved parking rights if
new full-floor tenants are not receiving reserved parking rights at such time);
and (c) any rights of offset or self-help;
(c)    Subtenant shall have no rights or interests in the Security Deposit under
the Overlease (if any) and instead shall provide Overlandlord with a new
security deposit in accordance with the formula under the New Lease (any
security actually received by Overlandlord from Sublandlord with respect to the
Sublease will be credited towards the security deposit under the New Lease);
(d)    Subtenant’s existing occupancy of Subtenant’s Premises shall be deemed to
constitute delivery of possession under the New Lease (subject to any other
occupancies or rights of possession created directly or indirectly by or through
Sublandlord or Subtenant);
(e)    Overlandlord shall have no obligation to perform any Construction-Related
Obligations under the New Lease;
(f)    Subtenant and Overlandlord shall have no obligations or liability under
the New Lease for any period(s) before Overlease Termination; and
(g)    Subtenant shall pay as Basic Annual Rent under the New Lease an amount
(to be calculated once for the term of the New Lease, taking into account market
conditions as of the date of the Overlease Termination) equal to the higher of:
(i) Basic Annual Rent under the Overlease, as Overlandlord reasonably allocates
such rent to Subtenant’s Premises; or (ii) fair market rental value of
Subtenant’s Premises (taking into account all terms of the New Lease except
Basic Annual Rent) as determined by agreement of Overlandlord and Subtenant or,
failing such agreement, under Section 41.1 of the Overlease.
3.3    Further Documentation. This Article shall be effective and self-operative
without any need for Overlandlord or Subtenant to execute any further documents.
Each shall, however, confirm the provisions of this Article in writing upon
request by either of them, including execution and delivery of a New Lease in
the form this Article requires.
4.
Protection of Overlandlord.

Notwithstanding anything to the contrary in the Sublease or the Overlease,
Overlandlord shall have no liability under the Sublease, including any liability
for any acts or omissions of Sublandlord, any payments Subtenant makes to
Sublandlord, or any security deposit.

M-2


NY\5747656.2

--------------------------------------------------------------------------------




5.
Miscellaneous.

5.1    Notices. All notices or other communications required or permitted under
this Agreement shall be in writing and given by nationally recognized overnight
courier service that regularly maintains records of items delivered. Each
party’s address is stated in the opening Section, subject to change by notice
under this Section. Notices shall be effective the next business day after being
sent by overnight courier service.
5.2    Successors and Assigns. This Agreement shall bind and benefit the parties
and their successors and assigns. If Overlandlord conveys Overlandlord’s
Premises and assigns the Overlease, then upon delivery to Subtenant of written
notice thereof accompanied by the assignee’s written assumption of all
obligations under this Agreement, the assignor’s liability shall end.
“Sublandlord” includes Sublandlord’s successors and assigns as sublandlord under
the Sublease.
5.3    Entire Agreement. This Agreement constitutes the entire agreement between
Overlandlord and Subtenant regarding the subordination of the Sublease to the
Overlease and the rights and obligations of Subtenant and Overlandlord as to the
subject matter of this Agreement.
5.4    Conflicts. If this Agreement conflicts with the Sublease, then this
Agreement shall govern as between the parties, including upon any Overlease
Termination. This Agreement supersedes, and constitutes full compliance with,
any provisions in the Sublease that provide for delivery of a recognition or
attornment agreement by, Overlandlord. Overlandlord confirms that Overlandlord
has consented to Sublandlord’s entering into the Sublease.
5.5    Overlandlord’s Rights and Obligations. Overlandlord shall have no
obligations to Subtenant with respect to the Sublease.
5.6    Miscellaneous. The interpretation, validity and enforcement of this
Agreement shall be governed by and construed under the internal laws of the
State of New York, excluding its principles of conflict of laws. This Agreement
may be amended, discharged or terminated, or any of its provisions waived, only
by a written instrument executed by the party to be charged. This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
Overlandlord represents that Overlandlord has full authority to enter into this
Agreement, and Overlandlord’s entry into this Agreement has been duly authorized
by all necessary actions.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

M-3


NY\5747656.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Overlandlord and Subtenant have duly executed this Agreement
as of the Effective Date.
OVERLANDLORD:
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
By:    _____________________________
Name:    _____________________________
Title:    _____________________________


SUBTENANT:
[__________________],
a [_________________]
By:    _____________________________
Name:    _____________________________
Title:    _____________________________


Sublandlord consents and agrees to the foregoing Agreement, which was entered
into at Sublandlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Sublandlord’s obligations under the Overlease or the Sublease.
The above Agreement discharges any obligations of Overlandlord under the
Overlease to enter into a recognition and attornment agreement with Subtenant.
Sublandlord is not a party to the above Agreement.
SUBLANDLORD
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
By:     
Name:     
Title:     
Attachment:
Schedule A - Description of Sublandlord’s Premises

M-4


NY\5747656.2

--------------------------------------------------------------------------------




SCHEDULE A


DESCRIPTION OF SUBLANDLORD’S PREMISES

[TO BE ATTACHED]

M-5


NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT N
777 NORTH SPINE PREMISES
[IMAGE]



N‑1
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT O
CAM POOLS
[IMAGE]



O‑1
 
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT P
EXCLUDED SERVICES
Tenant shall with respect to any full calendar year(s) have the right to elect
to arrange or provide Tenant’s own internal security services, internal
janitorial services, and/or internal maintenance and repair services, as Tenant
elects (the “Excluded Services”) at Tenant’s option for Building 8 and Building
9 (but only to the extent Tenant leases such Buildings in their entirety) (the
“Excluded Services Premises”) provided that Tenant gives Landlord notice by
November 1 of any calendar year, effective as of January 1 of the next calendar
year, of such election (an “Excluded Services Notice”).
Tenant may not give an Excluded Services Notice for internal maintenance and
repair services, except to the extent that such internal maintenance and repair
services only affect areas within Building 8 and Building 9 and do not affect
(a) any structural portions of the Buildings, including the exterior walls,
roof, foundation or core of the Buildings or (b) the exterior of the Buildings.
Starting on the first January 1 that occurs at least two months after Landlord
receives any Excluded Services Notice (an “Excluded Services Date”), Landlord
shall: (e) have no obligation to provide any Excluded Services in the Excluded
Services Premises; and (f) for purposes of this Lease, exclude the cost of such
Excluded Services from the corresponding CAM Pools for the Excluded Services
Premises.
In the event Tenant elects to assume any Excluded Services, Tenant shall (m) at
Tenant’s sole cost and expense, procure and maintain contracts, with copies of
the same and of any related records furnished promptly to Landlord after
execution thereof, in customary form and substance for, and with contractors
specializing and experienced in, the repair and maintenance of the equipment and
improvements related to such Excluded Services and (n) be responsible for any
and all termination and/or severance costs incurred by Landlord under its
then-existing service contracts for the Excluded Services in order to transfer
such repair and maintenance obligations to Tenant; provided, however, that if
such contracts are assignable with respect to services relating only to Building
8 or Building 9, as the case may be, then Landlord will reasonably cooperate (at
Tenant’s sole cost and expense) to assign such contracts from Landlord to
Tenant, if Tenant so elects. Notwithstanding the foregoing, in the event
Landlord determines (in its reasonable discretion) that Tenant is not repairing
and maintaining the improvements or equipment in accordance with Tenant’s
obligations under this Exhibit and Section 18.2 of the Lease, Landlord may
provide Tenant with a written notice specifying which equipment or improvements
Tenant is not maintaining and repairing pursuant to this Exhibit and Section
18.2 of the Lease. Tenant shall have thirty (30) days upon receipt of such
notice to cure all failures set forth in such notice. In the event Tenant does
not cure such failures within such thirty (30) day period, Landlord may (but
shall not be obligated to), upon written notice to Tenant, revoke Tenant’s right
to repair and maintain the equipment or improvements listed in such notice and
take on such repair and maintenance obligations (including procurement of any
such service contracts) in the manner set forth in Section 18.1 of the Lease
and, in such event, all costs associated with such repair and maintenance
(including procurement of any such service contracts) shall constitute Operating
Expenses and shall be included in the appropriate CAM Pool. Notwithstanding
anything to the contrary in the Lease, Landlord shall have no liability, and
Tenant shall have no right or remedy, on account of any interruption or
impairment in HVAC services or any other services provided by the equipment in
which Tenant elects (and therefore is responsible) to maintain and repair
pursuant to an Excluded Services Notice.
Tenant may at any time (by giving at least two (2) months’ prior written notice,
effective on the next January 1 after the date of such notice) revoke any
Excluded Services Notice. After any such revocation, Tenant may not give another
Excluded Services Notice for a year. Any Excluded Services Notice (or its
revocation) may relate to any one or a combination of the following: (w) all
internal security; (x) all janitorial; (y) all internal maintenance and repair
services; or (z) all of items (w), (x) and (y).





P‑1
NY\5747656.2

--------------------------------------------------------------------------------




EXHIBIT Q
FORM OF MORTGAGE SNDA


SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
This SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of __________, 20___ (the “Effective Date”), between
__________, a __________, whose address is ____________________ (“Mortgagee”),
and Regeneron Pharmaceuticals, Inc., a New York corporation, whose address is
777 Old Saw Mill River Road, Tarrytown, New York 10591 (“Tenant”), with
reference to the following facts:
A.BMR-Landmark at Eastview LLC, a Delaware limited liability company, whose
address is 17190 Bernardo Center Drive, San Diego, California 92128 (Attn: Vice
President, Real Estate Legal) (“Landlord”), owns the real property known as The
Landmark at Eastview located at [_________] (such real property, including all
buildings, improvements, structures and fixtures located thereon, “Landlord’s
Premises”), as more particularly described in Schedule A.
B.Mortgagee has made a loan to Landlord in the original principal amount of
$__________ (the “Loan”).
C.To secure the Loan, Landlord has encumbered Landlord’s Premises by entering
into that certain __________ dated _____, 20___, in favor of Mortgagee (as
amended, increased, renewed, extended, spread, consolidated, severed, restated,
or otherwise changed from time to time, the “Mortgage”) to be recorded in the
Official Records of the County of Westchester, State of New York (the “Land
Records”).
D.Pursuant to that certain Mt. Pleasant Lease dated as of __________, _____, as
amended on _____, ____, and _______, ____ (the “Lease”), Landlord demised to
Tenant [part of] Landlord’s Premises (“Tenant’s Premises”).
E.Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in Landlord’s Premises and their rights and obligations if certain
events occur.
NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:
1.
Definitions.

The following terms shall have the following meanings for purposes of this
Agreement.
1.1    Construction-Related Obligation. “Construction-Related Obligation” means
any obligation of Landlord under the Lease to make, pay for, or reimburse Tenant
for any alterations, demolition, or other improvements or work at Landlord’s
Premises, including Tenant’s Premises. “Construction-Related Obligations” shall
not include: (a) reconstruction or repair following fire, casualty or
condemnation; or (b) day-to-day maintenance and repairs.
1.2    Foreclosure Event. “Foreclosure Event” means (a) foreclosure under the
Mortgage; (b) any other exercise by Mortgagee of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which Successor Landlord becomes
owner of Landlord’s Premises; or (c) delivery by Landlord to Mortgagee (or its
designee or nominee) of a deed or other conveyance of Landlord’s interest in
Landlord’s Premises in lieu of any of the foregoing.
1.3    Former Landlord. “Former Landlord” means Landlord and any other party
that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.
1.4    Offset Right. “Offset Right” means any right or alleged right of Tenant
to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor

O-1
NY\5647302.4


NYI-4497869v13

--------------------------------------------------------------------------------




Landlord pursuant to this Agreement), claim, counterclaim, reduction, deduction,
or abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or under
applicable law) from Landlord’s breach or default under the Lease.
1.5    Rent. “Rent” means any fixed rent, base rent or additional rent under the
Lease.
1.6    Successor Landlord. “Successor Landlord” means any party that becomes
owner of Landlord’s Premises as the result of a Foreclosure Event.
1.7    Termination Right. “Termination Right” means any right of Tenant to
cancel or terminate the Lease or to claim a partial or total eviction arising
(whether under the Lease or under applicable law) from Landlord’s breach or
default under the Lease.
2.
Subordination.

The Lease shall be, and shall at all times remain, subject and subordinate to
the lien imposed by the Mortgage, and all advances made under the Mortgage.
3.
Nondisturbance, Recognition and Attornment.

3.1    No Exercise of Mortgage Remedies Against Tenant. So long as the Lease has
not been terminated on account of Tenant’s default that has continued beyond
applicable cure periods (an “Event of Default”), Mortgagee shall not name or
join Tenant as a defendant in any exercise of Mortgagee’s rights and remedies
arising upon a default under the Mortgage unless applicable law requires Tenant
to be made a party thereto as a condition to proceeding against Landlord or
prosecuting such rights and remedies. In the latter case, Mortgagee may join
Tenant as a defendant in such action only for such purpose and not to terminate
the Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action.
3.2    Nondisturbance and Attornment. If the Lease has not been terminated on
account of an Event of Default by Tenant, then, when Successor Landlord takes
title to Landlord’s Premises (a) Successor Landlord shall not terminate or
disturb Tenant’s possession of Tenant’s Premises under the Lease, except in
accordance with the terms of the Lease; (b) Successor Landlord shall be bound to
Tenant under all the terms and conditions of the Lease (except as provided in
Section 4 of this Agreement); (c) Tenant shall recognize and attorn to Successor
Landlord as Tenant’s direct landlord under the Lease, subject to Section 4 of
this Agreement; and (d) the Lease shall continue in full force and effect as a
direct lease, in accordance with its terms (except as provided in Section 4 of
this Agreement), between Successor Landlord and Tenant.
3.3    Further Documentation. The provisions of this Article shall be effective
and self‑operative without any need for Successor Landlord or Tenant to execute
any further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article in writing upon request by either of them.
4.
Protection of Successor Landlord.

Notwithstanding anything to the contrary in the Lease or the Mortgage, Successor
Landlord shall not be liable for or bound by any of the following matters:
4.1    Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the date of
attornment. (The foregoing shall not limit either (a) Tenant’s right to exercise
against Successor Landlord any Offset Right otherwise available to Tenant
because of events occurring after the date of attornment or (b) Successor
Landlord’s obligation to correct any non-monetary conditions that existed as of
the date of attornment and violate Successor Landlord’s obligations as landlord
under the Lease.)

P-2



--------------------------------------------------------------------------------




4.2    Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of attornment
other than, and only to the extent that, the Lease expressly required such a
prepayment.
4.3    Payment; Security Deposit. Any obligation (a) to pay Tenant any sum(s)
that any Former Landlord owed to Tenant or (b) with respect to any security
deposited with Former Landlord, unless such security was actually delivered to
Mortgagee.
4.4    Modification, Amendment, or Waiver. Any modification or amendment of the
Lease, or any waiver of any terms of the Lease, made without Mortgagee’s written
consent, which consent will not be unreasonably withheld or delayed, provided,
however, the consent of Mortgagee will not be required for any modification or
amendment of a ministerial nature or any modification or amendment executed and
delivered by Landlord and Tenant to reflect the valid and timely exercise of a
right or option contained in the Lease.
4.5    Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.
4.6    Construction-Related Obligations. Any Construction-Related Obligation of
Former Landlord.
5.
Exculpation of Successor Landlord.

Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement, the Lease shall be deemed to have
been automatically amended to provide that Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in Landlord’s Premises from time to
time, including insurance and condemnation proceeds; Successor Landlord’s
interest in the Lease; and the proceeds from the operation, financing and any
sale or other disposition of Landlord’s Premises by Successor Landlord
(collectively, “Successor Landlord’s Interest”). Tenant shall look exclusively
to Successor Landlord’s Interest (or that of its successors and assigns) for
payment or discharge of any obligations of Successor Landlord under the Lease,
as affected by this Agreement. If Tenant obtains any money judgment against
Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.
6.
Mortgagee’s Right to Cure.

6.1    Notice to Mortgagee. Notwithstanding anything to the contrary in the
Lease or this Agreement, before exercising any Termination Right or Offset
Right, Tenant shall provide Mortgagee with notice of the breach or default by
Landlord giving rise to same (the “Default Notice”) and, thereafter, the
opportunity to cure such breach or default as provided for below.
6.2    Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days beyond the time available to
Landlord under the Lease in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing.
6.3    Extended Cure Period. In addition, as to any breach or default by
Landlord, the cure of which requires possession and control of Landlord’s
Premises, provided that (a) Mortgagee undertakes to Tenant by written notice to
Tenant within thirty (30) days after receipt of the Default Notice to exercise
reasonable efforts to cure or cause to be cured by a receiver such breach or
default within the period permitted by this Section and (b) Tenant shall be able
to conduct its business at the Tenant’s Premises despite such default by
Landlord, Mortgagee’s cure period shall continue for such additional time (the
“Extended Cure Period”) as Mortgagee may reasonably require to either (y) obtain
possession and control of Landlord’s Premises and thereafter cure the breach or
default with reasonable diligence and

P-3



--------------------------------------------------------------------------------




continuity or (z) obtain the appointment of a receiver and give such receiver a
reasonable period of time in which to cure the default.
7.
Miscellaneous.

7.1    Rent Payment Notices. From and after Tenant’s receipt of written notice
from Mortgagee (a “Rent Payment Notice”), Tenant shall pay all Rent to Mortgagee
or as Mortgagee shall direct in writing, until such time as Mortgagee directs
otherwise in writing. Tenant shall comply with any Rent Payment Notice,
notwithstanding any contrary instruction, direction or assertion from Landlord.
Mortgagee’s delivery to Tenant of a Rent Payment Notice, or Tenant’s compliance
therewith, shall not be deemed to (a) cause Mortgagee to succeed to or to assume
any obligations or responsibilities as Landlord under the Lease, all of which
shall continue to be performed and discharged solely by Landlord unless and
until any attornment has occurred pursuant to this Agreement; or (b) relieve
Landlord of any obligations under the Lease.
7.2    Notices. All notices or other communications required or permitted under
this Agreement shall be in writing and given by nationally recognized overnight
courier service that regularly maintains records of items delivered. Each
party’s address is as set forth in the opening paragraph of this Agreement,
subject to change by notice under this Section. Notices shall be effective the
next business day after being sent by overnight courier service. Notwithstanding
the foregoing, any notice to Tenant shall be sent to the addresses specified in
the Lease.
7.3    Successors and Assigns. This Agreement shall bind and benefit the
parties, their successors and assigns, any Successor Landlord, and its
successors and assigns. If Mortgagee assigns the Mortgage, then upon delivery to
Tenant of written notice thereof accompanied by the assignee’s written
assumption of all obligations under this Agreement, all liability of the
assignor shall terminate.
7.4    Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the lien of the
Mortgage and the rights and obligations of Tenant and Mortgagee as to the
subject matter of this Agreement.
7.5    Interaction with Lease and with Mortgage. This Agreement supersedes and
constitutes full compliance with any provisions in the Lease that provide for
subordination of the Lease to, or for delivery of nondisturbance agreements by
the holder of, the lien of the Mortgage. Mortgagee confirms that Mortgagee has
consented to Landlord’s entering into the Lease.
7.6    Mortgagee’s Rights and Obligations. Except as expressly provided for in
this Agreement, Mortgagee shall have no obligations to Tenant with respect to
the Lease. If an attornment occurs pursuant to this Agreement, then all rights
and obligations of Mortgagee under this Agreement shall terminate, without
thereby affecting in any way the rights and obligations of Successor Landlord
provided for in this Agreement.
7.7    Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State where Landlord’s Premises are located, excluding its
principles of conflict of laws.
7.8    Amendments. This Agreement may be amended, discharged or terminated, or
any of its provisions waived, only by a written instrument executed by the party
to be charged.
7.9    Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
7.10    Mortgagee’s Representation. Mortgagee represents that Mortgagee has full
authority to enter into this Agreement, and Mortgagee’s entry into this
Agreement has been duly authorized by all necessary actions.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

P-4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by Mortgagee and
Tenant as of the Effective Date.


MORTGAGEE:
[__________________],
a [_________________]
By:    _____________________________
Name:    _____________________________
Title:    _____________________________


TENANT:
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
By:    _____________________________
Name:    _____________________________
Title:    _____________________________

P-5



--------------------------------------------------------------------------------










Landlord consents and agrees to the foregoing Agreement. The Agreement shall not
alter, waive or diminish any of Landlord’s obligations under the Mortgage or the
Lease. The Agreement discharges any obligations of Mortgagee under the Mortgage
and related loan documents to enter into a nondisturbance agreement with Tenant.
Landlord is not a party to the Agreement. Landlord irrevocably directs Tenant to
comply with any Rent Payment Notice, notwithstanding any contrary direction,
instruction or assertion by Landlord. Tenant shall be entitled to rely on any
Rent Payment Notice, and shall be under no duty to controvert or challenge any
Rent Payment Notice. Tenant’s compliance with a Rent Payment Notice shall not be
deemed to violate the Lease. Landlord hereby releases Tenant from, and shall
indemnify and hold Tenant harmless from and against, any and all loss, claim,
damage, liability, cost or expense (including payment of reasonable attorneys’
fees and disbursements) arising from any claim based upon Tenant’s compliance
with a Rent Payment Notice. Landlord shall look solely to Mortgagee with respect
to any claims Landlord may have on account of an incorrect or wrongful Rent
Payment Notice. Tenant shall be entitled to full credit under the Lease for any
Rent paid to Mortgagee pursuant to a Rent Payment Notice to the same extent as
if such Rent were paid directly to Landlord.


LANDLORD:
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
By:        _______________________
Name:        _______________________
Title:        _______________________




Attachment:
Schedule A - Description of Landlord’s Premises

P-6



--------------------------------------------------------------------------------




SCHEDULE A


DESCRIPTION OF LANDLORD’S PREMISES







P-7

